Exhibit 10.3

 

EXECUTION VERSION

 

 

 

CORESITE, L.P.

 

$175,000,000 3.91% Senior Notes due April 20, 2024

 

--------------------------------------------------------------------------------

 

NOTE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

 

Dated April 20, 2017

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

HEADING

 

PAGE

 

 

 

 

 

SECTION 1.

 

AUTHORIZATION OF NOTES

 

1

 

 

 

 

 

SECTION 2.

 

SALE AND PURCHASE OF NOTES

 

1

 

 

 

 

 

Section 2.1.

 

Notes

 

1

Section 2.2.

 

Parent Guaranty

 

1

Section 2.3.

 

Subsidiary Guaranties

 

1

 

 

 

 

 

SECTION 3.

 

CLOSING

 

2

 

 

 

 

 

SECTION 4.

 

CONDITIONS TO CLOSING

 

2

 

 

 

 

 

Section 4.1.

 

Representations and Warranties

 

2

Section 4.2.

 

Performance; No Default

 

2

Section 4.3.

 

Compliance Certificates

 

3

Section 4.4.

 

Opinions of Counsel

 

3

Section 4.5.

 

Purchase Permitted by Applicable Law, Etc.

 

3

Section 4.6.

 

Sale of Other Notes

 

3

Section 4.7.

 

Payment of Special Counsel Fees

 

4

Section 4.8.

 

Private Placement Number

 

4

Section 4.9.

 

Changes in Corporate Structure

 

4

Section 4.10.

 

Subsidiary Guaranty

 

4

Section 4.11.

 

Funding Instructions

 

4

Section 4.12.

 

Most Favored Lender Notice

 

4

Section 4.13.

 

Proceedings and Documents

 

4

 

 

 

 

 

SECTION 5.

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

4

 

 

 

 

 

Section 5.1.

 

Organization; Power and Authority

 

4

Section 5.2.

 

Authorization, Etc.

 

5

Section 5.3.

 

Disclosure

 

6

Section 5.4.

 

Organization and Ownership of Shares of Subsidiaries; Affiliates

 

6

Section 5.5.

 

Financial Statements; Material Liabilities

 

7

Section 5.6.

 

Compliance with Laws, Other Instruments, Etc.

 

7

Section 5.7.

 

Governmental Authorizations, Etc.

 

7

Section 5.8.

 

Litigation; Observance of Agreements, Statutes and Orders

 

7

Section 5.9.

 

Taxes

 

8

Section 5.10.

 

Title to Property; Leases

 

8

Section 5.11.

 

Licenses, Permits, Etc.

 

8

Section 5.12.

 

Compliance with Employee Benefit Plans

 

9

Section 5.13.

 

Private Offering by the Issuer

 

10

Section 5.14.

 

Use of Proceeds; Margin Regulations

 

10

Section 5.15.

 

Existing Indebtedness; Future Liens

 

10

 

i

--------------------------------------------------------------------------------


 

Section 5.16.

 

Foreign Assets Control Regulations, Etc.

 

11

Section 5.17.

 

Status under Certain Statutes

 

11

Section 5.18.

 

Environmental Matters

 

12

Section 5.19.

 

Notes and Guaranties Rank Pari Passu

 

12

Section 5.20.

 

Real Estate Investment Trust Status

 

12

Section 5.21.

 

Solvency

 

12

Section 5.22.

 

No Bankruptcy Filing

 

13

Section 5.23.

 

No Fraudulent Intent

 

13

 

 

 

 

 

SECTION 6.

 

REPRESENTATIONS OF THE PURCHASERS

 

13

 

 

 

 

 

Section 6.1.

 

Purchase for Investment

 

13

Section 6.2.

 

Source of Funds

 

13

 

 

 

 

 

SECTION 7.

 

INFORMATION AS TO THE PARENT AND THE ISSUER

 

15

 

 

 

 

 

Section 7.1.

 

Financial and Business Information

 

15

Section 7.2.

 

Officer’s Certificate

 

18

Section 7.3.

 

Visitation

 

19

Section 7.4.

 

Electronic Delivery

 

19

 

 

 

 

 

SECTION 8.

 

PAYMENT AND PREPAYMENT OF THE NOTES

 

20

 

 

 

 

 

Section 8.1.

 

Maturity

 

20

Section 8.2.

 

Optional Prepayments with Make-Whole Amount

 

20

Section 8.3.

 

Allocation of Partial Prepayments

 

21

Section 8.4.

 

Maturity; Surrender, Etc.

 

21

Section 8.5.

 

Purchase of Notes

 

21

Section 8.6.

 

Make-Whole Amount

 

22

Section 8.7.

 

Change of Control

 

23

Section 8.8.

 

Payments Due on Non-Business Days

 

24

 

 

 

 

 

SECTION 9.

 

AFFIRMATIVE COVENANTS

 

24

 

 

 

 

 

Section 9.1.

 

Compliance with Laws

 

24

Section 9.2.

 

Insurance

 

25

Section 9.3.

 

Maintenance of Properties

 

25

Section 9.4.

 

Payment of Taxes and Claims

 

25

Section 9.5.

 

Legal Existence, Etc.

 

25

Section 9.6.

 

Books and Records

 

26

Section 9.7.

 

Pari Passu Ranking

 

26

Section 9.8.

 

Subsidiary Guarantors

 

26

Section 9.9.

 

Maintenance of Status

 

27

Section 9.10.

 

Most Favored Lender Status

 

27

Section 9.11.

 

Parent Covenants

 

29

 

 

 

 

 

SECTION 10.

 

NEGATIVE COVENANTS

 

30

 

 

 

 

 

Section 10.1.

 

Transactions with Affiliates

 

30

 

ii

--------------------------------------------------------------------------------


 

Section 10.2.

 

Merger, Consolidation, Etc.

 

30

Section 10.3.

 

Line of Business

 

31

Section 10.4.

 

Terrorism Sanctions Regulations

 

31

Section 10.5.

 

Liens

 

32

Section 10.6.

 

Sales of Assets

 

33

Section 10.7.

 

Limitation on Subsidiary Indebtedness

 

33

Section 10.8.

 

Consolidated Total Unsecured Indebtedness

 

34

Section 10.9.

 

Minimum Consolidated Tangible Net Worth

 

34

Section 10.10.

 

Consolidated Total Indebtedness to Gross Asset Value

 

34

Section 10.11.

 

Adjusted Consolidated EBITDA to Consolidated Fixed Charges

 

34

Section 10.12.

 

Secured Indebtedness to Gross Asset Value

 

34

 

 

 

 

 

SECTION 11.

 

EVENTS OF DEFAULT

 

35

 

 

 

 

 

SECTION 12.

 

REMEDIES ON DEFAULT, ETC.

 

37

 

 

 

 

 

Section 12.1.

 

Acceleration

 

37

Section 12.2.

 

Other Remedies

 

38

Section 12.3.

 

Rescission

 

38

Section 12.4.

 

No Waivers or Election of Remedies, Expenses, Etc.

 

39

 

 

 

 

 

SECTION 13.

 

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

 

39

 

 

 

 

 

Section 13.1.

 

Registration of Notes

 

39

Section 13.2.

 

Transfer and Exchange of Notes

 

39

Section 13.3.

 

Replacement of Notes

 

40

 

 

 

 

 

SECTION 14.

 

PAYMENTS ON NOTES

 

40

 

 

 

 

 

Section 14.1.

 

Place of Payment

 

40

Section 14.2.

 

Payment by Wire Transfer

 

40

Section 14.3.

 

FATCA and Other Tax Information

 

41

 

 

 

 

 

SECTION 15.

 

EXPENSES, ETC.

 

41

 

 

 

 

 

Section 15.1.

 

Transaction Expenses

 

41

Section 15.2.

 

Certain Taxes

 

42

Section 15.3.

 

Survival

 

42

 

 

 

 

 

SECTION 16.

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

 

42

 

 

 

 

 

SECTION 17.

 

AMENDMENT AND WAIVER

 

43

 

 

 

 

 

Section 17.1.

 

Requirements

 

43

Section 17.2.

 

Solicitation of Holders of Notes

 

43

Section 17.3.

 

Binding Effect, Etc.

 

44

Section 17.4.

 

Notes Held by Issuer, Etc.

 

44

 

iii

--------------------------------------------------------------------------------


 

SECTION 18.

 

NOTICES

 

44

 

 

 

 

 

SECTION 19.

 

REPRODUCTION OF DOCUMENTS

 

45

 

 

 

 

 

SECTION 20.

 

CONFIDENTIAL INFORMATION

 

45

 

 

 

 

 

SECTION 21.

 

SUBSTITUTION OF PURCHASER

 

46

 

 

 

 

 

SECTION 22.

 

MISCELLANEOUS

 

47

 

 

 

 

 

Section 22.1.

 

Successors and Assigns

 

47

Section 22.2.

 

Accounting Terms

 

47

Section 22.3.

 

Severability

 

48

Section 22.4.

 

Construction, Etc.

 

48

Section 22.5.

 

Counterparts

 

48

Section 22.6.

 

Governing Law

 

48

Section 22.7.

 

Jurisdiction and Process; Waiver of Jury Trial

 

49

 

 

 

 

 

SECTION 23.

 

PARENT GUARANTY

 

49

 

 

 

 

 

Section 23.1.

 

Parent Guaranty

 

49

Section 23.2.

 

Obligations Absolute and Unconditional

 

50

Section 23.3.

 

Subrogation

 

52

Section 23.4.

 

Preference

 

52

Section 23.5.

 

Marshalling

 

52

 

 

 

 

 

Signature

 

 

 

54

 

iv

--------------------------------------------------------------------------------


 

SCHEDULE A

—

Defined Terms

 

 

 

SCHEDULE 1

—

Form of 3.91% Senior Note due April 20, 2024

 

 

 

SCHEDULE 2.3

—

Form of Subsidiary Guaranty

 

 

 

SCHEDULE 4.4(a)(i)

—

Form of Opinion of Special Counsel for the Parent, the Issuer and the Initial
Subsidiary Guarantors

 

 

 

SCHEDULE 4.4(a)(ii)

—

Form of Opinion of Special Counsel for the Parent

 

 

 

SCHEDULE 4.4(b)

—

Form of Opinion of Special Counsel for the Purchasers

 

 

 

SCHEDULE 4.9

—

Changes in Corporate Structure

 

 

 

SCHEDULE 5.3

—

Disclosure Materials

 

 

 

SCHEDULE 5.4

—

Subsidiaries of the Issuer and Ownership of Subsidiary Stock

 

 

 

SCHEDULE 5.5

—

Financial Statements

 

 

 

SCHEDULE 5.15

—

Existing Indebtedness

 

 

 

SCHEDULE 10

—

Eligible Real Estate

 

 

 

SCHEDULE 11

—

Existing Credit Facilities

 

 

 

PURCHASER SCHEDULE

—

Information Relating to Purchasers

 

v

--------------------------------------------------------------------------------


 

CORESITE, L.P.

1001 17th Street, Suite 500

Denver, Colorado 80202

 

$175,000,000 3.91% Senior Notes due April 20, 2024

 

April 20, 2017

 

TO EACH OF THE PURCHASERS LISTED IN

THE PURCHASER SCHEDULE HERETO:

 

Ladies and Gentlemen:

 

Each of CORESITE, L.P., a Delaware limited partnership (the “Issuer”), and
CORESITE REALTY CORPORATION, a Maryland corporation (the “Parent”) (in respect
of Sections 22.6, 22.7 and 23 hereof), agrees with each of the Purchasers as
follows:

 

SECTION 1.                                          AUTHORIZATION OF NOTES.

 

The Issuer will authorize the issue and sale of $175,000,000 aggregate principal
amount of its 3.91% Senior Notes due April 20, 2024 (the “Notes”).  The Notes
shall be substantially in the form set out in Schedule 1.  Certain capitalized
and other terms used in this Agreement are defined in Schedule A and, for
purposes of this Agreement, the rules of construction set forth in Section 22.4
shall govern.

 

SECTION 2.                                          SALE AND PURCHASE OF NOTES.

 

Section 2.1.                                Notes.  Subject to the terms and
conditions of this Agreement, the Issuer will issue and sell to each Purchaser
and each Purchaser will purchase from the Issuer, at the Closing provided for in
Section 3, Notes in the principal amount specified opposite such Purchaser’s
name in the Purchaser Schedule at the purchase price of 100% of the principal
amount thereof.  The Purchasers’ obligations hereunder are several and not joint
obligations and no Purchaser shall have any liability to any Person for the
performance or non-performance of any obligation by any other Purchaser
hereunder.

 

Section 2.2.                                Parent Guaranty.  The payment by the
Issuer of its obligations hereunder and under the Notes and the performance by
the Issuer of its obligations under this Agreement will be unconditionally
guaranteed by the Parent, pursuant and subject to the terms of the parent
guaranty contained in Section 23 hereof (the “Parent Guaranty”).

 

Section 2.3.                                Subsidiary Guaranties.  The payment
by the Issuer of all amounts due on the Notes and all of its other payment
obligations under this Agreement may from time to time be absolutely and
unconditionally guaranteed by the Subsidiary Guarantors pursuant to and subject
to the terms of the Subsidiary Guaranty of each Subsidiary Guarantor, which
shall be substantially in the form of Schedule 2.3 attached hereto (as amended,
modified or supplemented

 

--------------------------------------------------------------------------------


 

from time to time, each a “Subsidiary Guaranty,” and collectively, the
“Subsidiary Guaranties”), and otherwise in accordance with the provisions of
Section 9.8 hereof.

 

SECTION 3.                                          CLOSING.

 

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler LLP, 111 West Monroe Street,
Chicago, Illinois 60603, at 10:00 a.m., Central time, at a closing (the
“Closing”) on April 20, 2017 or on such other Business Day thereafter on or
prior to April 24, 2017 as may be agreed upon by the Issuer and the Purchasers. 
At the Closing the Issuer will deliver to each Purchaser the Notes to be
purchased by such Purchaser in the form of a single Note (or such greater number
of Notes in denominations of at least $100,000 as such Purchaser may request)
dated the date of the Closing and registered in such Purchaser’s name (or in the
name of its nominee), against delivery by such Purchaser to the Issuer or its
order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Issuer set forth in the funding instructions delivered by the Issuer in
accordance with Section 4.11.  If at the Closing the Issuer shall fail to tender
such Notes to any Purchaser as provided above in this Section 3, or any of the
conditions specified in Section 4 shall not have been fulfilled to such
Purchaser’s satisfaction, such Purchaser shall, at its election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of such failure by the Issuer to tender such
Notes or any of the conditions specified in Section 4 not having been fulfilled
to such Purchaser’s satisfaction.

 

SECTION 4.                                          CONDITIONS TO CLOSING.

 

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

 

Section 4.1.                                Representations and Warranties.  The
representations and warranties of the Issuer in this Agreement and of each
Initial Subsidiary Guarantor in the Subsidiary Guaranty shall be correct when
made and at the Closing.

 

Section 4.2.                                Performance; No Default.  The Parent
and the Issuer shall have performed and complied with all agreements and
conditions contained in this Agreement, and each Initial Subsidiary Guarantor
shall have performed and complied with all agreements and conditions contained
in the Subsidiary Guaranty, in each case, required to be performed or complied
with by it prior to or at the Closing.  Before and after giving effect to the
issue and sale of the Notes (and the application of the proceeds thereof as
contemplated by Section 5.14), no Default or Event of Default shall have
occurred and be continuing.  None of the Parent, the Issuer nor any Subsidiary
shall have entered into any transaction since the date of the Parent’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2016 that would have
been prohibited by Section 10 had such Section applied since such date.

 

2

--------------------------------------------------------------------------------


 

Section 4.3.                                Compliance Certificates.

 

(a)                                 Officer’s Certificate.  The Parent, on
behalf of the Issuer and each Initial Subsidiary Guarantor, shall have delivered
to such Purchaser an Officer’s Certificate, dated the date of the Closing,
certifying that the conditions specified in Sections 4.1, 4.2 and 4.9 have been
fulfilled.

 

(b)                                  Secretary’s Certificate.  The Parent, on
behalf of the Issuer and each Initial Subsidiary Guarantor, shall have delivered
to such Purchaser a certificate of its Secretary or Assistant Secretary, dated
the date of the Closing, certifying as to (i) the resolutions attached thereto
and other corporate, limited partnership or limited liability company
proceedings, as applicable, relating to the authorization, execution and
delivery of the Notes, this Agreement and the Subsidiary Guaranty, as
applicable, and (ii) such entity’s organizational documents as then in effect.

 

Section 4.4.                                Opinions of Counsel.  Such Purchaser
shall have received opinions in form and substance satisfactory to such
Purchaser, dated the date of the Closing (a) from (i) Latham & Watkins LLP,
special counsel for the Parent, the Issuer and the Initial Subsidiary
Guarantors, covering the matters set forth in Schedule 4.4(a)(i) and covering
such other matters incident to the transactions contemplated hereby as such
Purchaser or its counsel may reasonably request and (ii) Venable LLP, special
Maryland counsel for the Parent, covering the matters set forth in Schedule
4.4(a)(ii) and covering such other customary matters incident to the
transactions contemplated hereby as such Purchaser or its counsel may reasonably
request (and the Parent, the Issuer and the Initial Subsidiary Guarantors hereby
instruct their counsels to deliver such opinions to the Purchasers) and (b) from
Chapman and Cutler LLP, the Purchasers’ special counsel in connection with such
transactions, substantially in the form set forth in Schedule 4.4(b) and
covering such other matters incident to such transactions as such Purchaser may
reasonably request.

 

Section 4.5.                                Purchase Permitted by Applicable
Law, Etc.  On the date of the Closing such Purchaser’s purchase of Notes shall
(a) be permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject, without recourse to provisions (such as
section 1405(a)(8) of the New York Insurance Law) permitting limited investments
by insurance companies without restriction as to the character of the particular
investment, (b) not violate any applicable law or regulation (including
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date hereof.  If requested by such Purchaser at least ten Business
Days prior to the date of the Closing, such Purchaser shall have received an
Officer’s Certificate certifying as to such matters of fact as such Purchaser
may reasonably specify to enable such Purchaser to determine whether such
purchase is so permitted.

 

Section 4.6.                                Sale of Other Notes. 
Contemporaneously with the Closing the Issuer shall sell to each other Purchaser
and each other Purchaser shall purchase the Notes to be purchased by it at the
Closing as specified in the Purchaser Schedule.

 

3

--------------------------------------------------------------------------------


 

Section 4.7.                                Payment of Special Counsel Fees. 
Without limiting Section 15.1, the Issuer shall have paid on or before the
Closing the reasonable and documented fees, charges and disbursements of the
Purchasers’ special counsel referred to in Section 4.4 to the extent reflected
in a statement of such counsel rendered to the Issuer at least one Business Day
prior to the Closing.

 

Section 4.8.                                Private Placement Number.  A Private
Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for the Notes.

 

Section 4.9.                                Changes in Corporate Structure. 
Except as set forth in Schedule 4.9, none of the Parent, the Issuer or any
Initial Subsidiary Guarantor shall have changed its jurisdiction of
incorporation or organization, as applicable, or been a party to any merger or
consolidation or succeeded to all or any substantial part of the liabilities of
any other entity, at any time following the date of the most recent financial
statements referred to in Schedule 5.5.

 

Section 4.10.                               Subsidiary Guaranty.  Each Initial
Subsidiary Guarantor shall have duly authorized, executed and delivered the
Subsidiary Guaranty and such Purchaser shall have received a copy thereof.

 

Section 4.11.                               Funding Instructions.  At least
three Business Days prior to the date of the Closing, each Purchaser shall have
received written instructions signed by a Responsible Officer on letterhead of
the Issuer directing the manner of payment of the purchase price for the Notes
and setting forth (a) the name and address of the transferee bank, (b) such
transferee bank’s ABA number and (c) the account name and number into which the
purchase price for the Notes is to be deposited.

 

Section 4.12.                               Most Favored Lender Notice.  Each
Purchaser shall have received a Most Favored Lender Notice with respect to any
Additional Covenants as of the date of the Closing.

 

Section 4.13.                               Proceedings and Documents.  All
corporate, limited partnership, limited liability company and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory to such Purchaser and its special counsel, and such Purchaser and
its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request.

 

SECTION 5.                                          REPRESENTATIONS AND
WARRANTIES OF THE ISSUER.

 

The Issuer represents and warrants to each Purchaser that:

 

Section 5.1.                                Organization; Power and Authority. 
(a) The Parent is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the

 

4

--------------------------------------------------------------------------------


 

aggregate, reasonably be expected to have a Material Adverse Effect.  The Parent
has the corporate power and authority to own or hold under lease the properties
it purports to own or hold under lease, to transact the business it transacts
and proposes to transact, to execute and deliver this Agreement and to perform
the provisions hereof.

 

(b)                                  The Issuer is a limited partnership duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign limited
partnership and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The Issuer
has the limited partnership power and authority to own or hold under lease the
properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, to execute and deliver this Agreement and
the Notes and to perform the provisions hereof and thereof.

 

(c)                                  Each Initial Subsidiary Guarantor is a
limited liability company or limited partnership, as the case may be, duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign limited
liability company or limited partnership, as the case may be, and is in good
standing in each jurisdiction in which such qualification is required by law,
other than those jurisdictions as to which the failure to be so qualified or in
good standing could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  Each Initial Subsidiary Guarantor
has the limited liability company or limited partnership power and authority, as
the case may be, to own or hold under lease the properties it purports to own or
hold under lease, to transact the business it transacts and proposes to
transact, to execute and deliver the Subsidiary Guaranty and to perform the
provisions thereof.

 

Section 5.2.                                Authorization, Etc.  (a) This
Agreement has been duly authorized by all necessary corporate action on the part
of the Parent, and this Agreement constitutes a legal, valid and binding
obligation of the Parent enforceable against the Parent in accordance with its
terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) (the “Enforceability Exceptions”).

 

(b)                                  This Agreement and the Notes have been duly
authorized by all necessary limited partnership action on the part of the
Issuer, and this Agreement constitutes, and upon execution and delivery thereof
each Note will constitute, a legal, valid and binding obligation of the Issuer
enforceable against the Issuer in accordance with its terms, except as such
enforceability may be limited by the Enforceability Exceptions.

 

(c)                                  The Subsidiary Guaranty has been duly
authorized by all necessary limited liability company or limited partnership
action, as the case may be, on the part of each Initial Subsidiary Guarantor,
and the Subsidiary Guaranty constitutes a legal, valid and binding obligation of
such Initial Subsidiary Guarantor enforceable against such Initial Subsidiary
Guarantor in accordance with its terms, except as such enforceability may be
limited by the Enforceability Exceptions.

 

5

--------------------------------------------------------------------------------


 

Section 5.3.                                Disclosure.  The public filings of
the Parent made with the SEC since December 31, 2016 fairly describe, in all
material respects, the general nature of the business and principal properties
of the Parent, the Issuer and the Subsidiaries.  The financial statements listed
in Schedule 5.5 and the documents, certificates or other writings delivered to
the Purchasers, including any public filings made with the SEC by the Parent
since December 31, 2016, in each case identified in Schedule 5.3 hereof
(collectively, the “Disclosure Documents”), taken as a whole, do not contain any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein not misleading in light of the circumstances
under which they were made; provided that, with respect to projections,
estimates and other forward-looking information, the Issuer represents only that
such information was prepared in good faith based upon assumptions believed by
it to be reasonable at the time.  Except as disclosed in the Disclosure
Documents, since December 31, 2016, there has been no change in the financial
condition, operations, business or properties of the Parent, the Issuer or any
Subsidiary except changes that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  There is no fact
known to the Issuer that could reasonably be expected to have a Material Adverse
Effect that has not been set forth herein or in the Disclosure Documents.

 

Section 5.4.                                Organization and Ownership of Shares
of Subsidiaries; Affiliates.  (a) Schedule 5.4 contains (except as noted
therein) as of the date hereof complete and correct lists of (i) of the Issuer’s
Subsidiaries, showing, as to each Subsidiary, the name thereof, the jurisdiction
of its organization, and the percentage of shares of each class of its capital
stock or similar Equity Interests outstanding owned by the Issuer and each
Subsidiary and whether such Subsidiary is an Initial Subsidiary Guarantor,
(ii) the Issuer’s Affiliates, other than Subsidiaries and (iii) the directors
and senior officers of the Parent and the Issuer.

 

(b)                                  All of the outstanding shares of capital
stock or similar Equity Interests of each Subsidiary shown in Schedule 5.4 as
being owned by the Issuer and its Subsidiaries have been validly issued, are
fully paid and non-assessable and are owned by the Issuer or another Subsidiary
free and clear of any Lien that is prohibited by this Agreement.

 

(c)                                  Each Subsidiary is a corporation, limited
partnership, limited liability company or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation,
limited partnership, limited liability company or other legal entity and, where
applicable, is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Each such Subsidiary
has the corporate, limited partnership, limited liability company or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease and to transact the business it transacts and proposes to
transact.

 

(d)                                  No Subsidiary of the Issuer is subject to
any legal, regulatory, contractual or other restriction (other than customary
limitations imposed by corporate law or similar statutes and customary
limitations imposed by the terms of agreements governing Non-Recourse
Indebtedness) restricting the ability of such Subsidiary to pay dividends out of
profits or make

 

6

--------------------------------------------------------------------------------


 

any other similar distributions of profits to the Parent, the Issuer or any
Subsidiary that owns outstanding shares of capital stock or similar Equity
Interests of such Subsidiary.

 

Section 5.5.                                Financial Statements; Material
Liabilities.  The Issuer has delivered or made available to each Purchaser
copies of the financial statements of the Parent and its Subsidiaries listed on
Schedule 5.5.  All of such financial statements (including in each case the
related schedules and notes) fairly present in all material respects the
consolidated financial position of the Parent and its Subsidiaries as of the
respective dates specified in such Schedule and the consolidated results of
their operations and cash flows for the respective periods so specified and have
been prepared in accordance with GAAP consistently applied throughout the
periods involved except as set forth in the notes thereto (subject, in the case
of any interim financial statements, to normal year-end adjustments and the
absence of footnotes).  The Parent and its Subsidiaries do not have any Material
liabilities that are not disclosed in the Disclosure Documents.

 

Section 5.6.                                Compliance with Laws, Other
Instruments, Etc.  The execution, delivery and performance by the Parent of this
Agreement, the Issuer of this Agreement and the Notes and each Initial
Subsidiary Guarantor of the Subsidiary Guaranty will not (i) contravene, result
in any breach of, or constitute a default under, or result in the creation of
any Lien in respect of any property of the Parent, the Issuer or any Initial
Subsidiary Guarantor under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws, shareholders
agreement or any other agreement or instrument to which the Parent, the Issuer
or any Initial Subsidiary Guarantor is bound or by which the Parent, the Issuer
or any Initial Subsidiary Guarantor or any of their respective properties may be
bound or affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to the Parent, the Issuer or any
Initial Subsidiary Guarantor or (iii) violate any provision of any statute or
other rule or regulation of any Governmental Authority applicable to the Parent,
the Issuer or any Initial Subsidiary Guarantor.

 

Section 5.7.                                Governmental Authorizations, Etc. 
No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by (a) the Parent of this Agreement or (b) the Issuer of
this Agreement and the Notes, in each case except for consents, approvals,
authorizations, registrations, filings and declarations which have been duly
obtained, taken, given or made and are in full force and effect.

 

Section 5.8.                                Litigation; Observance of
Agreements, Statutes and Orders.  (a) All Material litigation affecting the
Parent, the Issuer or any Subsidiary is disclosed in “Part I—Item 3. Legal
Proceedings” of the Parent’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2016 and listed in Schedule 5.3 hereto. Except as disclosed
thereon, there are no actions, suits, investigations or proceedings pending or,
to the best knowledge of the Issuer, threatened in writing against or affecting
the Parent, the Issuer or any Subsidiary or any property of the Parent, the
Issuer or any Subsidiary in any court or before any arbitrator of any kind or
before or by any Governmental Authority that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

7

--------------------------------------------------------------------------------


 

(b)                                  None of the Parent, the Issuer or any
Subsidiary is (i) in default under any agreement or instrument to which it is a
party or by which it is bound, (ii) in violation of any order, judgment, decree
or ruling of any court, arbitrator or Governmental Authority or (iii) in
violation of any applicable law, ordinance, rule or regulation of any
Governmental Authority (including Environmental Laws, the USA PATRIOT Act or any
of the other laws and regulations that are referred to in Section 5.16), which
default or violation could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

Section 5.9.                                Taxes.  Each of the Parent, the
Issuer and each Subsidiary has filed all material tax returns that are required
to have been filed in any jurisdiction, and have paid all taxes shown to be due
and payable on such returns and all other taxes and assessments levied upon them
or their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) the amount of which, individually or in
the aggregate, is not Material or (ii) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Parent, the Issuer or a Subsidiary, as the case may
be, has established adequate reserves in accordance with GAAP.  The Issuer knows
of no reasonable basis for any other tax or assessment that would, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect. 
The charges, accruals and reserves on the books of each of the Parent, the
Issuer and the Subsidiaries in respect of U.S. federal, state or other taxes for
all fiscal periods are adequate in all Material respects.  The U.S. federal
income tax liabilities of the Parent, the Issuer and the Subsidiaries have been
finally determined (whether by reason of completed audits or the statute of
limitations having run) for all fiscal years up to and including the fiscal year
ended December 31, 2012.

 

Section 5.10.                               Title to Property; Leases.  The
Parent, the Issuer and the Subsidiaries have good and sufficient title to their
respective owned properties that individually or in the aggregate are Material,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by the Parent, the
Issuer or any Subsidiary after such date (except as sold or otherwise disposed
of in the ordinary course of business), in each case free and clear of Liens
prohibited by this Agreement.  All leases that individually or in the aggregate
are Material are valid and subsisting and are in full force and effect in all
material respects.

 

Section 5.11.                               Licenses, Permits, Etc.  (a) The
Parent, the Issuer and the Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that individually or in
the aggregate are Material, without known conflict with the rights of others.

 

(b)                                  To the best knowledge of the Issuer, no
product or service of the Parent, the Issuer or any Subsidiary infringes in any
material respect any license, permit, franchise, authorization, patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned by any other Person.

 

(c)                                  To the best knowledge of the Issuer, there
is no Material violation by any Person of any right of the Parent, the Issuer or
any Subsidiary with respect to any license, permit, franchise,

 

8

--------------------------------------------------------------------------------


 

authorization, patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned or used by the Parent, the Issuer or any
Subsidiary.

 

Section 5.12.                               Compliance with Employee Benefit
Plans.  (a) The Issuer and each ERISA Affiliate have operated and administered
each Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. 
Neither the Issuer nor any ERISA Affiliate has incurred any liability pursuant
to Title I or IV of ERISA (other than for PBGC premiums due but not delinquent
under section 4007 of ERISA) or the penalty or excise tax provisions of the Code
relating to employee benefit plans (as defined in section 3 of ERISA), and no
event, transaction or condition has occurred or exists that could, individually
or in the aggregate, reasonably be expected to result in the incurrence of any
such liability by the Issuer or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of the Issuer or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to section
430(k) of the Code or to any such penalty or excise tax provisions under the
Code or federal law or section 4068 of ERISA or by the granting of a security
interest in connection with the amendment of a Plan, other than such liabilities
or Liens as would not be individually or in the aggregate Material.

 

(b)                                  The present value of the aggregate benefit
liabilities under each of the Plans (other than Multiemployer Plans), determined
as of the end of such Plan’s most recently ended plan year on the basis of the
actuarial assumptions specified for funding purposes in such Plan’s most recent
actuarial valuation report, did not exceed the aggregate current value of the
assets of such Plan allocable to such benefit liabilities.  The term “benefit
liabilities” has the meaning specified in section 4001 of ERISA and the terms
“current value” and “present value” have the meaning specified in section 3 of
ERISA.

 

(c)                                  The Issuer and its ERISA Affiliates have
not incurred withdrawal liabilities under section 4201 or 4204 of ERISA in
respect of Multiemployer Plans that individually or in the aggregate are
Material.

 

(d)                                  The expected postretirement benefit
obligation (determined as of the last day of the Issuer’s most recently ended
fiscal year in accordance with Financial Accounting Standards Board Accounting
Standards Codification Topic 715-60, without regard to liabilities attributable
to continuation coverage mandated by section 4980B of the Code) of the Parent
and its Subsidiaries is not Material.

 

(e)                                  The execution and delivery of this
Agreement and the issuance and sale of the Notes hereunder will not involve any
transaction that is subject to the prohibitions of section 406 of ERISA or in
connection with which a tax could be imposed pursuant to
section 4975(c)(1)(A)-(D) of the Code.  The representation by the Issuer to each
Purchaser in the first sentence of this Section 5.12(e) is made in reliance upon
and subject to the accuracy of such Purchaser’s representation in Section 6.2 as
to the sources of the funds to be used to pay the purchase price of the Notes to
be purchased by such Purchaser.

 

(f)                                  The Parent, the Issuer and their
Subsidiaries do not have any Non-U.S. Plans.

 

9

--------------------------------------------------------------------------------


 

Section 5.13.                               Private Offering by the Issuer. 
None of the Parent, the Issuer or any Initial Subsidiary Guarantor nor anyone
acting on their behalf has offered the Notes, the Parent Guaranty, the
Subsidiary Guaranty or any similar Securities for sale to, or solicited any
offer to buy the Notes, the Parent Guaranty, the Subsidiary Guaranty or any
similar Securities from, or otherwise approached or negotiated in respect
thereof with, any Person other than the Purchasers and not more than ten other
Institutional Investors, each of which has been offered the Notes at a private
sale for investment.  None of the Parent, the Issuer or any Initial Subsidiary
Guarantor nor anyone acting on its behalf has taken, or will take, any action
that would subject the issuance or sale of the Notes or the execution and
delivery of the Parent Guaranty or the Subsidiary Guaranty to the registration
requirements of section 5 of the Securities Act or to the registration
requirements of any securities or blue sky laws of any applicable jurisdiction.

 

Section 5.14.                               Use of Proceeds; Margin
Regulations.  The Issuer will apply the proceeds of the sale of the Notes
hereunder to repay certain outstanding Indebtedness and for general corporate
purposes.  No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for the purpose of buying or carrying any margin
stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any Securities under such circumstances as to involve the Issuer in a
violation of Regulation X of said Board (12 CFR 224) or to involve any broker or
dealer in a violation of Regulation T of said Board (12 CFR 220).  Margin stock
does not constitute more than 10% of the value of the consolidated assets of the
Issuer and its Subsidiaries and the Issuer does not have any present intention
that margin stock will constitute more than 25% of the value of such assets.  As
used in this Section, the terms “margin stock” and “purpose of buying or
carrying” shall have the meanings assigned to them in said Regulation U.

 

Section 5.15.                               Existing Indebtedness; Future
Liens.  (a) Except as described therein, Schedule 5.15 sets forth a complete and
correct list of all outstanding Indebtedness of the Parent, the Issuer and the
Subsidiaries as of December 31, 2016 (including descriptions of the obligors and
obligees (or the agent, trustee or other entity acting in a similar capacity on
behalf of the obligees), principal amounts outstanding, any collateral therefor
and any Guaranties thereof), since which date there has been no Material change
in the amounts, interest rates, sinking funds, installment payments or
maturities of the Indebtedness of the Parent, the Issuer or the Subsidiaries. 
None of the Parent, the Issuer or any Subsidiary is in default and no waiver of
default is currently in effect, in the payment of any principal or interest on
any Indebtedness of the Parent, the Issuer or such Subsidiary and no event or
condition exists with respect to any Indebtedness of the Parent, the Issuer or
any Subsidiary that would permit (or that with notice or the lapse of time, or
both, would permit) one or more Persons to cause such Indebtedness to become due
and payable before its stated maturity or before its regularly scheduled dates
of payment.

 

(b)                                  Except as disclosed in Schedule 5.15, none
of the Parent, the Issuer or any Subsidiary has agreed or consented to cause or
permit any of its property, whether now owned or hereafter acquired, to be
subject to a Lien that secures Indebtedness or to cause or permit in the future
(upon the happening of a contingency or otherwise) any of its property, whether
now owned or hereafter acquired, to be subject to a Lien that secures
Indebtedness.

 

10

--------------------------------------------------------------------------------


 

(c)                                  None of the Parent, the Issuer or any
Subsidiary is a party to, or otherwise subject to any provision contained in,
any instrument evidencing Indebtedness of the Parent, the Issuer or such
Subsidiary, any agreement relating thereto or any other agreement (including its
charter or any other organizational document) which limits the amount of, or
otherwise imposes restrictions on the incurring of, Indebtedness of the Issuer,
except as disclosed in Schedule 5.15.

 

Section 5.16.                               Foreign Assets Control Regulations,
Etc.  (a) None of the Parent, the Issuer or any Controlled Entity (i) is a
Blocked Person, (ii) has been notified that its name appears or may in the
future appear on a State Sanctions List or (iii) is a target of sanctions that
have been imposed by the United Nations or the European Union.

 

(b)                                  None of the Parent, the Issuer or any
Controlled Entity (i) has violated, been found in violation of, or been charged
or convicted under, any applicable U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws or (ii) to the Issuer’s knowledge, is
under investigation by any Governmental Authority for possible violation of any
U.S. Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption
Laws.

 

(c)                                  No part of the proceeds from the sale of
the Notes hereunder:

 

(i)                                     constitutes or will constitute funds
obtained on behalf of any Blocked Person or will otherwise be used by the Issuer
or any Controlled Entity, directly or indirectly, (A) in connection with any
investment in, or any transactions or dealings with, any Blocked Person, (B) for
any purpose that would cause any Purchaser to be in violation of any U.S.
Economic Sanctions Laws or (C) otherwise in violation of any U.S. Economic
Sanctions Laws;

 

(ii)                                  will be used, directly or indirectly, in
violation of, or cause any Purchaser to be in violation of, any applicable
Anti-Money Laundering Laws; or

 

(iii)                               will be used, directly or indirectly, for
the purpose of making any improper payments, including bribes, to any
Governmental Official or commercial counterparty in order to obtain, retain or
direct business or obtain any improper advantage, in each case which would be in
violation of, or cause any Purchaser to be in violation of, any applicable
Anti-Corruption Laws.

 

(d)                                  Each of the Parent and the Issuer has
established procedures and controls which its reasonably believes are adequate
(and otherwise comply with applicable law) to ensure that the Parent, the Issuer
and each Controlled Entity is and will continue to be in compliance with all
applicable U.S. Economic Sanctions Laws, Anti-Money Laundering Laws and
Anti-Corruption Laws.

 

Section 5.17.                               Status under Certain Statutes.  None
of the Parent, the Issuer or any Subsidiary is subject to regulation under the
Investment Company Act of 1940, the Public Utility Holding Company Act of 2005,
the ICC Termination Act of 1995 or the Federal Power Act.

 

11

--------------------------------------------------------------------------------


 

Section 5.18.                               Environmental Matters.  (a) None of
the Parent, the Issuer or any Subsidiary have knowledge of any claim or has
received any written notice of any claim, and no proceeding has been instituted
asserting any claim against the Parent, the Issuer or any Subsidiary or any of
their respective real properties now or formerly owned, leased or operated by
any of them, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

 

(b)                                  None of the Parent, the Issuer or any
Subsidiary have knowledge of any facts which would give rise to any claim,
public or private, of violation of Environmental Laws or damage to the
environment emanating from, occurring on or in any way related to real
properties now or formerly owned, leased or operated by any of them or to other
assets or their use, except, in each case, such as could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

 

(c)                                  None of the Parent, the Issuer or any
Subsidiary have stored any Hazardous Substances on real properties now or
formerly owned, leased or operated by any of them in a manner which is contrary
to any Environmental Law that could, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

(d)                                  None of the Parent, the Issuer or any
Subsidiary have disposed of any Hazardous Substances in a manner which is
contrary to any Environmental Law that could, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

(e)                                  All buildings on all real properties now
owned, leased or operated by the Parent, the Issuer or any Subsidiary are in
compliance with applicable Environmental Laws, except where failure to comply
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.

 

Section 5.19.                               Notes and Guaranties Rank Pari
Passu.  The payment obligations of the Issuer under this Agreement and, upon
issuance, the Notes and the payment obligations of each Guarantor under its Note
Guaranty will rank at least pari passu in right of payment with all other
unsecured and unsubordinated Indebtedness (actual or contingent) of the Issuer
or such Guarantor, as the case may be, including, without limitation, all
Unsecured Indebtedness of the Issuer or any Guarantor, as the case may be,
described on Schedule 5.15 hereto, which is not therein designated as
subordinated Indebtedness.

 

Section 5.20.                               Real Estate Investment Trust
Status.  The Parent is qualified as a Real Estate Investment Trust under the
Code.  The shares of common Equity Interests of the Parent are listed on the
New York Stock Exchange.

 

Section 5.21.                               Solvency.  As of the date of the
Closing and after giving effect to the transactions contemplated by this
Agreement and the Note Guaranties, including issuance of the Notes hereunder,
the Parent and its consolidated Subsidiaries, on a consolidated basis, are
Solvent.

 

12

--------------------------------------------------------------------------------


 

Section 5.22.                               No Bankruptcy Filing.  None of the
Parent, the Issuer nor any Initial Subsidiary Guarantor is contemplating either
the filing of a petition by it under any state or federal bankruptcy or
insolvency laws or the liquidation of its assets or property, and the Issuer has
no knowledge of any Person contemplating the filing of any such petition against
it, the Parent or any Initial Subsidiary Guarantor.

 

Section 5.23.                               No Fraudulent Intent.  Neither the
execution and delivery of this Agreement and the Note Guaranties nor the
performance of any actions required hereunder or thereunder is being undertaken
by the Parent, the Issuer or any Initial Subsidiary Guarantor with or as a
result of any actual intent by any of such Persons to hinder, delay or defraud
any entity to which any of such Persons is now or will hereafter become
indebted.

 

SECTION 6.                                          REPRESENTATIONS OF THE
PURCHASERS.

 

Section 6.1.                                Purchase for Investment.  (a) Each
Purchaser severally represents that it is purchasing the Notes for its own
account or for one or more separate accounts maintained by such Purchaser or for
the account of one or more pension or trust funds and not with a view to the
distribution thereof, provided that the disposition of such Purchaser’s or their
property shall at all times be within such Purchaser’s or their control.  Each
Purchaser understands that the Notes have not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, except
under circumstances where neither such registration nor such an exemption is
required by law, and that the Issuer is not required to register the Notes.

 

(b)                                  Each Purchaser severally represents that it
is an “accredited investor” within the meaning of subparagraph (a)(1), (2),
(3) or (7) of Rule 501 of Regulation D under the Securities Act acting for its
own account (and not for the account of others) or as a fiduciary or agent for
others (which others are also “accredited investors”). Each Purchaser further
severally represents that such Purchaser has had the opportunity to ask
questions of the Issuer and received answers concerning the terms and conditions
of the sale of the Notes.

 

Section 6.2.                                Source of Funds.  Each Purchaser
severally represents that at least one of the following statements is an
accurate representation as to each source of funds (a “Source”) to be used by
such Purchaser to pay the purchase price of the Notes to be purchased by such
Purchaser hereunder:

 

(a)          the Source is an “insurance company general account” (as the term
is defined in the U.S. Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities

 

13

--------------------------------------------------------------------------------


 

of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

 

(b)          the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or

 

(c)           the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1 or (ii) a bank collective investment
fund, within the meaning of the PTE 91-38 and, except as disclosed by such
Purchaser to the Issuer in writing pursuant to this clause (c), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or

 

(d)          the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of
Part I(c) and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a
Person controlling or controlled by the QPAM maintains an ownership interest in
the Issuer that would cause the QPAM and the Issuer to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Issuer in writing pursuant to this clause (d);
or

 

(e)           the Source constitutes assets of a “plan(s)” (within the meaning
of Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house
asset manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM
Exemption), the conditions of Part I(a), (g) and (h) of the INHAM Exemption are
satisfied, neither the INHAM nor a Person controlling or controlled by the INHAM
(applying the definition of “control” in Part IV(d)(3) of the INHAM Exemption)
owns a 10% or more interest in the Issuer and (i) the identity of such INHAM and
(ii) the name(s) of the employee benefit plan(s) whose assets constitute the
Source have been disclosed to the Issuer in writing pursuant to this clause (e);
or

 

14

--------------------------------------------------------------------------------


 

(f)             the Source is a governmental plan; or

 

(g)            the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Issuer in writing pursuant to this clause (g);
or

 

(h)           the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.

 

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

 

SECTION 7.                                          INFORMATION AS TO THE PARENT
AND THE ISSUER.

 

Section 7.1.                                Financial and Business Information. 
The Issuer shall deliver to each holder of a Note that is an Institutional
Investor:

 

(a)           Quarterly Statements — within 60 days (or such shorter period as
is the earlier of (x) 15 days greater than the period applicable to the filing
of the Parent’s Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC
regardless of whether the Parent is subject to the filing requirements thereof
and (y) the date by which such financial statements are required to be delivered
under the Primary Credit Facility or the date on which such corresponding
financial statements are delivered under the Primary Credit Facility if such
delivery occurs earlier than such required delivery date) after the end of each
quarterly fiscal period in each fiscal year of the Parent (other than the last
quarterly fiscal period of each such fiscal year), copies of,

 

(i)                          a consolidated unaudited balance sheet of the
Parent and its Subsidiaries as at the end of such quarter, and

 

(ii)                          consolidated unaudited statements of income or
operations, changes in shareholders’ equity and cash flows of the Parent and its
Subsidiaries, for such quarter and (in the case of the second and third
quarters) for the portion of the fiscal year ending with such quarter,

 

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer of the Parent as fairly presenting, in
all material respects, the financial position of the companies being reported on
and their results of operations and cash flows, subject to changes resulting
from year-end adjustments and the absence of footnotes, provided that delivery
within the time period specified above of copies of the Parent’s Form 10-Q
prepared in accordance with the requirements therefor and filed with the SEC in
accordance with Section 7.4 shall be deemed to satisfy the requirements of this
Section 7.1(a);

 

15

--------------------------------------------------------------------------------


 

(b)          Annual Statements — within 120 days (or such shorter period as is
the earlier of (x) 15 days greater than the period applicable to the filing of
the Parent’s Annual Report on Form 10-K (the “Form 10-K”) with the SEC
regardless of whether the Parent is subject to the filing requirements thereof
and (y) the date by which such financial statements are required to be delivered
under the Primary Credit Facility or the date on which such corresponding
financial statements are delivered under the Primary Credit Facility if such
delivery occurs earlier than such required delivery date) after the end of each
fiscal year of the Parent, copies of

 

(i)                          a consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such year, and

 

(ii)                          consolidated statements of income or operations,
changes in shareholders’ equity and cash flows of the Parent and its
Subsidiaries for such year,

 

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based (except for a qualification or
an exception to the extent related to the maturity or refinancing of the loans
under the Primary Credit Facility or the Notes)) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances;
provided that delivery within the time period specified above of copies of the
Parent’s Form 10-K for such fiscal year prepared in accordance with the
requirements therefor and filed with the SEC in accordance with Section 7.4,
together with an opinion of independent public accountants as described above,
shall be deemed to satisfy the requirements of this Section 7.1(b);

 

(c)           SEC and Other Reports — if, and for so long as, (i) the Parent is
not required to file reports with the SEC or (ii) a Default or Event of Default
exists, promptly upon their becoming available, one copy of (i) each financial
statement, report, notice or proxy statement sent by the Parent, the Issuer or
any Subsidiary (x) to its principal lending banks as a whole (excluding
information sent to such banks in the ordinary course of administration of a
bank facility, such as information relating to pricing and borrowing
availability) or (y) to its public Securities holders generally, and (ii) each
regular or periodic report, each registration statement (without exhibits except
as expressly requested by such holder), and each prospectus and all amendments
thereto filed by the Parent, the Issuer or any Subsidiary with the SEC and of
all press releases and other statements made available generally by the Parent,
the Issuer or any Subsidiary to the public concerning developments that are
Material;

 

16

--------------------------------------------------------------------------------


 

(d)          Notice of Default or Event of Default — promptly, and in any event
within five days after a Responsible Officer of the Issuer becoming aware of the
existence of any Default or Event of Default or that any Person has given any
notice, or taken any action with respect to, a claimed default hereunder or that
any Person has given any notice or taken any action with respect to a claimed
default of the type referred to in Section 11(f), a written notice specifying
the nature and period of existence thereof and what action the Issuer is taking
or proposes to take with respect thereto;

 

(e)           ERISA Matters — if, and for so long as, (i) the Parent is not
required to file reports with the SEC or (ii) a Default or Event of Default
exists, promptly, and in any event within five days after a Responsible Officer
of the Issuer becoming aware of any of the following, a written notice setting
forth the nature thereof and the action, if any, that the Issuer or an ERISA
Affiliate proposes to take with respect thereto:

 

(i)                          with respect to any Plan, any reportable event, as
defined in section 4043(c) of ERISA and the regulations thereunder, for which
notice thereof has not been waived pursuant to such regulations as in effect on
the date hereof;

 

(ii)                          the institution by the PBGC, or the threatening by
the PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Issuer or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

 

(iii)                           any event, transaction or condition that results
in the incurrence of any liability by the Issuer or any ERISA Affiliate pursuant
to Title I or IV of ERISA (other than for PBGC premiums due but not delinquent
under section 4007 of ERISA) or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Issuer or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, could reasonably be expected to have a Material Adverse Effect;

 

(f)            Notices from Governmental Authority — if, and for so long as,
(i) the Parent is not required to file reports with the SEC or (ii) a Default or
Event of Default exists, promptly, and in any event within 30 days of receipt
thereof, copies of any notice to the Parent, the Issuer or any Subsidiary from
any Governmental Authority relating to any order, ruling, statute or other law
or regulation that could reasonably be expected to have a Material Adverse
Effect;

 

(g)           Resignation or Replacement of Auditors — if, and for so long as,
(i) the Parent is not required to file reports with the SEC or (ii) a Default or
Event of Default exists, within ten days following the date on which the
Parent’s auditors resign or the Parent elects to change auditors, as the case
may be, notification thereof, together with such further information as the
Required Holders may reasonably request; and

 

17

--------------------------------------------------------------------------------


 

(h)          Requested Information — with reasonable promptness, such other data
and information relating to the business, operations, affairs, financial
condition, assets or properties of the Parent, the Issuer or any Subsidiary or
relating to the ability of the Issuer to perform its obligations hereunder and
under the Notes or any Guarantor to perform its obligations under its Note
Guaranty as from time to time may be reasonably requested by any such holder of
a Note; provided that, except as set forth in Section 22.2 or as would otherwise
be required to be delivered pursuant to Section 7.1(c), so long as no Default or
Event of Default has occurred and is continuing, none of the Parent, the Issuer
or any Subsidiary shall be required to prepare or deliver monthly financial
statements or any other financial statements other than those (i) described in
Section 7.1(a) and (b) above, or (ii) included in the Parent’s Form 10-Q and
Form 10-K.

 

Section 7.2.                                Officer’s Certificate.  Each set of
financial statements delivered to a holder of a Note pursuant to
Section 7.1(a) or Section 7.1(b) shall be accompanied by a certificate of a
Senior Financial Officer of the Parent:

 

(a)          Covenant Compliance — setting forth the information from such
financial statements that is required in order to establish whether the Issuer
was in compliance with the requirements of Sections 10.7, 10.8, 10.9, 10.10,
10.11 and 10.12 and any Incorporated Covenant during the quarterly or annual
period covered by the financial statements then being furnished (including with
respect to each such provision that involves mathematical calculations, the
information from such financial statements that is required to perform such
calculations), and detailed calculations of the maximum or minimum amount, ratio
or percentage, as the case may be, permissible under the terms of such Section,
and the calculation of the amount, ratio or percentage then in existence and a
list of properties included in the Unencumbered Asset Pool.  In the event that
the Parent, the Issuer or any Subsidiary has made an election to measure any
financial liability using fair value (which election is being disregarded for
purposes of determining compliance with this Agreement pursuant to Section 22.2)
as to the period covered by any such financial statement, such Senior Financial
Officer’s certificate as to such period shall include a reconciliation from GAAP
with respect to such election;

 

(b)          Event of Default — certifying that such Senior Financial Officer
has reviewed the relevant terms hereof and has made, or caused to be made, under
his or her supervision, a review of the transactions and conditions of the
Parent, the Issuer and the Subsidiaries from the beginning of the quarterly or
annual period covered by the statements then being furnished to the date of the
certificate and that such review shall not have disclosed the existence during
such period of any condition or event that constitutes a Default or an Event of
Default or, if any such condition or event existed or exists (including any such
event or condition resulting from the failure of the Parent, the Issuer or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Parent, the Issuer or such
Subsidiary shall have taken or proposes to take with respect thereto; and

 

(c)           Subsidiary Guarantors — setting forth a list of all Subsidiaries
that are Subsidiary Guarantors and certifying that each Subsidiary that is
required to be a

 

18

--------------------------------------------------------------------------------


 

Subsidiary Guarantor pursuant to Section 9.8 is a Subsidiary Guarantor, in each
case, as of the date of such Senior Financial Officer’s certificate.

 

Section 7.3.                                Visitation.  The Issuer shall
permit, and will cause the Parent to permit, the representatives of each holder
of a Note that is an Institutional Investor:

 

(a)          No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Parent or the
Issuer, as the case may be, to visit the principal executive offices of the
Parent or the Issuer, to discuss the affairs, finances and accounts of the
Parent, the Issuer and the Subsidiaries with the Parent’s or the Issuer’s
officers, and (with the consent of the Parent or the Issuer, as the case may be,
which consent will not be unreasonably withheld) its independent public
accountants (it being understood and agreed that only one such request for a
discussion with the Parent’s independent public accountants shall be made per
fiscal year by all holders of Notes and such discussion shall be held on or
around the end of the SAS 100 review period and that a Senior Financial Officer
of the Parent or the Issuer, as the case may be, shall receive reasonable prior
notice of, and shall be entitled (but not required) to be present at, any such
meeting), and (with the consent of the Parent or the Issuer, as the case may be,
which consent will not be unreasonably withheld) to visit the other offices and
properties of the Parent, the Issuer and each Subsidiary, all at such reasonable
times and as often as may be reasonably requested in writing; provided that only
one such visit or one such discussion shall be made per fiscal year by each
holder of Notes; and

 

(b)          Default — if a Default or Event of Default then exists, at the
expense of the Issuer to visit and inspect any of the offices or properties of
the Parent, the Issuer or any Subsidiary, to examine all their respective books
of account, records, reports and other papers, to make copies and extracts
therefrom and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision the Issuer authorizes and has caused the Parent to authorize said
accountants to discuss the affairs, finances and accounts of the Parent, the
Issuer and the Subsidiaries (provided, that representatives of the Parent and
the Issuer shall receive reasonable prior notice of, and shall be entitled (but
not required) to be present at, any such discussion), all at such times and as
often as may be requested.

 

Section 7.4.                                Electronic Delivery.  Financial
statements, opinions of independent certified public accountants, other
information and Officer’s Certificates that are required to be delivered by the
Issuer pursuant to Sections 7.1 and 7.2 shall be deemed to have been delivered
if the Issuer satisfies or causes to be satisfied any of the following
requirements with respect such financial statements, opinions of independent
certified public accountants, other information and Officer’s Certificates, as
the case may be:

 

(a)          such financial statements satisfying the requirements of
Section 7.1(a) or (b) and related Officer’s Certificate satisfying the
requirements of Section 7.2 and any other information required under paragraphs
(c) through (h) of Section 7.1 are delivered to each holder of a Note by e-mail
at the e-mail address set forth in such holder’s

 

19

--------------------------------------------------------------------------------


 

Purchaser Schedule or as communicated from time to time in a separate writing
delivered to the Issuer;

 

(b)          the Parent shall have timely filed such Form 10-Q or Form 10-K,
satisfying the requirements of Section 7.1(a) or Section 7.1(b), as the case may
be, with the SEC on EDGAR and shall have made such form available on its home
page on the Internet, which is located at www.coresite.com as of the date of
this Agreement;

 

(c)           such financial statements satisfying the requirements of
Section 7.1(a) or Section 7.1(b) and related Officer’s Certificate satisfying
the requirements of Section 7.2 and any other information required under
paragraphs (c) through (h) of Section 7.1 are timely posted by or on behalf of
the Parent on IntraLinks or on any other similar website to which each holder of
Notes has free access; or

 

(d)          the Parent shall have filed any of the items referred to in
Section 7.1(c) with the SEC on EDGAR and shall have made such items available on
its home page on the Internet or on IntraLinks or on any other similar website
to which each holder of Notes has free access;

 

provided, however, that in no case shall access to such financial statements,
other information and Officer’s Certificates be conditioned upon any waiver or
other agreement or consent (other than confidentiality provisions consistent
with Section 20 of this Agreement); provided further, that in the case of any of
paragraphs (b), (c) or (d), the Issuer shall have given each holder of a Note
prior written notice, which may be by e-mail or in accordance with Section 18,
of such posting or filing in connection with each delivery; provided further,
that upon request of any holder to receive paper copies of such forms, financial
statements, other information and Officer’s Certificates or to receive them by
e-mail, the Issuer will promptly e-mail them or deliver such paper copies, as
the case may be, to such holder.

 

SECTION 8.                                          PAYMENT AND PREPAYMENT OF
THE NOTES.

 

Section 8.1.                                Maturity.  As provided therein, the
entire unpaid principal balance of each Note shall be due and payable on the
Maturity Date thereof.

 

Section 8.2.                                Optional Prepayments with Make-Whole
Amount.  The Issuer may, at its option, upon notice as provided below, prepay at
any time all, or from time to time any part of, the Notes, in an amount not less
than 5% of the aggregate principal amount of the Notes then outstanding in the
case of a partial prepayment, at 100% of the principal amount so prepaid, and
the Make-Whole Amount determined for the prepayment date with respect to such
principal amount (provided that no Make-Whole Amount shall be due if such Notes
are prepaid during the last 30 days prior to the Maturity Date of such Notes). 
The Issuer will give each holder of Notes written notice of each optional
prepayment under this Section 8.2 not less than ten days and not more than
60 days prior to the date fixed for such prepayment unless the Issuer and the
Required Holders agree to another time period pursuant to Section 17.  Each such
notice shall specify such date (which shall be a Business Day), the aggregate
principal amount of the Notes to be prepaid on such date, the principal amount
of each Note held by such holder to be prepaid (determined in

 

20

--------------------------------------------------------------------------------


 

accordance with Section 8.3) and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer of the Issuer as to the estimated
Make-Whole Amount, if any, for such Notes due in connection with such prepayment
(calculated as if the date of such notice were the date of the prepayment),
setting forth the details of such computation.  Any such notice of prepayment
delivered in connection with a refinancing, the proceeds of which are to be used
to make such prepayment, may be made, if expressly so stated in such notice to
be, contingent upon the consummation of such refinancing and may be revoked by
the Issuer in the event such refinancing is not consummated; provided that such
notice of revocation is in writing. Two Business Days prior to such prepayment,
the Issuer shall deliver to each holder of Notes a certificate of a Senior
Financial Officer of the Issuer specifying the calculation of such Make-Whole
Amount, if any, as of the specified prepayment date.

 

Section 8.3.                                      Allocation of Partial
Prepayments.  (a) In the case of each partial prepayment of Notes pursuant to
Section 8.2, the principal amount of the Notes to be prepaid shall be allocated
among all of the Notes at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof not theretofore
called for prepayment.

 

(b)                                  Any prepayments pursuant to Section 8.7
shall be applied only to the Notes of the holders electing to participate in
such prepayment.

 

Section 8.4.                                      Maturity; Surrender,
Etc.     In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall, subject to the penultimate
sentence of Section 8.2, mature and become due and payable on the date fixed for
such prepayment, together with interest on such principal amount accrued to such
date and the applicable Make-Whole Amount, if any.  From and after such date,
unless the Issuer shall fail to pay such principal amount when so due and
payable, together with the interest and Make-Whole Amount, if any, as aforesaid,
interest on such principal amount shall cease to accrue.  Any Note paid or
prepaid in full shall be surrendered to the Issuer and cancelled and shall not
be reissued, and no Note shall be issued in lieu of any prepaid principal amount
of any Note.

 

Section 8.5.                                      Purchase of Notes.  The Issuer
will not and will not permit any of its Affiliates to purchase, redeem, prepay
or otherwise acquire, directly or indirectly, any of the outstanding Notes
except (a) upon the payment or prepayment of the Notes in accordance with this
Agreement and the Notes or (b) pursuant to a written offer to purchase any
outstanding Notes made by the Issuer or an Affiliate pro rata to the holders of
the Notes at the time outstanding upon the same terms and conditions.  Any such
offer shall provide each holder with sufficient information to enable it to make
an informed decision with respect to such offer, and shall remain open for at
least ten Business Days.  If the holders of more than 50% of the principal
amounts of the Notes then outstanding accept such offer, the Issuer shall
promptly notify the remaining holders of Notes of such fact and the expiration
date for the acceptance by holders of Notes of such offer shall be extended by
the number of days necessary to give each such remaining holder at least five
Business Days from its receipt of such notice to accept such offer.  The Issuer
will promptly cancel all Notes acquired by it or any Affiliate pursuant to any

 

21

--------------------------------------------------------------------------------


 

payment, prepayment or purchase of Notes pursuant to this Agreement and no Notes
may be issued in substitution or exchange for any such Notes.

 

Section 8.6.                                      Make-Whole Amount.

 

“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero.  For the purposes of determining the Make-Whole Amount, the following
terms have the following meanings:

 

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

 

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on such Note is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

 

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (a) 0.50% plus (b) the yield to maturity implied by the “Ask
Yield(s)” reported as of 10:00 a.m. (New York City time) on the second Business
Day preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded
on-the-run U.S. Treasury securities (“Reported”) having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date.  If
there are no such U.S. Treasury securities Reported having a maturity equal to
such Remaining Average Life, then such implied yield to maturity will be
determined by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between the “Ask Yields” Reported for the applicable most recently
issued actively traded on-the-run U.S. Treasury securities with the maturities
(1) closest to and greater than such Remaining Average Life and (2) closest to
and less than such Remaining Average Life.  The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.

 

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, the sum of (x) 0.50%
plus (y) the yield to maturity implied by the U.S. Treasury constant maturity
yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date.  If there is no such

 

22

--------------------------------------------------------------------------------


 

U.S. Treasury constant maturity having a term equal to such Remaining Average
Life, such implied yield to maturity will be determined by interpolating
linearly between (1) the U.S. Treasury constant maturity so reported with the
term closest to and greater than such Remaining Average Life and (2) the
U.S. Treasury constant maturity so reported with the term closest to and less
than such Remaining Average Life.  The Reinvestment Yield shall be rounded to
the number of decimal places as appears in the interest rate of the applicable
Note.

 

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year comprised of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

 

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under such Note, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or Section 12.1.

 

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

 

Section 8.7.                                      Change of Control.

 

(a)                                 Notice of Change of Control.  The Issuer
will, no later than ten Business Days after any Responsible Officer of the
Issuer has knowledge of the occurrence of any Change of Control give written
notice of such Change of Control to each holder of Notes.  If a Change of
Control Prepayment Event has occurred, such notice shall contain and constitute
an offer by the Issuer to prepay Notes as described in paragraph (b) of this
Section 8.7 and shall be accompanied by the certificate described in paragraph
(e) of this Section 8.7.

 

(b)                                  Offer to Prepay Notes.  The offer to prepay
Notes contemplated by paragraph (a) of this Section 8.7 shall be an offer to
prepay, in accordance with and subject to this Section 8.7, all, but not less
than all, the Notes held by each holder (in this case only, “holder” in respect
of any Note registered in the name of a nominee for a disclosed beneficial owner
shall mean such beneficial owner) on a date (which date shall be a Business Day)
specified in such offer (the “Proposed Prepayment Date”).  Such date shall be
not less than 30 days and not more than 60 days after the date of such offer (if
the Proposed Prepayment Date shall not be specified in such offer, the Proposed
Prepayment Date shall be the Business Day nearest to the 45th day after the date
of such offer).

 

23

--------------------------------------------------------------------------------


 

(c)                                  Acceptance; Rejection.  A holder of Notes
may accept or reject the offer to prepay made pursuant to this Section 8.7 by
causing a notice of such acceptance or rejection to be delivered to the Issuer
at least ten Business Days prior to the Proposed Prepayment Date.  A failure by
a holder of Notes to respond to an offer to prepay made pursuant to this
Section 8.7, or to accept an offer as to all of the Notes held by the holder, in
each case on or before the tenth Business Day preceding the Proposed Prepayment
Date shall be deemed to constitute a rejection of such offer by such holder.

 

(d)                                  Prepayment.  Prepayment of the Notes to be
prepaid pursuant to this Section 8.7 shall be at 100% of the principal amount of
such Notes, together with accrued and unpaid interest thereon (but without any
make-whole, premium, penalty or Make-Whole Amount whatsoever or howsoever
described).

 

(e)                                  Officer’s Certificate.  Each offer to
prepay the Notes pursuant to this Section 8.7 shall be accompanied by a
certificate, executed by a Senior Financial Officer of the Issuer and dated the
date of such offer, specifying: (i) the Proposed Prepayment Date; (ii) that such
offer is made pursuant to this Section 8.7; (iii) the principal amount of each
Note offered to be prepaid; (iv) the interest that would be due on each Note
offered to be prepaid, accrued to the Proposed Prepayment Date; (v) that the
conditions of this Section 8.7 required to be fulfilled prior to the giving of
notice have been fulfilled; and (vi) in reasonable detail, the nature and date
or proposed date of the Change of Control Prepayment Event.

 

Section 8.8.                                      Payments Due on Non-Business
Days.  Anything in this Agreement or the Notes to the contrary notwithstanding,
(x) except as set forth in clause (y), any payment of interest on any Note that
is due on a date that is not a Business Day shall be made on the next succeeding
Business Day without including the additional days elapsed in the computation of
the interest payable on such next succeeding Business Day; and (y) any payment
of principal of or Make-Whole Amount on any Note (including principal due on the
Maturity Date of such Note) that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.

 

SECTION 9.                                          AFFIRMATIVE COVENANTS.

 

The Issuer covenants that so long as any of the Notes are outstanding:

 

Section 9.1.                                      Compliance with Laws.  Without
limiting Section 10.4, the Issuer will, and will cause the Parent and each
Subsidiary to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject (including ERISA, Environmental
Laws, the USA PATRIOT Act and the other laws and regulations that are referred
to in Section 5.16) and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental

 

24

--------------------------------------------------------------------------------


 

authorizations could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

Section 9.2.                                      Insurance.  The Issuer will,
and will cause the Parent and each Subsidiary to, maintain, with financially
sound and reputable insurers, insurance with respect to their respective
properties and businesses against such casualties and contingencies, of such
types, on such terms and in such amounts (including deductibles, co-insurance
and self-insurance, if adequate reserves are maintained with respect thereto) as
is customary in the case of entities of established reputations engaged in the
same or a similar business and similarly situated to the extent necessary to
ensure that non-maintenance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

Section 9.3.                                      Maintenance of Properties. 
The Issuer will, and will cause the Parent and each Subsidiary to, maintain and
keep, or cause to be maintained and kept, their respective properties in good
repair, working order and condition (other than ordinary wear and tear), so that
the business carried on in connection therewith may be properly conducted at all
times in all Material respects; provided that this Section 9.3 shall not prevent
the Parent, the Issuer or any Subsidiary from discontinuing the operation and
the maintenance of any of its properties if such discontinuance is desirable in
the conduct of its business and the Issuer has concluded that such
discontinuance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

Section 9.4.                                      Payment of Taxes and Claims. 
The Issuer will, and will cause the Parent and each Subsidiary to, file all
material tax returns required to be filed in any jurisdiction and to pay and
discharge all taxes shown to be due and payable on such returns and all other
taxes, assessments, governmental charges, or levies imposed on them or any of
their properties, assets, income or franchises, to the extent the same have
become due and payable and before they have become delinquent and all claims for
which sums have become due and payable that have or might become a Lien on
properties or assets of the Parent, the Issuer or any Subsidiary, provided that
none of the Parent, the Issuer or any Subsidiary need pay any such tax,
assessment, charge, levy or claim if (i) the amount, applicability or validity
thereof is contested by the Parent, the Issuer or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and the Parent, the Issuer
or such Subsidiary has established adequate reserves therefor in accordance with
GAAP on the books of the Parent, the Issuer or such Subsidiary or (ii) the
nonpayment of all such taxes, assessments, charges, levies and claims would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 9.5.                                      Legal Existence, Etc.  Subject
to Section 10.2, the Issuer will, and will cause the Parent to, at all times
preserve and keep its limited partnership or corporate existence, as the case
may be, in full force and effect.  Subject to Sections 10.2 and 10.6, the Issuer
will, and will cause the Parent to, at all times preserve and keep in full force
and effect the limited liability company, limited partnership or other
organizational existence of each of its Subsidiaries (unless merged into the
Parent, the Issuer, a Subsidiary Guarantor or a Wholly Owned Subsidiary) and all
rights and franchises of the Parent, the Issuer and Subsidiaries unless, in the
good faith judgment of the Parent or the Issuer, the termination of or failure
to preserve

 

25

--------------------------------------------------------------------------------


 

and keep in full force and effect such corporate existence, right or franchise
could not, individually or in the aggregate, have a Material Adverse Effect.

 

Section 9.6.                                      Books and Records.  The Issuer
will, and will cause the Parent and each Subsidiary to, maintain proper books of
record and account in conformity with GAAP and in conformity in all material
respects with all applicable requirements of any Governmental Authority having
legal or regulatory jurisdiction over the Parent, the Issuer or such Subsidiary,
as the case may be.  The Issuer will, and will cause the Parent and each
Subsidiary to, keep books, records and accounts which, in reasonable detail,
accurately reflect in all material respects all transactions and dispositions of
assets.  the Parent, the Issuer and the Subsidiaries have devised a system of
internal accounting controls sufficient to provide reasonable assurances that
their respective books, records, and accounts accurately reflect all
transactions and dispositions of assets and the Issuer will, and will cause the
Parent and each Subsidiary to, continue to maintain such system.

 

Section 9.7.                                      Pari Passu Ranking.  The
Issuer will ensure that its payment obligations under this Agreement and the
Notes, and the payment obligations of each Guarantor under its Note Guaranty,
will at all times rank at least pari passu, without preference or priority, with
all other unsecured and unsubordinated Indebtedness of the Issuer and such
Guarantor, as applicable.

 

Section 9.8.                                      Subsidiary Guarantors. 
(a) The Issuer may, and may cause the Parent to, at its election (but subject to
Section 9.8(c)), at any time or from time to time, cause any Subsidiary which is
not then a Subsidiary Guarantor to become a Subsidiary Guarantor if the
following conditions are satisfied:

 

(i)                          each holder of a Note shall have received an
executed Subsidiary Guaranty or joinder to an existing Subsidiary Guaranty from
such Subsidiary Guarantor;

 

(ii)                          to the extent required by or otherwise delivered
pursuant to a Principal Credit Facility, each holder of a Note shall have
received an opinion or opinions of counsel in all applicable jurisdictions to
the combined effect that such Subsidiary Guaranty of such Subsidiary Guarantor
has been duly authorized, executed and delivered by such Subsidiary Guarantor
and constitutes a legal, valid and binding obligation enforceable against such
Subsidiary Guarantor in accordance with its terms, all as subject to any
exceptions and assumptions of the type set forth in the opinions referenced in
Section 4.4 and as are reasonable under the circumstances;

 

(iii)                           to the extent required by or otherwise delivered
pursuant to a Principal Credit Facility, each holder of a Note shall have
received a certificate of the Secretary (or other appropriate officer or person)
of the new Subsidiary Guarantor as to due authorization, charter documents,
board resolutions and the incumbency of officers and containing representations
and warranties on behalf of such Subsidiary Guarantor to the same effect,
mutatis mutandis, as those contained in Sections 5.1, 5.2, 5.6, 5.7, 5.19, 5.21
and 5.22 of this Agreement (but with respect to such Subsidiary Guarantor and
such Subsidiary Guaranty rather than the Issuer);

 

26

--------------------------------------------------------------------------------


 

(iv)                         to the extent required to be paid pursuant to a
Principal Credit Facility, all reasonable fees and expenses of the holders of
the Notes, including, without limitation, the reasonable fees of not more than
one special counsel representing all of the holders of the Notes in all
applicable jurisdictions, incurred in connection with the execution and delivery
of the Subsidiary Guaranty shall be paid or payable by the Issuer; and

 

(v)                         to the extent required by or otherwise delivered
pursuant to a Principal Credit Facility, each holder of a Note shall have
received a certificate of a Senior Financial Officer of the Issuer that at such
time and immediately after giving effect to such Subsidiary Guaranty no Default
or Event of Default shall have occurred and be continuing.

 

(b)                                  Subject to Section 9.8(c), at the election
of the Issuer and by written notice to each holder of Notes, any Subsidiary
Guarantor, including any Initial Subsidiary Guarantor, may be discharged from
all of its obligations and liabilities under its Subsidiary Guaranty and shall
be automatically released from its obligations thereunder without the need for
the execution or delivery of any other document by the holders or any other
Person, provided, in each case, that (i) after giving effect to such release and
discharge no Default or Event of Default shall have occurred and be continuing,
(ii) no amount is then due and payable under such Subsidiary Guaranty and
(iii) each holder of Notes shall have received a certificate of a Senior
Financial Officer of the Issuer to the foregoing effect and setting forth the
information (including reasonably detailed computations) reasonably required to
establish compliance with the foregoing requirements.

 

(c)                                  The Issuer agrees that so long as any
Subsidiary is a guarantor or borrower under or with respect to any Principal
Credit Facility, such Subsidiary shall at all such times be a Subsidiary
Guarantor in accordance with the provisions of Section 9.8(a).

 

Section 9.9.                                      Maintenance of Status.  The
Issuer shall make commercially reasonable efforts to cause the Parent to at all
times remain qualified as a Real Estate Investment Trust under the Code and to
remain in compliance in all material respects with all provisions necessary to
the qualification of the Parent as a Real Estate Investment Trust under the
Code.

 

Section 9.10.                               Most Favored Lender Status.  (a) If
at any time the Parent, the Issuer or any Subsidiary Guarantor is a party to,
shall enter into or shall assume or otherwise become bound or obligated under
any Principal Credit Facility (or any amendment thereto) that contains an
Additional Covenant, then the Issuer shall provide a Most Favored Lender Notice
in respect of such Additional Covenant.  Such Additional Covenant shall be
deemed automatically incorporated by reference into this Agreement, mutatis
mutandis, as if set forth in full herein, effective as of the date when such
Additional Covenant shall have become effective under such Principal Credit
Facility (unless such date is prior to the date of the Closing, in which case
such covenant will be deemed incorporated effective as of the date of the
Closing) and any event of default in respect of any such Additional Covenant so
included herein shall be deemed to be an Event of Default under
Section 11(c) (after giving effect to any grace or cure provisions under such
Principal Credit Facility).  Thereafter, upon the request of any holder of a
Note, the Issuer

 

27

--------------------------------------------------------------------------------


 

shall enter into any additional agreement or amendment to this Agreement
reasonably requested by such holder to further evidence any of the foregoing.

 

(b)                                  (i) Any Additional Covenant incorporated
into this Agreement (herein referred to as an “Incorporated Covenant”) pursuant
to this Section 9.10 shall be deemed automatically amended herein to reflect any
subsequent amendments made to such Additional Covenant under the applicable
Principal Credit Facility (provided that, if a Default or an Event of Default
then exists and the amendment of such Incorporated Covenant would make such
covenant less restrictive on the Issuer, then the prior written consent thereto
of the Required Holders shall be required as a condition to such amendment) and
(ii) any Incorporated Covenant shall be deemed automatically deleted from this
Agreement at such time as such Additional Covenant is deleted or otherwise
removed from the applicable Principal Credit Facility or such applicable
Principal Credit Facility shall be terminated (provided that, if a Default or an
Event of Default then exists, then the prior written consent thereto of the
Required Holders shall be required as a condition to such deletion or removal);
provided, however, that if any fee or other consideration is paid to the lenders
under such Principal Credit Facility for such amendment or deletion, the
equivalent of such fee or other consideration shall be paid to the holders of
the Notes upon the effectiveness of such amendment or deletion.  Upon the
occurrence of any event described in clause (i) of the preceding sentence, upon
the request of the Issuer or any holder of Notes, the holders of Notes and the
Issuer shall enter into any additional agreement or amendment to this Agreement
reasonably requested by the Issuer or a holder of Notes, as the case may be,
evidencing the amendment of any such Incorporated Covenant.  Upon the occurrence
of any event described in clause (ii) of the second preceding sentence, upon the
request of the Issuer, the holders of Notes shall enter into any additional
agreement or amendment to this Agreement reasonably requested by the Issuer
evidencing the deletion and termination of any such Incorporated Covenant.

 

(c)                                  “Most Favored Lender Notice” means, in
respect of any Additional Covenant, a written notice to each of the holders of
the Notes (and in the case of any Note registered in the name of a nominee for a
disclosed beneficial owner, to such beneficial owner, rather than such nominee,
on the date of such notice) delivered promptly, and in any event within ten
Business Days after the inclusion of such Additional Covenant in any Principal
Credit Facility, from a Responsible Officer referring to the provisions of this
Section 9.10 and setting forth a reasonably detailed description of such
Additional Covenant and related explanatory calculations, as applicable.

 

(d)                                  For the avoidance of doubt, in no event
shall the financial covenants herein or the related definitions used therein
contained in this Agreement as in effect on the date of this Agreement be deemed
or construed to be modified, excluded or terminated by operation of the terms of
this Section 9.10, and, in the event an Additional Covenant is modified,
excluded or terminated under the applicable Principal Credit Facility, only any
such Incorporated Covenant and related definitions used therein shall be so
modified, excluded or terminated pursuant to the terms hereof; provided that, if
at any time after the date of this Agreement a change or modification, or
proposed change or modification, of an accounting principle or standard,
including GAAP, results or would result in a classification or reclassification
of an obligation, including in connection with the implementation of Accounting
Standards Update 2016-02, Leases (Topic 842), issued by the Financial Accounting
Standards Board, or any successor

 

28

--------------------------------------------------------------------------------


 

provision thereto, and the Primary Credit Facility is amended as a result, each
financial covenant herein and the related definitions used therein shall be
deemed automatically amended, mutatis mutandis, to reflect all changes and
modifications made to the respective covenant under the Primary Credit Facility
that corresponds to such financial covenant. In connection with any amendment to
this Agreement pursuant to this paragraph (d), the Issuer shall provide a Most
Favored Lender Notice which meets the requirements of paragraph (c) of this
Section 9.10.

 

For the avoidance of doubt, as used in this paragraph (d), the term “financial
covenant” shall mean the covenants of the Issuer contained in Sections 10.6
through 10.12 hereof as in effect on the date of this Agreement.

 

Section 9.11.                               Parent Covenants.  The Issuer shall
cause the Parent to comply with the following covenants:

 

(a)                        The Parent shall have as its sole business purpose
owning ownership interests of the Issuer, performing duties as the general
partner of the Issuer, making equity investments in the Issuer and doing and
performing any and all acts and things in service of the foregoing, and shall
not engage in any business or activities other than those described in this
Section 9.11(a); provided that the Parent may make additional investments in
other entities at any time; provided further, that if investments by the Parent
(exclusive of ownership interests in the Issuer) in the aggregate at any time
exceed 5% of the Parent’s gross assets (defined as consolidated total assets of
the Parent and its Subsidiaries plus accumulated depreciation), the Issuer shall
(i) so notify the holders of the Notes in connection with its delivery of
financial statements pursuant to Section 7.1(a) and (b), making reference in
such notice to this Section 9.11(a), and (ii) upon the written request of the
Required Holders, thereafter provide to each holder of a Note which is an
Institutional Investor, for such time as the Parent’s investments (exclusive of
ownership interests in the Issuer) exceed such threshold (together with each
delivery of financial statements required by Sections 7.1(a) and (b)) an
unaudited consolidated balance sheet and an unaudited consolidated statement of
operations of the Issuer and its Subsidiaries, excluding footnotes, for the
relevant date and period.

 

(b)                         The Parent shall promptly contribute or otherwise
downstream to the Issuer any net assets received by the Parent from third
parties (including, without limitation, the proceeds from any Equity Offering).

 

(c)                         The Parent shall not make or permit to be made, by
voluntary or involuntary means, any transfer or encumbrance of its interest in
the Issuer, or any dilution of its interest in the Issuer; provided, however,
that the interests of the Parent in the Issuer may be diluted as a direct result
of the acquisition by the Issuer or its Subsidiaries of additional Real Estate,
either by acquiring title to such Real Estate directly in the name of the Issuer
or any such Subsidiary or by acquiring direct or indirect ownership interests in
a partnership, corporation or limited liability company that owns directly such
Real Estate (subject in all respects to compliance by the Issuer and its
Subsidiaries with the terms of this Agreement), the sales price of which is paid
in whole or in part by the issuance of additional interests in the Issuer so
long as the Parent at all

 

29

--------------------------------------------------------------------------------


 

times owns not less than 33% of the economic, voting and beneficial interest in
the Issuer and shall be the sole general partner of the Issuer; provided
further, that this paragraph shall not apply to any Plan of the Parent or any
unit redemptions of the Issuer by The Carlyle Group.

 

(d)                         The Parent shall not dissolve, liquidate or
otherwise wind up its business, affairs or assets.

 

SECTION 10.                                   NEGATIVE COVENANTS.

 

So long as any of the Notes are outstanding, the Issuer covenants that:

 

Section 10.1.                               Transactions with Affiliates.  The
Issuer will not, and will not permit the Parent or any Subsidiary to, enter into
directly or indirectly any Material transaction or Material group of related
transactions (including the purchase, lease, sale or exchange of properties of
any kind or the rendering of any service) with any Affiliate (other than the
Parent, the Issuer or a Subsidiary Guarantor or, in the case of a Subsidiary
which is not a Subsidiary Guarantor, another Subsidiary which is not a
Subsidiary Guarantor), except in the ordinary course and pursuant to the
reasonable requirements of the Parent’s, the Issuer’s or such Subsidiary’s
business and upon fair and reasonable terms not materially less favorable to the
Parent, the Issuer or such Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person that is not an Affiliate.

 

Section 10.2.                               Merger, Consolidation, Etc.  The
Issuer will not, and will not permit the Parent to, consolidate with or merge
with any other Person or convey, transfer or lease (as lessor) all or
substantially all of its assets in a single transaction or series of
transactions to any Person except:

 

(a)                        the Parent may consolidate with or merge with, or
convey, transfer or lease all or substantially all of its assets in a single
transaction or series of related transactions to, any other Person if (i) the
successor formed by such consolidation or the survivor of such merger or the
Person that acquires by conveyance, transfer or lease all or substantially all
of the assets of the Parent as an entirety, as the case may be (the “Surviving
Parent”), shall be a solvent corporation, business, trust, limited partnership
or limited liability company organized and existing under the laws of the United
States of America or any state thereof (including the District of Columbia),
(ii) if the Parent is not the Surviving Parent, such Surviving Parent shall have
executed and delivered to each holder of any Notes its assumption of the due and
punctual performance and observance of each covenant and condition of this
Agreement to be performed or observed by the Parent, (iii) such Surviving Parent
shall have caused to be delivered to each holder of any Notes an opinion of
nationally recognized independent counsel, or other independent counsel
reasonably satisfactory to the Required Holders, to the effect that all
agreements or instruments effecting such assumption are enforceable in
accordance with their terms and comply with the terms hereof, (iv) each of the
Subsidiary Guarantors shall have confirmed and ratified in writing reasonably
satisfactory to the Required Holders its obligations under its Subsidiary
Guaranty, and (v) immediately before and after giving

 

30

--------------------------------------------------------------------------------


 

effect to any such transaction, no Default or Event of Default shall have
occurred and be continuing; and

 

(b)                         the Issuer may consolidate with or merge with, or
convey, transfer or lease all or substantially all of its assets in a single
transaction or series of related transactions to, any other Person if (i) the
successor formed by such consolidation or the survivor of such merger or the
Person that acquires by conveyance, transfer or lease all or substantially all
of the assets of the Issuer as an entirety, as the case may be (the “Surviving
Company”), shall be a solvent corporation, business trust, limited partnership
or limited liability company organized and existing under the laws of the United
States of America or any state thereof (including the District of Columbia),
(ii) if the Issuer is not the Surviving Company, the Surviving Company shall
have executed and delivered to each holder of any Notes its assumption of the
due and punctual performance and observance of each covenant and condition of
the this Agreement and the Notes to be performed or observed by the Issuer,
(iii) such Surviving Company shall have caused to be delivered to each holder of
any Notes an opinion of nationally recognized independent counsel, or other
independent counsel reasonably satisfactory to the Required Holders, to the
effect that all agreements or instruments effecting such assumption are
enforceable in accordance with their terms and comply with the terms hereof,
(iv) each of the Parent and the Subsidiary Guarantors shall have confirmed and
ratified in writing reasonably satisfactory to the Required Holders its
obligations under the Parent Guaranty and Subsidiary Guaranty, respectively, and
(v) immediately before and after giving effect to any such transaction, no
Default or Event of Default shall have occurred and be continuing.

 

No such conveyance, transfer or lease of all or substantially all of the assets
of the Parent or the Issuer shall have the effect of releasing the Parent, the
Issuer or any Surviving Parent or Surviving Company or any other Person that
becomes the surviving or continuing Person in the manner prescribed in this
Section 10.2 from its liability under this Agreement, a Note Guaranty and the
Notes, as applicable.

 

Section 10.3.                               Line of Business.  The Issuer will
not, and will not permit the Parent or any Subsidiary to, engage in any business
if, as a result, the general nature of the business in which the Parent, the
Issuer and the Subsidiaries, taken as a whole, would then be engaged would be
substantially changed from the general nature of the business in which the
Parent, the Issuer and the Subsidiaries, taken as a whole, are engaged on the
date of this Agreement.

 

Section 10.4.                               Terrorism Sanctions Regulations. 
The Issuer will not, and will not permit the Parent or any Controlled Entity to
(a) become (including by virtue of being owned or controlled by a Blocked
Person), own or control a Blocked Person or (b) directly or indirectly have any
investment in or engage in any dealing or transaction (including any investment,
dealing or transaction involving the proceeds of the Notes) with any Person if
such investment, dealing or transaction (i) would cause any Purchaser or any
holder to be in violation of, or subject to sanctions under, any U.S. Economic
Sanctions Laws or any similar laws, regulations or orders adopted by any state
within the United States of America, or (ii) is prohibited by or subject to
sanctions under any U.S. Economic Sanctions Laws.

 

31

--------------------------------------------------------------------------------


 

Section 10.5.                               Liens.  The Issuer will not, and
will not permit the Parent or any Subsidiary to, directly or indirectly, create,
incur, assume or permit to exist (upon the happening of a contingency or
otherwise) any Lien on or with respect to any property or asset included in the
Unencumbered Asset Pool (including any document or instrument in respect of
goods or accounts receivable) of the Parent, the Issuer or any such Subsidiary,
whether now owned or held or hereafter acquired, or any income or profits
therefrom, or assign or otherwise convey any right to receive income or profits,
except:

 

(a)                        Liens securing Indebtedness of the Parent, the Issuer
or any Subsidiary outstanding under or pursuant to the Primary Credit Facility
so long as the Notes (and any Guaranty delivered in connection therewith) shall
concurrently be secured equally and ratably with such Indebtedness pursuant to
documentation reasonably acceptable to the Required Holders in substance and in
form, including an intercreditor agreement and opinions of counsel to the Issuer
and/or any such Subsidiary, as the case may be, from counsel that is reasonably
acceptable to the Required Holders;

 

(b)                               Liens for taxes, assessments or other
governmental charges which are not yet due and payable or the payment of which
is not at the time required by Section 9.4;

 

(c)                                carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested by the Parent, the Issuer or such Subsidiary on a timely
basis in good faith and in appropriate proceedings in compliance with
Section 9.4;

 

(d)                               pledges and deposits made in connection with
workers’ compensation, unemployment insurance, pensions or other employee
benefits and other social security laws or regulations;

 

(e)                                other Liens incidental to the normal course
of the business of the Parent, the Issuer and the Subsidiaries or the ownership
of their property, including deposits and Liens with respect to the performance
of bids, trade contracts, leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature, in each case
which are not securing Indebtedness;

 

(f)                               covenants, easements, zoning restrictions,
rights of way, governmental permitting and operation restrictions, restrictions
on the use of real property and defects and irregularities in the title thereto,
landlord’s or lessor’s liens, purchase money security interests and similar
encumbrances on real property imposed by law incidental to the ownership of
property or assets or as arising in the ordinary course of business that do not
materially detract from the value of the affected property;

 

(g)                                any attachment or judgment Lien, unless the
judgment it secures shall not, within 60 days after entry thereof, have been
discharged or execution thereof stayed pending appeal, or shall not have been
discharged within 60 days after the expiration of such stay;

 

32

--------------------------------------------------------------------------------


 

(h)                                 the rights of tenants or subtenants under
Leases in the ordinary course of business;

 

(i)                                     any option, contract or other agreement
to sell an asset, provided such sale is otherwise permitted by this Agreement;
and

 

(j)                                    with respect to any Leased Asset, any
(x) reversionary interest or title of lessor or sublessor under the applicable
Lease or (y) Lien, easement, restriction or encumbrance to which the interest or
title of such lessor or sublessor may be subject.

 

Section 10.6.                               Sales of Assets.  Except as
permitted in Section 10.2, the Issuer will not, and will not permit the Parent
or any Subsidiary to, sell, lease or otherwise dispose of (including by way of
merger, consolidation or amalgamation) any of the assets of the Parent, the
Issuer or any Subsidiary included in the Unencumbered Asset Pool; provided,
however, that any Subsidiary may sell, lease or otherwise dispose of such assets
if (a) such assets are sold, leased or otherwise disposed of to the Parent, the
Issuer or any Subsidiary or (b) at such time and after giving effect thereto
(including (i) any concurrent repayment of unsubordinated Indebtedness of the
Parent, the Issuer and/or a Subsidiary (other than Indebtedness owing to the
Parent, the Issuer or a Subsidiary)) or (ii) the acquisition of productive
assets used or useful in carrying on the business of the Parent, the Issuer or
any Subsidiary), no Default or Event of Default shall have occurred and be
continuing.

 

Section 10.7.                               Limitation on Subsidiary
Indebtedness.   The Issuer will not, and will cause the Parent not to, permit
any Subsidiary (which is not a Subsidiary Guarantor) to create, assume, incur or
guarantee or otherwise be or become liable in respect of any Indebtedness other
than:

 

(a)                        Indebtedness of any Subsidiaries outstanding as of
the date of this Agreement and described on Schedule 5.15 hereto;

 

(b)                         Indebtedness of any Person which becomes a
Subsidiary of the Parent, the Issuer or any Subsidiary after the date of Closing
and which is outstanding on the date such Person becomes a Subsidiary (or such
Person is at such time contractually bound, in writing to incur such
Indebtedness);

 

(c)                         any replacement, extension or renewal of any
Indebtedness permitted by paragraphs (a) or (b) above (without increase in the
principal amount thereof);

 

(d)                         any Indebtedness of Subsidiaries owing to the
Parent, the Issuer or any Subsidiary Guarantor;

 

(e)                         any classification or reclassification of an
obligation, including a lease, as debt as a result of a change or modification
of an accounting principal or standard, including GAAP;

 

33

--------------------------------------------------------------------------------


 

(f)                        current liabilities incurred in the ordinary course
of business but not incurred through (i) the borrowing of money, or (ii) the
obtaining of credit except for credit on an open account basis customarily
extended and in fact extended in connection with normal purchases of goods and
services;

 

(g)                          Indebtedness in respect of taxes, assessments,
governmental charges or levies and claims for labor, materials and supplies to
the extent that payment therefor shall not at the time be required to be made in
accordance with the provisions of Section 9.4;

 

(h)                         Indebtedness in respect of judgments only to the
extent, for the period and for an amount not resulting in an Event of Default;

 

(i)                          endorsements for collection, deposit or negotiation
and warranties of products or services, in each case incurred in the ordinary
course of business; and

 

(j)                              Unsecured Indebtedness not otherwise permitted
by the foregoing, provided that after giving effect thereto the aggregate
principal amount of all unpaid Indebtedness permitted pursuant to this clause
(j) does not exceed 10% of Gross Asset Value determined as of the date of such
creation, assumption, incurrence or guarantee.

 

Section 10.8.                               Consolidated Total Unsecured
Indebtedness.  The Issuer shall not permit at any time Consolidated Total
Unsecured Indebtedness to exceed Unencumbered Asset Pool Availability.

 

Section 10.9.                               Minimum Consolidated Tangible Net
Worth.  The Issuer shall not permit Consolidated Tangible Net Worth to be less
than the sum of (i) $1,277,009,816.00, plus (ii)  80% of the sum of (A) any
additional Net Offering Proceeds after the date of the Closing, plus (B) the
value of interests in the Issuer or interests in the Parent issued upon the
contribution of assets to the Issuer or its Subsidiaries after the date of the
Closing (with such value determined at the time of contribution).

 

Section 10.10.                        Consolidated Total Indebtedness to Gross
Asset Value.  The Issuer shall not permit at any time Consolidated Total
Indebtedness to exceed 60% of Gross Asset Value.

 

Section 10.11.                        Adjusted Consolidated EBITDA to
Consolidated Fixed Charges.  The Issuer shall not permit the ratio of Adjusted
Consolidated EBITDA determined for the most recently ended calendar quarter to
Consolidated Fixed Charges for the most recently ended calendar quarter
annualized, to be less than 1.70 to 1.00.

 

Section 10.12.                        Secured Indebtedness to Gross Asset Value.
 The Issuer shall not permit at any time Secured Indebtedness to exceed 40% of
Gross Asset Value.

 

34

--------------------------------------------------------------------------------


 

SECTION 11.                                   EVENTS OF DEFAULT.

 

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

(a)                        the Issuer defaults in the payment of any principal
or Make-Whole Amount, if any, on any Note when the same becomes due and payable,
whether at maturity or at a date fixed for prepayment or by declaration or
otherwise; or

 

(b)                         the Issuer defaults in the payment of any interest
on any Note for more than five Business Days after the same becomes due and
payable; provided that such failure shall not be an Event of Default if it
occurs solely from any technical or administrative difficulties relating solely
to the transfer of such amount and such failure is remedied within seven
Business Days after the due date for payment; or

 

(c)                         the Issuer defaults in the performance of or
compliance with any term contained in Section 7.1(d) or Section 10 or any
Incorporated Covenant; or

 

(d)                         the Issuer or any Guarantor defaults in the
performance of or compliance with any term contained herein (other than those
referred to in Sections 11(a), (b) and (c)) or in any Note Guaranty and such
default is not remedied within 30 days after the earlier of (i) a Responsible
Officer obtaining actual knowledge of such default and (ii) the Issuer receiving
written notice of such default from any holder of a Note (any such written
notice to be identified as a “notice of default” and to refer specifically to
this Section 11(d)); or

 

(e)                         (i) any representation or warranty made in writing
by or on behalf of the Parent or the Issuer or by any officer of the Parent or
the Issuer in this Agreement or any writing furnished in connection with the
transactions contemplated hereby proves to have been false or incorrect in any
material respect on the date as of which made, or (ii) any representation or
warranty made in writing by or on behalf of any Subsidiary Guarantor or by any
officer of such Subsidiary Guarantor in any Subsidiary Guaranty or any writing
furnished in connection with such Subsidiary Guaranty proves to have been false
or incorrect in any material respect on the date as of which made; or

 

(f)                        (i) the Parent, the Issuer or any Subsidiary is in
default (as principal or as guarantor or other surety) in the payment of any
principal of or premium or make-whole amount or interest (in an amount of at
least $100,000 (or its equivalent in the relevant currency of payment)) on any
Indebtedness (other than Indebtedness hereunder and under any Subsidiary
Guaranty) that is outstanding in an aggregate principal amount of at least
$25,000,000 (or its equivalent in the relevant currency of payment) in the case
of Recourse Indebtedness or $50,000,000 (or its equivalent in the relevant
currency of payment) in the case of Non-Recourse Indebtedness beyond any period
of grace provided with respect thereto, or (ii) the Parent, the Issuer or any
Subsidiary is in default in the performance of or compliance with any term of
any evidence of any Indebtedness (other than Indebtedness hereunder and under
any Subsidiary Guaranty) in an aggregate

 

35

--------------------------------------------------------------------------------


 

outstanding principal amount of at least $25,000,000 (or its equivalent in the
relevant currency of payment) in the case of Recourse Indebtedness or
$50,000,000 (or its equivalent in the relevant currency of payment) in the case
of Non-Recourse Indebtedness or of any mortgage, indenture or other agreement
relating thereto or any other condition exists, and as a consequence of such
default or condition such Indebtedness has become, or has been declared (or one
or more Persons are entitled to declare such Indebtedness to be), due and
payable before its stated maturity or before its regularly scheduled dates of
payment, or (iii) as a consequence of the occurrence or continuation of any
event or condition (other than the passage of time or the right of the holder of
Indebtedness to convert such Indebtedness into Equity Interests), (x) the
Parent, the Issuer or any Subsidiary has become obligated to purchase or repay
Indebtedness (other than Indebtedness hereunder and under and Subsidiary
Guaranty) before its regular maturity or before its regularly scheduled dates of
payment in an aggregate outstanding principal amount of at least $25,000,000 (or
its equivalent in the relevant currency of payment) in the case of Recourse
Indebtedness or $50,000,000 (or its equivalent in the relevant currency of
payment) in the case of Non-Recourse Indebtedness, or (y) one or more Persons
have the right to require the Parent, the Issuer or any Subsidiary so to
purchase or repay such Indebtedness; or

 

(g)                          the Parent, the Issuer or any Significant
Subsidiary (i) is generally not paying, or admits in writing its inability to
pay, its debts as they become due, (ii) files, or consents by answer or
otherwise to the filing against it of, a petition for relief or reorganization
or arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction, (iii) makes an assignment for the benefit of
its creditors, (iv) consents to the appointment of a custodian, receiver,
trustee or other officer with similar powers with respect to it or with respect
to any substantial part of its property, (v) is adjudicated as insolvent or to
be liquidated or (vi) takes corporate action for the purpose of any of the
foregoing; or

 

(h)                         a court or other Governmental Authority of competent
jurisdiction enters an order appointing, without consent by either the Parent,
the Issuer or any Significant Subsidiary, a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Parent, the Issuer or any Significant Subsidiary, or any such
petition shall be filed against the Parent, the Issuer or any Significant
Subsidiary and such petition shall not be dismissed within 60 days; or

 

(i)                          any event occurs with respect to the Parent, the
Issuer or any Significant Subsidiary which under the laws of any jurisdiction is
analogous to any of the events described in Section 11(g) or Section 11(h),
provided that the applicable grace period, if any, which shall apply shall be
the one applicable to the relevant proceeding which most closely corresponds to
the proceeding described in Section 11(g) or Section 11(h); or

 

36

--------------------------------------------------------------------------------


 

(j)                         one or more final judgments or orders for the
payment of money aggregating in excess of $50,000,000 (or its equivalent in the
relevant currency of payment) (to the extent not covered by independent
third-party insurance), including any such final order enforcing a binding
arbitration decision, are rendered against one or more of the Parent, the Issuer
and its Subsidiaries and which judgments are not, within 60 days after entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within 60 days after the expiration of such stay; or

 

(k)                         if (i) any Plan shall fail to satisfy the minimum
funding standards of ERISA or the Code for any plan year or part thereof or a
waiver of such standards or extension of any amortization period is sought or
granted under section 412 of the Code, (ii) a notice of intent to terminate any
Plan shall have been or is reasonably expected to be filed with the PBGC or the
PBGC shall have instituted proceedings under ERISA section 4042 to terminate or
appoint a trustee to administer any Plan or the PBGC shall have notified the
Issuer or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (iii) the aggregate “amount of unfunded benefit liabilities”
(within the meaning of section 4001(a)(18) of ERISA) under all Plans, determined
in accordance with Title IV of ERISA, shall exceed $50,000,000, (iv) the Issuer
or any ERISA Affiliate shall have incurred or is reasonably expected to incur
any liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (v) the Issuer or any
ERISA Affiliate withdraws from any Multiemployer Plan or (vi) the Issuer or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Issuer or any Subsidiary thereunder; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, could reasonably be expected to have a
Material Adverse Effect.  As used in this Section 11(k), the terms “employee
benefit plan” and “employee welfare benefit plan” shall have the respective
meanings assigned to such terms in section 3 of ERISA; or

 

(l)                          any Note Guaranty shall cease to be in full force
and effect, any Note Guarantor or any Person acting on behalf of any Note
Guarantor shall contest in any manner in writing the validity, binding nature or
enforceability of any Note Guaranty, or the obligations of any Guarantor under
any Note Guaranty are not or cease to be legal, valid, binding and enforceable
in accordance with the terms of such Note Guaranty.

 

SECTION 12.                                   REMEDIES ON DEFAULT, ETC.

 

Section 12.1.                               Acceleration.  (a) If an Event of
Default with respect to the Issuer described in Section 11(g), (h) or (i) (other
than an Event of Default described in clause (i) of Section 11(g) or described
in clause (vi) of Section 11(g) by virtue of the fact that such clause
encompasses clause (i) of Section 11(g)) has occurred, all the Notes then
outstanding shall automatically become immediately due and payable.

 

37

--------------------------------------------------------------------------------


 

(b)                                  If any other Event of Default has occurred
and is continuing, the Required Holders may at any time at their option, by
notice or notices to the Issuer, declare all the Notes then outstanding to be
immediately due and payable.

 

(c)                                  If any Event of Default described in
Section 11(a) or (b) has occurred and is continuing, any holder or holders of
Notes at the time outstanding affected by such Event of Default may at any time,
at its or their option, by notice or notices to the Issuer, declare all the
Notes held by it or them to be immediately due and payable.

 

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including interest accrued thereon in respect of any Notes at the
Default Rate) and (y) the Make-Whole Amount, if any, determined in respect of
such principal amount (to the full extent permitted by applicable law), shall
all be immediately due and payable, in each and every case without presentment,
demand, protest or further notice, all of which are hereby waived.  The Issuer
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Issuer
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Issuer in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

 

Section 12.2.                               Other Remedies.  If any Default or
Event of Default has occurred and is continuing, and irrespective of whether any
Notes have become or have been declared immediately due and payable under
Section 12.1, the holder of any Note at the time outstanding may proceed to
protect and enforce the rights of such holder by an action at law, suit in
equity or other appropriate proceeding, whether for the specific performance of
any agreement contained herein or in any Note or Note Guaranty, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.

 

Section 12.3.                               Rescission.  At any time after any
Notes have been declared due and payable pursuant to Section 12.1(b) or (c), the
Required Holders, by written notice to the Issuer, may rescind and annul any
such declaration and its consequences if (a) the Issuer has paid all overdue
interest on the Notes, all principal of and Make-Whole Amount, if any, on any
Notes that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and Make-Whole Amount,
if any, and (to the extent permitted by applicable law) any overdue interest in
respect of the Notes, at the Default Rate, (b) neither the Issuer nor any other
Person shall have paid any amounts which have become due solely by reason of
such declaration, (c) all Events of Default and Defaults, other than nonpayment
of amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17 and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes.  No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

 

38

--------------------------------------------------------------------------------


 

Section 12.4.                               No Waivers or Election of Remedies,
Expenses, Etc.  No course of dealing and no delay on the part of any holder of
any Note in exercising any right, power or remedy shall operate as a waiver
thereof or otherwise prejudice such holder’s rights, powers or remedies.  No
right, power or remedy conferred by this Agreement, any Note Guaranty or any
Note upon any holder thereof shall be exclusive of any other right, power or
remedy referred to herein or therein or now or hereafter available at law, in
equity, by statute or otherwise.  Without limiting the obligations of the Issuer
under Section 15, the Issuer will pay to the holder of each Note on demand such
further amount as shall be sufficient to cover all reasonable and documented
costs and expenses of such holder incurred in any enforcement or collection
under this Section 12, including reasonable and documented attorneys’ fees,
expenses and disbursements.

 

SECTION 13.                                   REGISTRATION; EXCHANGE;
SUBSTITUTION OF NOTES.

 

Section 13.1.                               Registration of Notes.  The Issuer
shall keep at its principal executive office a register for the registration and
registration of transfers of Notes.  The name and address of each holder of one
or more Notes, each transfer thereof and the name and address of each transferee
of one or more Notes shall be registered in such register.  If any holder of one
or more Notes is a nominee, then (a) the name and address of the beneficial
owner of such Note or Notes shall also be registered in such register as an
owner and holder thereof and (b) at any such beneficial owner’s option, either
such beneficial owner or its nominee may execute any amendment, waiver or
consent pursuant to this Agreement.  Prior to due presentment for registration
of transfer, the Person in whose name any Note shall be registered shall be
deemed and treated as the owner and holder thereof for all purposes hereof, and
the Issuer shall not be affected by any notice or knowledge to the contrary. 
The Issuer shall give to any holder of a Note that is an Institutional Investor
promptly upon request therefor, a complete and correct copy of the names and
addresses of all registered holders of Notes.

 

Section 13.2.                               Transfer and Exchange of Notes. 
Upon surrender of any Note to the Issuer at the address and to the attention of
the designated officer (all as specified in Section 18(iii)), for registration
of transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and other information for
notices of each transferee of such Note or part thereof), within ten Business
Days thereafter, the Issuer shall execute and deliver, at the Issuer’s expense
(except as provided below), one or more new Notes (as requested by the holder
thereof) in exchange therefor, in an aggregate principal amount equal to the
unpaid principal amount of the surrendered Note.  Each such new Note shall be
payable to such Person as such holder may request and shall be substantially in
the form of Schedule 1.  Each such new Note shall be dated and bear interest
from the date to which interest shall have been paid on the surrendered Note or
dated the date of the surrendered Note if no interest shall have been paid
thereon.  The Issuer may require payment of a sum sufficient to cover any stamp,
documentary or similar tax, charge or governmental charge imposed in respect of
any such transfer of Notes.  Notes shall not be transferred in denominations of
less than $100,000, provided that if necessary to enable the registration of
transfer by a holder of its entire holding of Notes, one Note may be in a
denomination of less than $100,000.  Any transferee, by its acceptance of a Note
registered

 

39

--------------------------------------------------------------------------------


 

in its name (or the name of its nominee), shall be deemed to have made the
representation set forth in Section 6.2.

 

Section 13.3.                               Replacement of Notes.  Upon receipt
by the Issuer at the address and to the attention of the designated officer (all
as specified in Section 18(iii)) of evidence reasonably satisfactory to it of
the ownership of and the loss, theft, destruction or mutilation of any Note
(which evidence shall be, in the case of an Institutional Investor, notice from
such Institutional Investor of such ownership and such loss, theft, destruction
or mutilation), and

 

(a)                        in the case of loss, theft or destruction, of
indemnity reasonably satisfactory to it (provided that if the holder of such
Note is, or is a nominee for, an original Purchaser or another holder of a Note
with a minimum net worth of at least $100,000,000 or a Qualified Institutional
Buyer, such Person’s own unsecured agreement of indemnity shall be deemed to be
satisfactory), or

 

(b)                         in the case of mutilation, upon surrender and
cancellation thereof,

 

within ten Business Days thereafter, the Issuer at its own expense shall execute
and deliver, in lieu thereof, a new Note, dated and bearing interest from the
date to which interest shall have been paid on such lost, stolen, destroyed or
mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.

 

SECTION 14.                                   PAYMENTS ON NOTES.

 

Section 14.1.                               Place of Payment.  Subject to
Section 14.2, payments of principal, Make-Whole Amount, if any, and interest
becoming due and payable on the Notes shall be made in New York, New York at the
principal office of Citibank, N.A. in such jurisdiction.  The Issuer may at any
time, by notice to each holder of a Note, change the place of payment of the
Notes so long as such place of payment shall be either the principal office of
the Issuer in such jurisdiction or the principal office of a bank or trust
company in such jurisdiction.

 

Section 14.2.                               Payment by Wire Transfer.  So long
as any Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Issuer will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, interest and all other amounts becoming due hereunder
by the method and at the address specified for such purpose below such
Purchaser’s name in the Purchaser Schedule, or by such other method or at such
other address as such Purchaser shall have from time to time specified to the
Issuer in writing for such purpose, without the presentation or surrender of
such Note or the making of any notation thereon, except that upon written
request of the Issuer made concurrently with or reasonably promptly after
payment or prepayment in full of any Note, such Purchaser shall surrender such
Note for cancellation, reasonably promptly after any such request, to the Issuer
at its principal executive office or at the place of payment most recently
designated by the Issuer pursuant to Section 14.1.  Prior to any sale or other
disposition of any Note held by a Purchaser or its nominee, such Purchaser will,
at its election, either endorse thereon the amount of principal paid thereon and
the last date to which interest has been paid thereon or surrender such Note to
the Issuer in exchange for a new

 

40

--------------------------------------------------------------------------------


 

Note or Notes pursuant to Section 13.2.  The Issuer will afford the benefits of
this Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser under this Agreement and that
has made the same agreement relating to such Note as the Purchasers have made in
this Section 14.2.

 

Section 14.3.                               FATCA and Other Tax Information.  By
acceptance of any Note, the holder of such Note agrees that such holder will
with reasonable promptness duly complete and deliver to the Issuer a properly
executed Internal Revenue Service Form W-9, W-8BEN-E, W-8ECI, W-8EXP or W-8IMY,
as applicable, in each case together with any required attachments and
establishing a complete exemption from U.S. federal withholding tax with respect
to payments in connection with the Notes and Note Guaranties under the law in
effect as of the date of this Agreement.  In addition, by acceptance of any
Note, the holder of such Note agrees that such holder will with reasonable
promptness duly complete and deliver to the Issuer, or to such other Person as
may be reasonably requested by the Issuer, from time to time (a) in the case of
any such holder that is a United States Person, such holder’s United States tax
identification number or other forms reasonably requested by the Issuer
necessary to establish such holder’s status as a United States Person under
FATCA and as may otherwise be necessary for the Issuer to comply with its
obligations under FATCA and (b) in the case of any such holder that is not a
United States Person, such documentation prescribed by applicable law (including
as prescribed by section 1471(b)(3)(C)(i) of the Code) and such additional
documentation as may be necessary for the Issuer to comply with its obligations
under FATCA and to determine that such holder has complied with such holder’s
obligations under FATCA or to determine the amount (if any) to deduct and
withhold from any such payment made to such holder.  Nothing in this
Section 14.3 shall require any holder to provide information that is
confidential or proprietary to such holder unless the Issuer is required to
obtain such information under FATCA and, in such event, the Issuer shall treat
any such information it receives as confidential. Each holder agrees that if any
form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification under
then-current law or promptly notify the Issuer in writing of its legal inability
to do so.

 

SECTION 15.                                   EXPENSES, ETC.

 

Section 15.1.                               Transaction Expenses.  Whether or
not the transactions contemplated hereby are consummated, the Issuer will pay
all costs and expenses (including reasonable and documented attorneys’ fees of
one special counsel for the holders, taken as a whole, and, if reasonably
required by the Required Holders, one local or other counsel for the holders,
taken as a whole) incurred by the Purchasers and each other holder of a Note in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of this Agreement, any Note Guaranty or the
Notes (whether or not such amendment, waiver or consent becomes effective),
including: (a) the costs and expenses incurred in enforcing or defending (or
determining whether or how to enforce or defend) any rights under this
Agreement, any Note Guaranty or the Notes or in responding to any subpoena or
other legal process or informal investigative demand issued in connection with
this Agreement, any Note Guaranty or the Notes, or by reason of being a holder
of any Note, (b) the costs and expenses, including fees of one financial advisor
for all of Purchasers and the holders of the Notes, as a whole, incurred in
connection with the insolvency or bankruptcy of the Parent, the Issuer or any

 

41

--------------------------------------------------------------------------------


 

Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes and any Note Guaranty and
(c) the costs and expenses incurred in connection with the initial filing of
this Agreement and all related documents and financial information with the SVO,
provided that such costs and expenses under this clause (c) shall not exceed
$5,000.  The Issuer will pay, and will save each Purchaser and each other holder
of a Note harmless from, (i) all claims in respect of any fees, costs or
expenses, if any, of brokers and finders (other than those, if any, retained by
a Purchaser or other holder in connection with its purchase of the Notes) and
(ii) any and all wire transfer fees that any bank deducts from any payment under
such Note to such holder or otherwise charges to a holder of a Note with respect
to a payment under such Note; provided such holder shall have submitted a
request for such deducted amount within 30 days of the receipt of the related
payment under its Note.

 

Section 15.2.                               Certain Taxes.  The Issuer agrees to
pay all stamp, documentary or similar taxes or fees which may be payable in
respect of the execution and delivery or the enforcement of this Agreement or
any Note Guaranty or the execution and delivery (but not the transfer) or the
enforcement of any of the Notes in the United States of America or any other
jurisdiction where the Issuer or any Note Guarantor has assets or of any
amendment of, or waiver or consent under or with respect to, this Agreement or
any Note Guaranty or of any of the Notes, and to pay any value added tax due and
payable in respect of reimbursement of costs and expenses by the Issuer pursuant
to this Section 15, and will save each holder of a Note to the extent permitted
by applicable law harmless against any loss or liability resulting from
nonpayment or delay in payment of any such tax or fee required to be paid by the
Issuer hereunder.

 

Section 15.3.                               Survival.  The obligations of the
Issuer under this Section 15 will survive the payment or transfer of any Note,
the enforcement, amendment or waiver of any provision of this Agreement, any
Note Guaranty or the Notes, and the termination of this Agreement.

 

SECTION 16.                                   SURVIVAL OF REPRESENTATIONS AND
WARRANTIES; ENTIRE AGREEMENT.

 

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon, by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note.  All statements contained in any certificate or other
instrument delivered by or on behalf of the Issuer pursuant to this Agreement
shall be deemed representations and warranties of the Issuer under this
Agreement.  Subject to the preceding sentence, this Agreement, the Notes and any
Note Guaranty embody the entire agreement and understanding between each
Purchaser and the Issuer and supersede all prior agreements and understandings
relating to the subject matter hereof.

 

42

--------------------------------------------------------------------------------


 

SECTION 17.                                   AMENDMENT AND WAIVER.

 

Section 17.1.                               Requirements.  This Agreement and
the Notes may be amended, and the observance of any term hereof or of the Notes
may be waived (either retroactively or prospectively), only with the written
consent of the Issuer and the Required Holders and, solely with respect to
Section 23, the Parent, except that:

 

(a)                        no amendment or waiver of any of Sections 1, 2, 3, 4,
5, 6 or 21 hereof, or any defined term (as it is used therein), will be
effective as to any Purchaser unless consented to by such Purchaser in writing;
and

 

(b)                         no amendment or waiver may, without the written
consent of each Purchaser and the holder of each Note at the time outstanding,
(i) subject to Section 12 relating to acceleration or rescission, change the
amount or time of any prepayment or payment of principal of, or reduce the rate
or change the time of payment or method of computation of (x) interest on the
Notes or (y) the Make-Whole Amount, (ii) change the percentage of the principal
amount of the Notes the holders of which are required to consent to any
amendment or waiver or (iii) amend any of Sections 8 (except as set forth in the
second sentence of Section 8.2), 11(a), 11(b), 12, 17, 20 or 23.

 

Section 17.2.                               Solicitation of Holders of Notes.

 

(a)                                 Solicitation.  The Issuer will provide each
holder of a Note with sufficient information, sufficiently far in advance of the
date a decision is required, to enable such holder to make an informed and
considered decision with respect to any proposed amendment, waiver or consent in
respect of any of the provisions hereof or of the Notes or any Note Guaranty. 
The Issuer will deliver executed or true and correct copies of each amendment,
waiver or consent effected pursuant to this Section 17 or any Note Guaranty to
each holder of a Note promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite holders of
Notes.

 

(b)                                  Payment.  The Issuer will not directly or
indirectly pay or cause to be paid any remuneration, whether by way of
supplemental or additional interest, fee or otherwise, or grant any security or
provide other credit support, to any holder of a Note as consideration for or as
an inducement to the entering into by such holder of any waiver or amendment of
any of the terms and provisions hereof or of any Note Guaranty or any Note
unless such remuneration is concurrently paid, or security is concurrently
granted or other credit support concurrently provided, on the same terms,
ratably to each holder of a Note even if such holder did not consent to such
waiver or amendment.

 

(c)                                  Consent in Contemplation of Transfer.  Any
consent given pursuant to this Section 17 or any Note Guaranty by a holder of a
Note that has transferred or has agreed to transfer its Note to (i) the Parent,
(ii) the Issuer, (iii) any Subsidiary or any other Affiliate or (iv) any other
Person in connection with, or in anticipation of, such other Person acquiring,
making a tender offer for or merging with the Issuer and/or any of its
Affiliates, in each case in connection with such consent, shall be void and of
no force or effect except solely as to such

 

43

--------------------------------------------------------------------------------


 

holder, and any amendments effected or waivers granted or to be effected or
granted that would not have been or would not be so effected or granted but for
such consent (and the consents of all other holders of Notes that were acquired
under the same or similar conditions) shall be void and of no force or effect
except solely as to such holder.

 

Section 17.3.                     Binding Effect, Etc.  Any amendment or waiver
consented to as provided in this Section 17 or any Note Guaranty applies equally
to all holders of Notes and is binding upon them and upon each future holder of
any Note and upon the Issuer without regard to whether such Note has been marked
to indicate such amendment or waiver.  No such amendment or waiver will extend
to or affect any obligation, covenant, agreement, Default or Event of Default
not expressly amended or waived or impair any right consequent thereon.  No
course of dealing between the Issuer and any holder of a Note and no delay in
exercising any rights hereunder or under any Note or Note Guaranty shall operate
as a waiver of any rights of any holder of such Note.

 

Section 17.4.                     Notes Held by Issuer, Etc.  Solely for the
purpose of determining whether the holders of the requisite percentage of the
aggregate principal amount of Notes then outstanding approved or consented to
any amendment, waiver or consent to be given under this Agreement, any Note
Guaranty or the Notes, or have directed the taking of any action provided herein
or in any Note Guaranty or the Notes to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by the Parent, the Issuer
or any Affiliate shall be deemed not to be outstanding.

 

SECTION 18.                                   NOTICES.

 

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid),
(b) by registered or certified mail with return receipt requested (postage
prepaid) or (c) by an internationally recognized overnight delivery service
(charges prepaid).  Any such notice must be sent:

 

(i)                          if to any Purchaser or its nominee, to such
Purchaser or nominee at the address specified for such communications in the
Purchaser Schedule, or at such other address as such Purchaser or nominee shall
have specified to the Issuer in writing,

 

(ii)                          if to any other holder of any Note, to such holder
at such address as such other holder shall have specified to the Issuer in
writing, or

 

(iii)                           if to the Parent, the Issuer or any Subsidiary
Guarantor, to the Issuer at its address set forth at the beginning hereof to the
attention of (1) Mr. Adam Post and (2) the General Counsel, or at such other
address as the Issuer shall have specified to the holder of each Note in
writing, with a copy to:

 

44

--------------------------------------------------------------------------------


 

Latham & Watkins LLP

555 Eleventh Street NW, Suite 1000

Washington, D.C.  20004

Attention:  Patrick H. Shannon

Attention:  Brandon J. Bortner

 

Notices under this Section 18 will be deemed given only when actually received.

 

SECTION 19.                                   REPRODUCTION OF DOCUMENTS.

 

This Agreement and all documents relating hereto, including (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by any Purchaser at the Closing (except the Notes themselves) and (c) financial
statements, certificates and other information previously or hereafter furnished
to any Purchaser, may be reproduced by such Purchaser by any photographic,
photostatic, electronic, digital or other similar process and such Purchaser may
destroy any original document so reproduced.  The Issuer agrees and stipulates
that, to the extent permitted by applicable law, any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.  This Section 19 shall not prohibit the
Issuer or any holder of Notes from contesting any such reproduction to the same
extent that it could contest the original, or from introducing evidence to
demonstrate the inaccuracy of any such reproduction.

 

SECTION 20.                                   CONFIDENTIAL INFORMATION.

 

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Parent, the Issuer
or any Subsidiary in connection with the transactions contemplated by or
otherwise pursuant to this Agreement that is proprietary in nature and that was
clearly marked or labeled or otherwise adequately identified when received by
such Purchaser as being confidential information of the Parent, the Issuer or
such Subsidiary, provided that such term does not include information that
(a) was publicly known or otherwise known to such Purchaser prior to the time of
such disclosure, (b) subsequently becomes publicly known through no act or
omission by such Purchaser or any Person acting on such Purchaser’s behalf,
(c) otherwise becomes known to such Purchaser other than through disclosure by
the Parent, the Issuer or any Subsidiary or (d) constitutes financial statements
delivered to such Purchaser under Section 7.1 that are otherwise publicly
available.  Each Purchaser will maintain the confidentiality of such
Confidential Information in accordance with procedures adopted by such Purchaser
in good faith to protect confidential information of third parties delivered to
such Purchaser, provided that such Purchaser may deliver or disclose
Confidential Information to (i) its directors, officers, employees, agents,
attorneys, trustees and affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by its Notes and
such recipient is notified of its obligation to maintain the confidentiality of
such information), (ii) its auditors, financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance

 

45

--------------------------------------------------------------------------------


 

with this Section 20, (iii) any other holder of any Note, (iv) any Institutional
Investor to which it sells or offers to sell such Note or any part thereof or
any participation therein (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by this Section 20),
(v) any Person from which it offers to purchase any Security of the Parent or
the Issuer (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by this Section 20), (vi) any federal or
state regulatory authority having jurisdiction over such Purchaser, (vii) the
NAIC or the SVO or, in each case, any similar organization, or any nationally
recognized rating agency that requires access to information about such
Purchaser’s investment portfolio or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (w) to effect compliance
with any law, rule, regulation or order applicable to such Purchaser, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which such Purchaser is a party or (z) if an Event of Default has
occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser’s Notes, this Agreement or any Note Guaranty (provided with respect to
subclauses (w) (except where required disclosure of the purchase of the Notes is
to be made to any supervisory or regulatory body during the normal course of its
exercise of its regulatory or supervisory function over such Purchaser as an
insurance company and consistent with such Purchaser’s usual practice), (x) and
(y) that, unless specifically prohibited by applicable law, rule, regulation or
order, such Purchaser shall use its reasonable best efforts to notify the Issuer
of such pending disclosure and, to the extent practicable, the opportunity to
seek a protective order or to pursue such further legal action as may be
necessary to preserve the privileged nature and confidentiality of the
Confidential Information.  Each holder of a Note, by its acceptance of a Note,
will be deemed to have agreed to be bound by and to be entitled to the benefits
of this Section 20 as though it were a party to this Agreement.  On reasonable
request by the Issuer in connection with the delivery to any holder of a Note of
information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Issuer
embodying this Section 20.

 

In the event that as a condition to receiving access to information relating to
the Parent, the Issuer or any Subsidiary in connection with the transactions
contemplated by or otherwise pursuant to this Agreement, any Purchaser or holder
of a Note is required to agree to a confidentiality undertaking (whether through
IntraLinks, another secure website, a secure virtual workspace or otherwise)
which is different from this Section 20, this Section 20 shall not be amended
thereby and, as between such Purchaser or such holder and the Issuer, this
Section 20 shall supersede any such other confidentiality undertaking.

 

SECTION 21.                                   SUBSTITUTION OF PURCHASER.

 

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Issuer, which notice shall be signed by both
such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the

 

46

--------------------------------------------------------------------------------


 

representations set forth in Section 6.  Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser.  In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Issuer of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.

 

SECTION 22.                                   MISCELLANEOUS.

 

Section 22.1.                               Successors and Assigns.  All
covenants and other agreements contained in this Agreement by or on behalf of
any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including any subsequent holder of a Note) whether so
expressed or not, except that, other than as set forth in Section 10.2, the
Issuer may not assign or otherwise transfer any of its rights or obligations
hereunder or under the Notes without the prior written consent of each holder. 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto and their respective successors
and assigns permitted hereby) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

Section 22.2.                               Accounting Terms.  (a) All
accounting terms used herein which are not expressly defined in this Agreement
have the meanings respectively given to them in accordance with GAAP.  Except as
otherwise specifically provided herein, (i) all computations made pursuant to
this Agreement shall be made in accordance with GAAP and (ii) all financial
statements shall be prepared in accordance with GAAP.  For purposes of
determining compliance with this Agreement (including Section 9, Section 10 and
the definition of “Indebtedness”), any election by the Parent, the Issuer or any
Subsidiary to measure any financial liability using fair value (as permitted by
Financial Accounting Standards Board Accounting Standards Codification Topic
No. 825-10-25 — Fair Value Option, International Accounting Standard 39 —
Financial Instruments: Recognition and Measurement or any similar accounting
standard) shall be disregarded and such determination shall be made as if such
election had not been made.

 

(b)                                  Except as provided in paragraph (d) of
Section 9.10, if at any time any adopted change in GAAP would affect the
computation of any financial ratio or requirement set forth in any this
Agreement, and either the Issuer or the Required Holders shall so request, the
holders of the Notes and the Parent and the Issuer shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Holders
and in any event for a period not to exceed 90 days following such initial
request); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Issuer shall provide to the holders of the Notes financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation

 

47

--------------------------------------------------------------------------------


 

between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

 

Section 22.3.                               Severability.  Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall (to the full
extent permitted by law) not invalidate or render unenforceable such provision
in any other jurisdiction.

 

Section 22.4.                               Construction, Etc.  Each covenant
contained herein shall be construed (absent express provision to the contrary)
as being independent of each other covenant contained herein, so that compliance
with any one covenant shall not (absent such an express contrary provision) be
deemed to excuse compliance with any other covenant.  Where any provision herein
refers to action to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be applicable whether such action is taken
directly or indirectly by such Person.

 

Defined terms herein shall apply equally to the singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such notes issued in
substitution therefor pursuant to Section 13, (b) subject to Section 22.1, any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections and Schedules shall be construed to refer to Sections of, and
Schedules to, this Agreement and (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.

 

Section 22.5.                               Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be an original but
all of which together shall constitute one instrument.  Each counterpart may
consist of a number of copies hereof, each signed by less than all, but together
signed by all, of the parties hereto.

 

Section 22.6.                               Governing Law.  This Agreement shall
be construed and enforced in accordance with, and the rights of the parties
shall be governed by, the law of the State of New York excluding choice-of-law
principles of the law of such State that would permit the application of the
laws of a jurisdiction other than such State.

 

48

--------------------------------------------------------------------------------


 

Section 22.7.                               Jurisdiction and Process; Waiver of
Jury Trial.  (a) Each of the Parent and the Issuer irrevocably submits to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan, The City of New York, over any suit, action or proceeding
arising out of or relating to this Agreement or the Notes.  To the fullest
extent permitted by applicable law, the Issuer irrevocably waives and agrees not
to assert, by way of motion, as a defense or otherwise, any claim that it is not
subject to the jurisdiction of any such court, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

 

(b)                                  Each of the Parent and the Issuer agrees,
to the fullest extent permitted by applicable law, that a final judgment in any
suit, action or proceeding of the nature referred to in Section 22.7(a) brought
in any such court shall be conclusive and binding upon it subject to rights of
appeal, as the case may be, and may be enforced in the courts of the United
States of America or the State of New York (or any other courts to the
jurisdiction of which it or any of its assets is or may be subject) by a suit
upon such judgment.

 

(c)                                  Each of the Parent and the Issuer consents
to process being served by or on behalf of any holder of Notes in any suit,
action or proceeding of the nature referred to in Section 22.7(a) by mailing a
copy thereof by registered, certified, priority or express mail (or any
substantially similar form of mail), postage prepaid, return receipt or delivery
confirmation requested, to it at its address specified in Section 18 or at such
other address of which such holder shall then have been notified pursuant to
said Section.  Each of the Parent and the Issuer agrees that such service upon
receipt (i) shall be deemed in every respect effective service of process upon
it in any such suit, action or proceeding and (ii) shall, to the fullest extent
permitted by applicable law, be taken and held to be valid personal service upon
and personal delivery to it.  Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the U.S. Postal Service
or any reputable commercial delivery service.

 

(d)                                  Nothing in this Section 22.7 shall affect
the right of any holder of a Note to serve process in any manner permitted by
law, or limit any right that the holders of any of the Notes may have to bring
proceedings against the Issuer in the courts of any appropriate jurisdiction or
to enforce in any lawful manner a judgment obtained in one jurisdiction in any
other jurisdiction.

 

(e)                                  THE PARTIES HERETO HEREBY WAIVE TRIAL BY
JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT TO THIS AGREEMENT, THE NOTES OR
ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THEREWITH.

 

SECTION 23.                                   PARENT GUARANTY.

 

Section 23.1.                               Parent Guaranty.  The Parent hereby,
jointly and severally, together with the Subsidiary Guarantors under the
Subsidiary Guaranty, absolutely and unconditionally guaranties to the holders
from time to time of the Notes: (i) the full and prompt payment of the principal
of all of the Notes and of the interest thereon at the rate therein stipulated
and the Make-Whole Amount (if any), when and as the same shall become due and
payable, whether by lapse of time, upon redemption or prepayment, by extension
or by acceleration or declaration, or

 

49

--------------------------------------------------------------------------------


 

otherwise (including (to the extent legally enforceable) interest due on overdue
payments of principal, Make-Whole Amount (if any) or interest at the rate set
forth in the Notes) and all other amounts from time to time owing by the Issuer
under this Agreement and under the Notes (including, without limitation, costs
and expenses), (ii) the full and prompt performance and observance by the Issuer
of each and all of the obligations, covenants and agreements required to be
performed or observed by the Issuer under the terms of the Notes and this
Agreement and (iii) the full and prompt payment, upon demand by any holder of
the Notes, of all costs and expenses, legal or otherwise (including attorneys’
fees) and such expenses, if any, as shall have been expended or incurred in the
protection or enforcement of any right or privilege under the Notes or this
Agreement, including, without limitation, in any consultation or action in
connection therewith, subject to the limitations set forth in Section 15.1 of
this Agreement.  The guaranty of the Notes herein provided for is a guaranty of
the immediate and timely payment of the principal and interest on the Notes and
the Make-Whole Amount (if any) as and when the same are due and payable and
shall not be deemed to be a guaranty only of the collectability of such payments
and therefore each holder of the Notes may sue the Parent directly upon such
principal, interest and Make-Whole Amount (if any) becoming so due and payable.

 

Section 23.2.                               Obligations Absolute and
Unconditional.  The obligations of the Parent under this Agreement shall be
absolute and unconditional and shall remain in full force and effect until the
entire principal, interest and Make-Whole Amount (if any) on the Notes and all
other sums due pursuant to Section 23.1 shall have been paid, and such
obligations shall not be affected, modified or impaired upon the happening from
time to time of any circumstance or occurrence, including, without limitation,
the following, whether or not with notice to or the consent of the Parent:

 

(a)                        the extension of the time for payment of any
principal of, or interest (or Make-Whole Amount, if any) on any Note owing or
payable on such Note or of the time of or for performance of any obligations,
covenants or agreements under or arising out of this Agreement or the extension
or the renewal of any thereof;

 

(b)                         the modification or amendment of any obligation,
covenant or agreement set forth in this Agreement or the Notes;

 

(c)                         the power or authority or the lack of power or
authority of the Issuer to issue the Notes or to execute and deliver this
Agreement;

 

(d)                         the existence or continuance of the Issuer as a
legal entity;

 

(e)                         any failure to present the Notes for payment or to
demand payment thereof, or to give the Issuer or the Parent notice of dishonor
for non-payment of the Notes, when and as the same may become due and payable,
or notice of any failure on the part of the Issuer to do any act or thing or to
perform or to keep any covenant or agreement by it to be done, kept or performed
under the terms of the Notes or this Agreement;

 

50

--------------------------------------------------------------------------------


 

(f)                        any failure, omission, delay or lack on the part of
the holders of the Notes to enforce, assert or exercise any right, power or
remedy conferred on the holders of the Notes in this Agreement or the Notes or
any other act or acts on the part of the holders from time to time of the Notes;

 

(g)                          the acceptance of any security or any guaranty, the
advance of additional money to the Issuer, or any sale, release, substitution or
exchange of any security;

 

(h)                         the waiver, compromise, settlement, release or
termination of any or all of the obligations, covenants or agreements of the
Issuer contained in this Agreement or the payment, performance or observance
thereof;

 

(i)                          the voluntary or involuntary liquidation,
dissolution, sale or other disposition of all or substantially all the assets,
marshalling of assets and liabilities, receivership, insolvency, bankruptcy,
assignment for the benefit of creditors, reorganization or arrangement under
bankruptcy or similar laws, composition with creditors or readjustment of, or
other similar procedures affecting the Issuer, the Parent or any of the assets
of any of them, or any allegation or contest of the validity of this Agreement
or the disaffirmance of this Agreement in any such proceeding;

 

(j)                         the invalidity or unenforceability of the Notes or
this Agreement, or the obligations of the Issuer or the Parent under the Notes
or this Agreement;

 

(k)                         the default or failure of the Parent or the Issuer
fully to perform any of its covenants or obligations set forth in this Agreement
or the failure to give notice thereof;

 

(l)                          the failure of the Parent to receive any benefit or
consideration from or as a result of its execution, delivery and performance of
this Agreement;

 

(m)                        any other circumstance which might otherwise
constitute a defense available to, or a discharge of, the Parent or the Issuer
in respect of the obligations of the Parent or the Issuer under this Agreement
(other than payment and performance in full);

 

provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
paragraph that the obligations of the Parent hereunder shall be absolute and
unconditional and shall not be discharged, impaired or varied except by the
payment to the holders thereof of the principal of, Make-Whole Amount (if any)
and interest on the Notes, and of all other sums due and owing to the holders of
the Notes pursuant to this Agreement, and then only to the extent of such
payments.  All rights of the holder of any Note pursuant thereto or to this
Agreement may be transferred or assigned at any time or from time to time and
shall be considered to be transferred or assigned upon the transfer of such
Note, whether with or without the consent of or notice to the Parent or the
Issuer.  Without limiting the foregoing, it is understood that repeated and
successive demands may be made and recoveries may be had hereunder as and when,
from time to time, the Issuer shall default under the terms of the Notes or this
Agreement and that notwithstanding recovery

 

51

--------------------------------------------------------------------------------


 

hereunder for or in respect of any given default or defaults by the Issuer under
the Notes or this Agreement shall remain in full force and effect and shall
apply to each and every subsequent default.

 

Section 23.3.                     Subrogation.  To the extent of any payments
made under this Agreement, the Parent shall be subrogated to the rights of the
holder of the Notes receiving such payments, but the Parent covenants and agrees
that such right of subrogation shall be subordinate in right of payment to the
rights of any holders of the Notes for which full payment has not been made or
provided for and, to that end, the Parent agrees not to claim or enforce any
such right of subrogation or any right of set-off or any other right which may
arise on account of any payment made by the Parent in accordance with the
provisions of this Agreement, including, without limitation, any right of
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any holder of the Notes against the Issuer
or the Parent, whether or not such claim, remedy or right arises in equity or
under contract, statue or common law, including, without limitation, the right
to take or receive from the Issuer or the Parent, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
on account of such claim, remedy or right, unless and until all of the Notes
owned by Persons other than the Parent or any of its Affiliates and all other
sums due or payable under this Agreement have been fully paid and discharged or
payment therefor has been provided.  If any amount shall be paid to the Parent
in violation of the preceding sentence at any time prior to the indefeasible
cash payment in full of the Notes and all other amounts payable under this
Agreement, such amounts shall be held in trust for the benefit of the holders of
the Notes and shall forthwith be paid to the holders of the Notes to be credited
and applied to the amounts due or to become due with respect to the Notes and
all other amounts payable under this Agreement, whether matured or unmatured.

 

Section 23.4.                     Preference.  The Parent agrees that to the
extent the Issuer or any other Person on behalf of the Issuer makes any payment
on the Notes, which payment or any part thereof is subsequently invalidated,
voided, declared to be fraudulent or preferential, set aside, recovered,
rescinded or is required to be retained by or repaid to a trustee, liquidator,
receiver or any other Person under any bankruptcy code, common law or equitable
cause, then and to the extent of such payment, the obligation or the part
thereof intended to be satisfied shall be revived and continued in full force
and effect with respect to the Parent’s obligations hereunder, as if said
payment had not been made.  The liability of the Parent hereunder shall not be
reduced or discharged, in whole or in part, by any payment to any holder of the
Notes from any source that is thereafter paid, returned or refunded in whole or
in part by reason of the assertion of a claim of any kind relating thereto,
including any claim for breach of contract, breach of warranty, preference,
illegality, invalidity or fraud asserted by any account debtor or by any other
Person.

 

Section 23.5.                     Marshalling.  None of the holders of the Notes
shall be under any obligation (a) to marshal any assets in favor of the Parent
or in payment of any or all of the liabilities of the Issuer under or in respect
of the Notes or the obligation of the Parent hereunder or (b) to pursue any
other remedy that the Parent may or may not be able to pursue itself and that
may lessen the Parent’s burden or any right to which the Parent hereby expressly
waives.  The obligations of the Parent under this Agreement rank pari passu in
right of payment with all other Indebtedness (actual or contingent) of the
Parent which is not secured or the subject of any

 

52

--------------------------------------------------------------------------------


 

statutory trust or preference or which is not expressly subordinated in right of
payment to any other Indebtedness.

 

*    *    *    *    *

 

53

--------------------------------------------------------------------------------


 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Issuer, whereupon this
Agreement shall become a binding agreement among you, the Parent and the Issuer.

 

 

Very truly yours,

 

 

 

CORESITE REALTY CORPORATION

 

 

 

 

 

By

/s/ Jeffrey S. Finnin

 

 

  Jeffrey S. Finnin

 

 

  Chief Financial Officer

 

 

 

 

 

CORESITE, L.P.

 

by its general partner,

 

CoreSite Realty Corporation

 

 

 

 

 

By

/s/ Jeffrey S. Finnin

 

 

  Jeffrey S. Finnin

 

 

  Chief Financial Officer

 

54

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

 

ATHENE ANNUITY AND LIFE COMPANY

 

 

 

 

 

By:

Athene Asset Management, L.P., its investment adviser

 

By:

AAM GP Ltd., its general partner

 

 

 

 

 

 

 

 

 

By

/s/ Roger D. Fors

 

 

Name:

Roger D. Fors

 

 

Title:

Senior Vice President, Fixed Income

 

 

 

 

 

 

 

 

 

STRUCTURED ANNUITY REINSURANCE COMPANY

 

 

 

 

 

By:

Athene Asset Management, L.P., its investment adviser

 

By:

AAM GP Ltd., its general partner

 

 

 

 

 

 

 

 

 

By

/s/ Roger D. Fors

 

 

Name:

Roger D. Fors

 

 

Title:

Senior Vice President, Fixed Income

 

 

 

 

 

 

 

 

 

ATHENE ANNUITY & LIFE ASSURANCE COMPANY OF NEW YORK

 

 

 

 

 

By:

Athene Asset Management, L.P., its investment adviser

 

By:

AAM GP Ltd., its general partner

 

 

 

 

 

 

 

By

/s/ Roger D. Fors

 

 

Name:

Roger D. Fors

 

 

Title:

Senior Vice President, Fixed Income

 

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

 

HOMESTEADERS LIFE COMPANY

 

 

 

 

 

 

 

 

 

By

/s/ Kevin L. Kubik

 

 

Name:

Kevin L. Kubik

 

 

Title:

Vice President-Investments Homesteaders Life Company

 

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

 

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

 

 

 

 

 

By:

Northwestern Mutual Investment Management Company, LLC, its investment adviser

 

 

 

 

 

 

 

 

 

 

By

/s/ Mark E. Kishler

 

 

Name:

Mark E. Kishler

 

 

 

 

 

 

Its:

Managing Director

 

 

 

 

 

 

 

 

 

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

 

for its Group Annuity Separate Account

 

 

 

 

 

 

 

 

 

By

/s/ Mark E. Kishler

 

 

Name:

Mark E. Kishler

 

 

 

 

 

 

Its:

Authorized Representative

 

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

 

THE OHIO NATIONAL LIFE INSURANCE COMPANY

 

 

 

 

 

By

/s/ Annette M. Teders

 

 

Name:

Annette M. Teders

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

OHIO NATIONAL LIFE ASSURANCE CORPORATION

 

 

 

 

 

 

 

By

/s/ Annette M. Teders

 

 

Name:

Annette M. Teders

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

 

UNITED OF OMAHA LIFE INSURANCE COMPANY

 

 

 

 

By:

Prudential Private Placement Investors,

 

 

L.P. (as Investment Advisor)

 

 

 

 

By:

Prudential Private Placement Investors, Inc. (as its General Partner)

 

 

 

 

 

 

 

 

By:

/s/ David Levine

 

 

 

Vice President

 

 

 

 

 

 

 

FARMERS NEW WORLD LIFE INSURANCE COMPANY

 

 

 

 

By:

Prudential Private Placement Investors,

 

 

L.P. (as Investment Advisor)

 

 

 

 

By:

Prudential Private Placement Investors, Inc. (as its General Partner)

 

 

 

 

 

 

 

 

By:

/s/ David Levine

 

 

 

Vice President

 

 

 

 

 

 

 

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

 

 

 

 

By:

PGIM, Inc., as investment manager

 

 

 

 

 

 

 

 

By:

/s/ David Levine

 

 

 

Vice President

 

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

 

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA

 

 

 

 

 

 

 

 

 

By

/s/ Chris Miller

 

 

Name:

Chris Miller

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

DEFINED TERMS

 

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

 

“Additional Covenant” means any financial covenant (whether constituting a
covenant or an event of default) by the Parent, the Issuer or any Subsidiary
Guarantor under a Principal Credit Facility, in each case that is not otherwise
included in this Agreement on the date hereof (together with all definitions and
interpretive provisions from such Principal Credit Facility to the extent used
in relation thereto). The term “financial covenant” as used in this definition
means, (a) in respect of any Principal Credit Facility, an obligation or
condition which (i) (A) relates specifically to one or more numerical measures
of the financial condition or results of operations of the Parent, the Issuer or
any Subsidiary or (B) limits the incurrence of Indebtedness by the Parent, the
Issuer or any Subsidiary (including any restriction on external borrowings) or
imposes conditions or limitations on loans by the Parent, the Issuer or any
Subsidiary to the Parent, the Issuer or any other Subsidiary and (ii) if not
complied with or not maintained could give rise to the lender or lenders under
such Principal Credit Facility having the right to demand payment of outstanding
Indebtedness thereunder before its stated maturity or terminate any unused
commitment to make loans thereunder prior to the stated expiration of such
commitment and (b) in respect of the Primary Credit Facility as in effect on
June 15, 2016, Section 8.7 (Distributions) and any successor provision thereto. 
For the avoidance of doubt, financial covenants in any Principal Credit
Facility, from time to time, which correspond with the covenants set forth in
Sections 10.6 through 10.12 hereof shall not be deemed to be “Additional
Covenants.”

 

“Adjusted Consolidated EBITDA” means, on any date of determination, the sum of
(a) the Consolidated EBITDA for the prior fiscal quarter most recently ended,
multiplied by four, less (b) the Capital Reserve.

 

“Adjusted Net Operating Income” means, on any date of determination, the sum of
(a) the Net Operating Income for the prior fiscal quarter most recently ended,
multiplied by four, less (b) the Capital Reserve.

 

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Issuer, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Issuer or any Subsidiary or any Person of which the
Issuer and its Subsidiaries beneficially own or hold, in the aggregate, directly
or indirectly, 10% or more of any class of voting or equity interests.  Unless
the context otherwise clearly requires, any reference to an “Affiliate” is a
reference to an Affiliate of the Issuer.

 

“Agreement” means this Note Purchase Agreement, including all Schedules attached
to this Agreement, as it may be amended, restated, supplemented or otherwise
modified from time to time and includes, in respect of the Parent, the Parent
Guaranty.

 

SCHEDULE A
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.

 

“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.

 

“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).

 

“Building” means, with respect to each Eligible Real Estate Asset or parcel of
Real Estate, all of the buildings, structures and improvements now or hereafter
located thereon.

 

“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York or Denver, Colorado are required or
authorized to be closed.

 

“Capital Reserve” means, for any period and with respect to any improved Real
Estate, an amount equal to $0.25 multiplied by the total square footage of the
Buildings in such Real Estate.  If the term Capital Reserve is used without
reference to any specific Real Estate, then the amount shall be determined on an
aggregate basis with respect to all Real Estate of the Issuer, the Subsidiary
Guarantors and their respective Subsidiaries and a proportionate share of all
Real Estate of all Unconsolidated Affiliates.  The Capital Reserve shall be
calculated based on the total square footage of the Buildings owned (or ground
leased) at the end of each fiscal quarter, less the square footage of unoccupied
space held for development or redevelopment.

 

“Capitalization Rate” shall have the meaning ascribed to such term in the
Primary Credit Facility from time to time, and, if for any reason no Primary
Credit Facility then exists or such term is no longer used therein, the
Capitalization Rate most recently in effect.  Notwithstanding the foregoing, in
no event shall the “Capitalization Rate” at any time be less than 7.50%.

 

“Capitalized Lease” means a lease under which the discounted future rental
payment obligations of the lessee or the obligor are required to be capitalized
on the balance sheet of such Person in accordance with GAAP.

 

A-2

--------------------------------------------------------------------------------


 

“Capitalized Value” means the Adjusted Net Operating Income for any Stabilized
Property divided by the Capitalization Rate.

 

“Cash Equivalents” means as of any date, (i) securities issued or directly and
fully guaranteed or insured by the U.S. government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits and certificates of deposits having maturities of not
more than one year from such date and issued by any domestic commercial bank
having, (A) senior long term unsecured debt rated at least A- or the equivalent
thereof by S&P or A3 or the equivalent thereof by Moody’s and (B) capital and
surplus in excess of $100,000,000, (iii) commercial paper rated at least A-2 or
the equivalent thereof by S&P or P-2 or the equivalent thereof by Moody’s and in
either case maturing within 120 days from such date and (iv) shares of any money
market mutual fund rated at least AA- or the equivalent thereof by S&P or at
least Aa3 or the equivalent thereof by Moody’s.

 

“Change of Control” means an event or series of events:

 

(a)                        by which any Person (including a Person’s Affiliates
and associates) or group (as that term is understood under Section 13(d) of the
Exchange Act), other than The Carlyle Group, shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of a
percentage (based on voting power, in the event different classes of stock or
voting interests shall have different voting powers) of the voting stock or
voting interests of the Parent or the Issuer equal to at least 50%; or

 

(b)                         which constitutes a “change of control” under the
Primary Credit Facility from time to time.

 

“Change of Control Prepayment Event” occurs if, within the period of 90 days
from and including the date on which a Change of Control occurs, either (a) a
Rating Downgrade in respect of that Change of Control occurs or (b) at such time
there is no rating of the Notes by a Rating Agency and the Issuer fails to
obtain (whether by failing to seek a rating at its own discretion or otherwise)
a rating of the Notes from a Rating Agency of at least Investment Grade.

 

“Closing” is defined in Section 3.

 

“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder from time to time.

 

“Confidential Information” is defined in Section 20.

 

“Consolidated” means, with reference to any term defined herein, that term as
applied to the accounts of a Person and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated EBITDA” means, with respect to any period, an amount equal to the
EBITDA of the Issuer and its Subsidiaries for such period determined on a
consolidated basis.

 

A-3

--------------------------------------------------------------------------------


 

“Consolidated Fixed Charges” means, for any fiscal quarter, annualized, the sum
of (a) Consolidated Interest Expense for such period, plus (b) all regularly
scheduled principal payments made with respect to Indebtedness of the Issuer and
its Subsidiaries during such period, other than any balloon, bullet or similar
principal payment which repays such Indebtedness in full, plus (c) all Preferred
Distributions paid during such period.  The Issuer’s Equity Percentage in the
fixed charges of its Unconsolidated Affiliates shall be included in the
determination of fixed charges.

 

“Consolidated Interest Expense” means, for any period, without duplication,
(a) total Interest Expense of the Issuer and its Subsidiaries determined on a
consolidated basis in accordance with GAAP for such period, plus (b) the
Issuer’s Equity Percentage of Interest Expense of its Unconsolidated Affiliates
for such period.

 

“Consolidated Tangible Net Worth” means the amount by which Gross Asset Value
exceeds Consolidated Total Indebtedness.

 

“Consolidated Total Indebtedness” means all Indebtedness of the Issuer and its
Subsidiaries determined on a consolidated basis and shall include (without
duplication), such Person’s Equity Percentage of the Indebtedness of its
Unconsolidated Affiliates.

 

“Consolidated Total Unsecured Indebtedness” means all Unsecured Indebtedness
determined on a consolidated basis and shall include (without duplication), the
Issuer’s Equity Percentage of the Indebtedness of its Unconsolidated Affiliates
outstanding at any time which is not Secured Indebtedness.

 

“Consolidated Unsecured Indebtedness Yield” means the quotient (expressed as a
percentage) of Adjusted Net Operating Income from the Unencumbered Asset Pool
(excluding any Leased Assets) divided by Unsecured Indebtedness.

 

“Construction In Process” means costs incurred for any build-outs,
redevelopment, construction or tenant improvements of a Data Center Property
that is not a Development Property.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.

 

“Controlled Entity” means (a) any of the Subsidiaries of the Parent and any of
their or the Parent’s respective Controlled Affiliates and (b) if the Parent has
a parent company, such parent company and its Controlled Affiliates.

 

“Data Center Property” means any asset that operates or is intended to operate,
at least in part, as a telecommunications infrastructure building or an
information technology infrastructure building.

 

A-4

--------------------------------------------------------------------------------


 

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

 

“Default Rate” means that rate of interest per annum that is the greater of
(a) 2% above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (b) 2% over the rate of interest publicly announced by Citibank,
N.A. in New York, New York as its “base” or “prime” rate.

 

“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement.  Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement applicable to such Derivatives Contract(s), (a) for any date
on or after the date such Derivatives Contracts have been closed out or
terminated and termination value(s) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in
clause (a) the amount(s) determined as the mark-to-market value(s) for such
Derivatives Contracts, as determined based upon one or more mid-market
quotations or other valuations provided by any recognized dealer in, or the
counterparty to, such Derivatives Contract(s) (which, in either case, may
include the agent or any lender under the Primary Credit Facility).

 

“Development Property” means Real Estate currently under development that has
not become a Stabilized Property or on which the improvements related to the
development have not been completed, provided that such a Development Property
on which all improvements related to the development of such Real Estate have
been substantially completed (excluding tenant improvements) for at least 18
months shall cease to constitute a Development Property notwithstanding the fact
that such Property has not become a Stabilized Property, and shall be considered
a Stabilized Property for the purposes of the calculation of Gross Asset Value.

 

“Disclosure Documents” is defined in Section 5.3.

 

A-5

--------------------------------------------------------------------------------


 

“EBITDA” means, with respect to a Person for any period (without duplication),
the net income (or loss), excluding the effects of straight lining of rents and
acquisition lease accounting, before (i) interest, income taxes, depreciation
and amortization expense, as reported by such Person and its Subsidiaries on a
consolidated basis in accordance with GAAP and (ii) any other non-cash expense
to the extent not actually paid as a cash expense (including any expense
associated with asset retirement obligation under GAAP).  EBITDA shall exclude
extraordinary gains and losses (including but not limited to gains (and losses)
on the sale of assets) and distributions to minority owners.  EBITDA
attributable to Equity Interests shall be excluded but EBITDA shall include a
Person’s Equity Percentage of net income (or loss) from Unconsolidated
Affiliates plus its Equity Percentage of interest, depreciation and amortization
expense from Unconsolidated Affiliates.

 

“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.

 

“Eligible Real Estate” means Real Estate:

 

(a)                        which is (i) wholly owned (directly or indirectly) in
fee, (ii) leased under a ground lease acceptable to the Required Holders in
their reasonable discretion, or (iii) a Leased Asset with a remaining term
(including of right tenant extensions) of at least 20 years as of the date
hereof and is otherwise acceptable to the Required Holders in their reasonable
discretion), in each instance with such easements, rights-of-way and other
similar appurtenances required for the operation of the fee or leasehold
property, by the Issuer or a Subsidiary Guarantor;

 

(b)                         which is located within the 50 States of the United
States of America or the District of Columbia;

 

(c)                         which is improved by an income-producing Data Center
Property and designated as a Stabilized Property;

 

(d)                         as to which all of the representations set forth in
Section 6 of the Primary Credit Facility as in effect on June 15, 2016
concerning Eligible Real Estate Assets are true and correct except as would not
reasonably be expected to result in a Material Adverse Effect; and

 

(e)                         as to which the Required Holders have received all
Eligible Real Estate Qualification Documents, or will receive them prior to
inclusion of such Real Estate in the Unencumbered Asset Pool.

 

“Eligible Real Estate Asset” means (i) on the date of the Closing, the Eligible
Real Estate set forth on Schedule 10 and (ii) after the date of the Closing, any
Real Estate described in clause (i) which then remains Eligible Real Estate and
any other Real Estate which has become and then remains Eligible Real Estate and
is included in the Unencumbered Asset Pool from time to time pursuant to
Article V of the Primary Credit Facility as in effect on June 15, 2016.  For

 

A-6

--------------------------------------------------------------------------------


 

purposes of this definition, it is acknowledged and agreed that the Wilshire
Property which is a Leased Asset shall be deemed an “Eligible Real Estate
Asset.”

 

“Eligible Real Estate Qualification Documents” is defined in Schedule 1.2 of the
Primary Credit Facility as in effect on June 15, 2016.

 

“Enforceability Exceptions” is defined in Section 5.2.

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Substances.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such share, warrant, option, right or
other interest is authorized or otherwise existing on any date of determination.

 

“Equity Offering” means the issuance and sale after the date of the Closing by
the Issuer or any of its Subsidiaries or the Parent of any equity securities of
such Person.

 

“Equity Percentage” means the aggregate ownership percentage of the Issuer or a
Subsidiary Guarantor or their respective Subsidiaries in each Unconsolidated
Affiliate.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
rules and regulations promulgated thereunder from time to time in effect.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Issuer under section 414 of
the Code.

 

“Event of Default” is defined in Section 11.

 

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder from time to time in effect.

 

“FATCA” means (a) sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), together with any current or
future regulations or official interpretations thereof, (b) any treaty, law or
regulation of any other jurisdiction, or

 

A-7

--------------------------------------------------------------------------------


 

relating to an intergovernmental agreement between the United States of America
and any other jurisdiction, which (in either case) facilitates the
implementation of the foregoing clause (a), and (c) any agreements entered into
pursuant to section 1471(b)(1) of the Code.

 

“Fitch” means Fitch, Inc., and any successor thereto.

 

“Form 10-K” is defined in Section 7.1(b).

 

“Form 10-Q” is defined in Section 7.1(a).

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

 

“Governmental Authority” means

 

(a)                        the government of

 

(i)                          the United States of America or any state or other
political subdivision thereof, or

 

(ii)                          any other jurisdiction in which the Issuer or any
Subsidiary conducts all or any part of its business, or which asserts
jurisdiction over any properties of the Issuer or any Subsidiary, or

 

(b)                         any entity exercising executive, legislative,
judicial, regulatory or administrative functions of, or pertaining to, any such
government.

 

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

 

“Gross Asset Value” means, on a consolidated basis for the Issuer and its
Subsidiaries, the sum of (without duplication with respect to any Real Estate):

 

(a)                        the Capitalized Value of any Stabilized Properties
(other than the Leased Assets) owned by the Issuer or any of its Subsidiaries;
plus

 

(b)                         for the Leased Assets, the Adjusted Net Operating
Income of the Leased Assets multiplied by eight;

 

(c)                         the book value determined in accordance with GAAP of
all Development Properties and Construction In Process with respect to Real
Estate owned or leased by the Issuer or any of its Subsidiaries; plus

 

A-8

--------------------------------------------------------------------------------


 

(d)                         the aggregate amount of (x) all Unrestricted Cash
and Cash Equivalents of the Issuer and its Subsidiaries and (y) Specified
Restricted Cash and Cash Equivalents of the Issuer and its Subsidiaries, as of
the date of determination; plus

 

(e)                         the book value determined in accordance with GAAP of
Land Assets of the Issuer and its Subsidiaries.

 

Gross Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of determination.  In the Issuer’s discretion,
any Development Property which becomes a Stabilized Property and all newly
acquired properties may be valued at GAAP book value for up to 90 days, with
such properties thereafter being included in the calculation of Gross Asset
Value in accordance with clauses (a) through (d) above.  All income, expense and
value associated with assets included in Gross Asset Value disposed of during
the calendar quarter period most recently ended prior to a date of determination
will be eliminated from calculations.  Additionally, without limiting or
affecting any other provision hereof, Gross Asset Value shall not include any
income or value associated with Real Estate which is not operated or intended to
be operated principally as a Data Center Property.  Gross Asset Value will be
adjusted to include an amount equal to the Issuer’s or any of its Subsidiaries’
pro rata share (based upon such Person’s Equity Percentage in such
Unconsolidated Affiliate) of the Gross Asset Value attributable to any of the
items listed above in this definition owned by such Unconsolidated Affiliate.

 

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including obligations incurred through an
agreement, contingent or otherwise, by such Person:

 

(a)                        to purchase such indebtedness or obligation or any
property constituting security therefor;

 

(b)                         to advance or supply funds (i) for the purchase or
payment of such indebtedness or obligation, or (ii) to maintain any working
capital or other balance sheet condition or any income statement condition of
any other Person or otherwise to advance or make available funds for the
purchase or payment of such indebtedness or obligation;

 

(c)                         to lease properties or to purchase properties or
services primarily for the purpose of assuring the owner of such indebtedness or
obligation of the ability of any other Person to make payment of the
indebtedness or obligation; or

 

(d)                         otherwise to assure the owner of such indebtedness
or obligation against loss in respect thereof.

 

A-9

--------------------------------------------------------------------------------


 

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

 

“Hazardous Substance” means (a) asbestos, flammable materials, explosives,
radioactive substances, polychlorinated biphenyls, other carcinogens, oil and
other petroleum products, radon gas or urea formaldehyde; (b) chemicals, gases,
solvents, pollutants or contaminants that could be a detriment or pose a danger
to the environment or to the health or safety of any person; and (c) any other
hazardous or toxic materials, wastes and substances which are defined,
determined or identified as such in any past, present or future federal, state
or local laws, by-laws, rules, regulations, codes or ordinances or any legally
binding judicial or administrative interpretation thereof in concentrations
which violate Environmental Laws.

 

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Issuer pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule A,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

 

“Incorporated Covenant” is defined in Section 9.10(b).

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):

 

(a)                        all obligations of such Person in respect of money
borrowed (other than trade debt incurred in the ordinary course of business
which is not more than 180 days past due);

 

(b)                         all obligations of such Person for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments or (iii) constituting purchase money indebtedness, conditional sales
contracts, title retention debt instruments or other similar instruments, upon
which interest charges are customarily paid or that are issued or assumed as
full or partial payment for property or services rendered;

 

(c)                         obligations of such Person as a lessee or obligor
under a Capitalized Lease;

 

(d)                         all reimbursement obligations of such Person under
any letters of credit or acceptances (whether or not the same have been
presented for payment);

 

(e)                         all Off-Balance Sheet Obligations of such Person;

 

(f)                        all obligations of such Person in respect of any
purchase obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case

 

A-10

--------------------------------------------------------------------------------


 

evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interests);

 

(g)                          net obligations under any Derivatives Contract not
entered into as a hedge against existing Indebtedness, in an amount not in
excess of the Derivatives Termination Value thereof;

 

(h)                         all Indebtedness of other Persons which such Person
has guaranteed or is otherwise recourse to such Person (except for guaranties of
customary exceptions for fraud, misapplication of funds, environmental
indemnities, violation of “special purpose entity” covenants, and other similar
exceptions to recourse liability until a claim is made and an action is
commenced with respect thereto, and then shall be included only to the extent of
the amount of such claim), including liability of a general partner in respect
of liabilities of a partnership in which it is a general partner which would
constitute “Indebtedness” hereunder, any obligation to supply funds to or in any
manner to invest directly or indirectly in a Person, to maintain working capital
or equity capital of a Person or otherwise to maintain net worth, solvency or
other financial condition of a Person, to purchase indebtedness, or to assure
the owner of indebtedness against loss, including through an agreement to
purchase property, securities, goods, supplies or services for the purpose of
enabling the debtor to make payment of the indebtedness held by such owner or
otherwise;

 

(i)                          all Indebtedness of another Person secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation; and

 

(j)                         such Person’s pro rata share of the Indebtedness
(based upon its Equity Percentage in such Unconsolidated Affiliates) of any
Unconsolidated Affiliate of such Person.

 

“Indebtedness” shall be adjusted to remove any impact of intangibles pursuant to
ASC 805, as codified by the Financial Accounting Standards Board in June of
2009, and shall be adjusted to remove (a) the impact from Asset Retirement
Obligations pursuant to ASC 410, as codified by the Financial Accounting
Standards Board in June of 2009, and (b) any potential impact from the exposure
draft issued by the Financial Accounting Standards Board in August of 2010
related to Leases (Topic 840).

 

“INHAM Exemption” is defined in Section 6.2(e).

 

“Initial Subsidiary Guarantors” means CoreSite Real Estate 70 Innerbelt, L.L.C.,
a Delaware limited liability company, CoreSite Real Estate 900 N. Alameda, L.P.,
a Delaware limited partnership, CoreSite Real Estate 2901 Coronado, L.P., a
Delaware limited partnership, CoreSite Real Estate 1656 McCarthy, L.P., a
Delaware limited partnership, CoreSite Real Estate 427 S. LaSalle, L.L.C., a
Delaware limited liability company, CoreSite Real Estate 2972 Stender,

 

A-11

--------------------------------------------------------------------------------


 

L.P., a Delaware limited partnership, CoreSite Real Estate 12100 Sunrise Valley
Drive L.L.C., a Delaware limited liability company, CoreSite Real Estate 2115 NW
22nd Street, L.L.C., a Delaware limited liability company, CoreSite One
Wilshire, L.L.C., a Delaware limited liability company, CoreSite Real Estate 55
S. Market Street, L.L.C., a Delaware limited liability company.

 

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 10% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer or any other similar financial institution or entity, regardless of legal
form, and (d) any Related Fund of any holder of any Note.

 

“Interest Expense” means for any period with respect to the Issuer and its
Subsidiaries, without duplication, (a) interest (whether accrued or paid)
actually payable (without duplication), excluding non-cash interest expense but
including capitalized interest not funded under a construction loan, together
with the interest portion of payments actually payable on Capitalized Leases,
plus (b) the Issuer’s and its respective Subsidiaries’ Equity Percentage of
Interest Expense of their Unconsolidated Affiliates for such period.

 

“Investment Grade” means a rating of “BBB-” or higher by S&P or Fitch or “Baa3”
or higher by Moody’s (as applicable), or their respective equivalents for the
time being, or better.

 

“Investment”  means, with respect to any Person, all shares of capital stock,
evidences of Indebtedness and other securities issued by any other Person and
owned by such Person, all loans, advances or extensions of credit to, or
contributions to the capital of, any other Person, all purchases of the
securities or business or integral part of the business of any other Person and
commitments and options to make such purchases, all interests in real property
and all other investments; provided, however, that the term “Investment” shall
not include (i) equipment, inventory and other tangible personal property
acquired in the ordinary course of business or (ii) current trade and customer
accounts receivable for services rendered in the ordinary course of business and
payable in accordance with customary trade terms.

 

“Issuer” is defined in the introductory paragraph of this Agreement.

 

“Land Assets” means land with respect to which the commencement of grading,
construction of improvements (other than improvements that are not material and
are temporary in nature) or infrastructure has not yet commenced and for which
no such work is reasonably scheduled to commence within the following 12 months.

 

“lease” means leases, licenses and agreements, whether written or oral, relating
to the use or occupation of space in any Building or of any Real Estate.

 

“Leased Assets” means Real Estate (or a portion thereof) leased by the Issuer or
any Subsidiary Guarantor or a Subsidiary thereof under a lease which does not
constitute a ground lease.

 

A-12

--------------------------------------------------------------------------------


 

“Leased Asset NOI Amount” means the Adjusted Net Operating Income of each Leased
Asset in the Unencumbered Asset Pool multiplied by four.

 

“Leased Rate” means, with respect to Real Estate at any time, the ratio,
expressed as a percentage, of (a) the Net Rentable Area of such Real Estate
actually leased by tenants that are not affiliated with the Issuer and paying
rent at rates not materially less than rates generally prevailing at the time
the applicable lease was entered into, pursuant to binding leases as to which no
default has occurred and has continued unremedied for 30 or more days to (b) the
aggregate Net Rentable Area of such Real Estate.

 

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or finance lease (as defined by GAAP),
upon or with respect to any property or asset of such Person.

 

“Make-Whole Amount” is defined in Section 8.6.

 

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties or prospects of the Issuer and its
Subsidiaries taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Issuer and
its Subsidiaries taken as a whole, (b) the ability of the Issuer to perform its
obligations under this Agreement and the Notes, (c) the ability of any Note
Guarantor to perform its obligations under its Note Guaranty or (d) the validity
or enforceability of this Agreement, the Notes or any Note Guaranty.

 

“Maturity Date” with respect to any Note is defined in the first paragraph of
such Note.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor.

 

“Most Favored Lender Notice” is defined in Section 9.10(c).

 

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

 

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

 

“Net Offering Proceeds” means the gross cash proceeds received by the Issuer or
any of its Subsidiaries or the Parent as a result of an Equity Offering, less
the customary and reasonable costs, expenses and discounts paid by the Issuer or
such Subsidiary or the Parent in connection therewith.

 

“Net Operating Income” means, for any Real Estate and for a given period, an
amount equal to the sum of (a) the rents, common area reimbursements and other
income for such Real

 

A-13

--------------------------------------------------------------------------------


 

Estate for such period received in the ordinary course of business from tenants
in occupancy (excluding pre-paid rents and revenues and security deposits except
to the extent applied in satisfaction of tenants’ obligations for rent) minus
(b) all expenses paid or accrued and related to the ownership, operation or
maintenance of such Real Estate for such period, including taxes, assessments
and the like, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, marketing expenses, and general and administrative
expenses (excluding general overhead expenses of the Issuer and its Subsidiaries
and any asset management fees), minus (c) management expenses of such Real
Estate equal to 3% of the gross revenues from such Real Estate, minus (d) all
rents, common area reimbursements and other income for such Real Estate received
from tenants in default of obligations under their lease or with respect to
leases as to which the tenant or any guarantor thereunder is subject to any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution, liquidation or similar debtor relief proceeding unless such tenant
has expressly assumed its obligations under the applicable lease in such
proceeding.

 

“Net Rentable Area” means, with respect to any Real Estate, the “Net Rentable
Operating Square Footage” as defined in the Parent’s most recent Form 10-K.

 

“Non-Recourse Exclusions” means, with respect to any Non-Recourse Indebtedness
of any Person, any usual and customary exclusions from the non-recourse
limitations governing such Indebtedness, including exclusions for claims that
(i) are based on fraud, intentional misrepresentation, misapplication or
misappropriation of funds, gross negligence or willful misconduct, (ii) result
from intentional mismanagement of or waste at the Real Property securing such
Non-Recourse Indebtedness, (iii) arise from the presence of Hazardous Substances
on the Real Property securing such Non-Recourse Indebtedness (whether contained
in a loan agreement, promissory note, indemnity agreement or other document) or
(iv) are the result of any unpaid real estate taxes and assessments (whether
contained in a loan agreement, promissory note, indemnity agreement or other
document).

 

“Non-Recourse Indebtedness” means Indebtedness of the Issuer, its Subsidiaries
or an Unconsolidated Affiliate which is secured by one or more parcels of Real
Estate (other than an Eligible Real Estate Asset) or interests therein or
equipment and which is not a general obligation of the Issuer or such Subsidiary
or Unconsolidated Affiliate, the holder of such Indebtedness having recourse
solely to the parcels of Real Estate, or interests therein, securing such
Indebtedness, the leases thereon and the rents, profits and equity thereof or
equipment, as applicable (except for recourse against the general credit of the
Issuer or its Subsidiaries or an Unconsolidated Affiliate for any Non-Recourse
Exclusions), provided that in calculating the amount of Non-Recourse
Indebtedness at any time, the amount of any Non-Recourse Exclusions which are
the subject of a claim and action shall not be included in the Non-Recourse
Indebtedness but shall constitute recourse Indebtedness.  Non-Recourse
Indebtedness shall also include Indebtedness of a Subsidiary of the Issuer that
is not a Subsidiary Guarantor or of an Unconsolidated Affiliate which is a
special purpose entity that is recourse solely to such Subsidiary or
Unconsolidated Affiliate, which is not cross-defaulted to other Indebtedness of
the Issuer and the Subsidiary Guarantors and which does not constitute
Indebtedness of any other Person (other than such Subsidiary or Unconsolidated
Affiliate which is the obligor thereunder).

 

A-14

--------------------------------------------------------------------------------


 

“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the Parent,
the Issuer or any Subsidiary primarily for the benefit of employees of the
Parent, the Issuer or one or more Subsidiaries residing outside the United
States of America, which plan, fund or other similar program provides, or
results in, retirement income, a deferral of income in contemplation of
retirement or payments to be made upon termination of employment, and (b) is not
subject to ERISA or the Code.

 

“Note Guarantor” means the Parent and each Subsidiary Guarantor.

 

“Note Guaranty” means the Parent Guaranty and each Subsidiary Guaranty.

 

“Notes” is defined in Section 1.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing.  A list of OFAC Sanctions Programs
may be found at
www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

 

“Off-Balance Sheet Obligations” means liabilities and obligations of the Issuer,
any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which the Issuer
would be required to disclose in the “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” section of the Issuer’s report on
Form 10-Q or Form 10-K (or their equivalents) which the Issuer is required to
file with the SEC or would be required to file if it were subject to the
jurisdiction of the SEC (or any Governmental Authority substituted therefore
having jurisdiction over the Issuer).  As used in this definition, the term “SEC
Off-Balance Sheet Rules” means the Disclosure in Management’s Discussion and
Analysis About Off-Balance Sheet Arrangements, Securities Act Release
No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified at 17 CFR pts. 228, 229
and 249).

 

“Officer’s Certificate” means, with respect to any Person, a certificate of a
Senior Financial Officer or of any other officer of such Person whose
responsibilities extend to the subject matter of such certificate.

 

“Parent” is defined in the introductory paragraph to this Agreement.

 

“Parent Guaranty” is defined in Section 2.2.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

 

A-15

--------------------------------------------------------------------------------


 

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Issuer or
any ERISA Affiliate or with respect to which the Issuer or any ERISA Affiliate
may have any liability.

 

“Preferred Distributions” means, for any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by the Issuer or any of its
Subsidiaries or the Parent.  Preferred Distributions shall not include dividends
or distributions (a) paid or payable solely in Equity Interests of identical
class payable to holders of such class of Equity Interests; or (b) paid or
payable to the Issuer or any of its Subsidiaries. As used in this definition,
“Distribution” means any (a) dividend or other distribution, direct or indirect,
on account of any Equity Interest of such Person, now or hereafter outstanding;
(b) redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interest of such Person now or hereafter outstanding; and (c) payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire any Equity Interests of such Person now or hereafter
outstanding.

 

“Preferred Securities” means, with respect to any Person, Equity Interests in
such Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

 

“Primary Credit Facility” means the Third Amended and Restated Credit Agreement,
dated June 24, 2015, among the Parent, the Issuer, as parent borrower, certain
Subsidiaries of the Issuer, as subsidiary borrowers, KeyBank National
Association, as administrative agent, and the other financial institutions party
thereto, as amended by that certain First Amendment thereto, dated as of
February 2, 2016, that certain Second Amendment thereto, dated as of June 15,
2016, that certain Third Amendment thereto, dated as of April 19, 2017, and as
further amended, replaced, restated or otherwise modified and in effect.

 

“Principal Credit Facility” means:

 

(a)           the Primary Credit Facility;

 

(b)           each existing credit, loan or borrowing facility or note purchase
agreement (individually a “facility”) identified in Schedule 11 prior to
closing, and each renewal or extension of such facility; and

 

(c)           any other facility (including any renewal or extension of a then
existing facility) entered into on or after the date of the closing by the
Parent, the Issuer or any Subsidiary in a principal amount equal to or greater
than $50,000,000 (or its equivalent in any other currency), but excluding any
such facility entered into solely for cash management or similar purposes in the
ordinary course of business that provides a netting or cash pooling arrangement
by and among the Parent, the Issuer and the Subsidiaries in respect of the
Indebtedness under such facility.  If any such facility entered into after the

 

A-16

--------------------------------------------------------------------------------


 

date of the Closing provides for both a cash management netting arrangement as
described above and other Indebtedness not subject to netting arrangements, the
determination of whether such facility constitutes a Principal Credit Facility
will be based solely upon the principal amount of such other Indebtedness.

 

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

 

“PTE” is defined in Section 6.2(a).

 

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Issuer and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.

 

“Purchaser Schedule” means the Purchaser Schedule to this Agreement listing the
Purchasers of the Notes and including their notice and payment information.

 

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.

 

“QPAM Exemption” is defined in Section 6.2(d).

 

“Rating Agency” means S&P, Fitch or Moody’s or any of their respective rating
agency subsidiaries and their successors.

 

“Rating Downgrade” shall be deemed to have occurred if the rating assigned to
the Notes by any Rating Agency (whether provided at the invitation of the Parent
or the Issuer or of its own volition), which is current immediately before the
time the Change of Control, (i) if Investment Grade, is either lowered by such
Rating Agency such that it is no longer Investment Grade or withdrawn and not
replaced by (or another existing rating is not reaffirmed with) an Investment
Grade rating of another Rating Agency or, (ii) if below Investment Grade, is not
raised to Investment Grade by such Rating Agency or withdrawn and not replaced
by (or another existing rating is not reaffirmed with) an Investment Grade
rating of another Rating Agency.

 

“Real Estate” means all real property at any time owned or leased (as lessee or
sublessee) by the Issuer, any Subsidiary Guarantor or any of their respective
Subsidiaries, including the Eligible Real Estate Assets.

 

“Recourse Indebtedness” means, as of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to the Issuer or any of its
Subsidiaries.  Recourse Indebtedness shall not include Non-Recourse
Indebtedness.

 

A-17

--------------------------------------------------------------------------------


 

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

 

“Required Holders” means at any time on or after the Closing, the holders of
more than 50% in principal amount of the Notes at the time outstanding
(exclusive of Notes then owned by the Issuer or any of its Affiliates).

 

“Responsible Officer” means, with respect to any Person, any Senior Financial
Officer and any other officer of such Person with responsibility for the
administration of the relevant portion of this Agreement.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Company, or its successors or assigns.

 

“SEC” means the U.S. Securities and Exchange Commission, or any successor
thereto.

 

“Secured Indebtedness” means, with respect the Issuer and the Subsidiary
Guarantors or any of their Subsidiaries as of any given date, the aggregate
principal amount of all Indebtedness of such Persons on a consolidated basis
outstanding at such date and that is secured in any manner by any Lien.

 

“Securities” or “Security” shall have the meaning specified in
section 2(a)(1) of the Securities Act.

 

“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder from time to time in effect.

 

“Senior Financial Officer” means, with respect to any Person, the chief
financial officer, principal accounting officer, treasurer or comptroller of
such Person.

 

“Significant Subsidiary” means at any time any Subsidiary that would at such
time constitute a “significant subsidiary” (as such term is defined in
Regulation S-X of the SEC as in effect on the date of the Closing) of the
Issuer; provided that each Subsidiary Guarantor shall be deemed to be a
“Significant Subsidiary.”

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.

 

“Source” is defined in Section 6.2.

 

A-18

--------------------------------------------------------------------------------


 

“Specified Restricted Cash and Cash Equivalents” means as of any date of
determination, the sum of (a) the aggregate amount of cash and (b) the aggregate
amount of Cash Equivalents (valued at fair market value), where the specified
asset is subject to an escrow, reserve, Lien or claim in favor of a Person
solely with respect to, and associated with, Indebtedness not prohibited
hereunder.

 

“Stabilized Property” means a completed project that has achieved a Leased Rate
of at least 75%, provided that a Development Property on which all improvements
related to the development of such Real Estate have been substantially completed
(excluding tenant improvements) for at least 18 months shall constitute a
Stabilized Property.  Additionally, any Development Property which has a
Capitalized Value exceeding or equal to its undepreciated GAAP book value shall
constitute a Stabilized Property.  Once a project becomes a Stabilized Property,
it shall remain a Stabilized Property.

 

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.

 

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries).  Unless the context otherwise clearly requires, any reference to
a “Subsidiary” is a reference to a Subsidiary of the Issuer.

 

“Subsidiary Guarantor” means each Initial Subsidiary Guarantor and any
Subsidiary that has executed and delivered a Subsidiary Guaranty pursuant to
Section 9.8.

 

“Subsidiary Guaranty” is defined in Section 2.3.

 

“Substitute Purchaser” is defined in Section 21.

 

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

 

“The Carlyle Group” means, collectively, Carlyle Realty Partners III, L.P.,
Carlyle Realty Partners IV, L.P. and Carlyle Realty Partners V, L.P., and each
of their respective Affiliates (other than their respective portfolio
companies).

 

“Unconsolidated Affiliate” means, in respect of any Person, any other Person in
whom such Person holds an Investment, (a) whose financial results would not be
consolidated under

 

A-19

--------------------------------------------------------------------------------


 

GAAP with the financial results of such first Person on the consolidated
financial statements of such first Person, or (b) which is not a Subsidiary of
such first Person.

 

“Unencumbered Asset Pool” means all of the Eligible Real Estate Assets owned by
the Issuer or a Subsidiary Guarantor for which:

 

(a)        such assets (and the income therefrom and proceeds thereof) are not
subject to any Liens securing Indebtedness (other than Indebtedness owing to the
Issuer or a Subsidiary Guarantor);

 

(b)        the Equity Interests of each Person that directly owns or ground
leases an interest in such assets (the “Direct Owner”), and those of each
Subsidiary of the Issuer that directly or indirectly owns any Equity Interests
of each Direct Owner (each an “Indirect Owner”), are not junior in any manner to
any other class of Equity Interests in such Person or subject to any Liens
securing Indebtedness (other than Indebtedness owing to the Issuer or a
Subsidiary Guarantor); and

 

(c)        no Direct Owner or Indirect Owner of such assets shall have any
Indebtedness (other than (i) the obligations under the Notes or a Guaranty,
(ii) the “Obligations” under the Primary Credit Facility, (iii) obligations in
respect of other unsecured Indebtedness permitted under this Agreement, and
(iv) obligations under Indebtedness owing to the Issuer or a Subsidiary
Guarantor).

 

“Unencumbered Asset Pool Availability” means the amount which is the least of
(a) the maximum principal amount which would not cause Unsecured Indebtedness to
be greater than the Unencumbered Asset Pool Value, and (b) the aggregate of
(i) the maximum principal amount which would not cause the Consolidated
Unsecured Indebtedness Yield to be less than 14%, plus (ii) the Leased Asset NOI
Amount; provided further that the Unencumbered Asset Pool Availability resulting
from Eligible Real Estate Assets which are ground leases and/or Leased Assets
shall not at any time exceed 30% of the Unencumbered Asset Pool Availability.

 

“Unencumbered Asset Pool Value” means the aggregate of (a) 0.60 multiplied by
the Capitalized Value of the Unencumbered Asset Pool (excluding the Leased
Assets), plus (b) the Leased Asset NOI Amount.

 

“United States Person” has the meaning set forth in section 7701(a)(30) of the
Code.

 

“Unrestricted Cash and Cash Equivalents” means, as of any date of determination,
the sum of (a) the aggregate amount of Unrestricted cash and (b) the aggregate
amount of Unrestricted Cash Equivalents (valued at fair market value).  As used
in this definition, “Unrestricted” means the specified asset is not subject to
any escrow, reserves or Liens or claims of any kind in favor of any Person.

 

“Unsecured Indebtedness” means Indebtedness of the Issuer and the Subsidiary
Guarantors and their respective Subsidiaries outstanding at any time which is
not Secured Indebtedness.

 

A-20

--------------------------------------------------------------------------------


 

“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States of
America pursuant to which economic sanctions have been imposed on any Person,
entity, organization, country or regime, including the Trading with the Enemy
Act, the International Emergency Economic Powers Act, the Iran Sanctions Act,
the Sudan Accountability and Divestment Act and any other OFAC Sanctions
Program.

 

“USA PATRIOT Act” means U.S. Public Law 107-56, Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time, and the
rules and regulations promulgated thereunder from time to time in effect.

 

“Wholly Owned Subsidiary” means, at any time, any Subsidiary all of the Equity
Interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Issuer and the Issuer’s other Wholly Owned
Subsidiaries at such time.

 

“Wilshire Property” means the premises leased by CoreSite One Wilshire, L.L.C.
(f/k/a CRG West One Wilshire, L.L.C.) in the building located at 624 S. Grand
Avenue, Los Angeles, California pursuant to that certain lease dated August 1,
2007 entered into between CRG West One Wilshire, L.L.C. as tenant and Hines Reit
One Wilshire LP as landlord and its permitted successors and assigns.

 

A-21

--------------------------------------------------------------------------------


 

[FORM OF NOTE]

 

CORESITE, L.P.

 

3.91% SENIOR NOTE DUE APRIL 20, 2024

 

No. [     ]

[Date]

$[       ]

PPN 21871@ AB6

 

FOR VALUE RECEIVED, the undersigned, CoreSite, L.P., a Delaware limited
partnership (herein called the “Issuer”), hereby promises to pay to
[            ], or registered assigns, the principal sum of
[                     ] DOLLARS (or so much thereof as shall not have been
prepaid) on April 20, 2024 (the “Maturity Date”), with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
hereof at the rate of 3.91% per annum from the date hereof, payable
semiannually, on the 15th day of June and December in each year, commencing with
the June 15 or December 15 next succeeding the date hereof (or, in the case of
Notes issued on or before June 15, 2017, December 15, 2017), and on the Maturity
Date, until the principal hereof shall have become due and payable, and (b) to
the extent permitted by law, (x) on any overdue payment of interest and
(y) during the continuance of an Event of Default, on such unpaid balance and on
any overdue payment of any Make-Whole Amount, at a rate per annum from time to
time equal to the greater of (i) 5.91% or (ii) 2.00% over the rate of interest
publicly announced by Citibank, N.A. from time to time in New York, New York as
its “base” or “prime” rate, payable semiannually as aforesaid (or, at the option
of the registered holder hereof, on demand).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
Citibank, N.A. or at such other place as the Issuer shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.

 

This Note is one of the Senior Notes (herein called the “Notes”) issued pursuant
to the Note Purchase Agreement, dated April 20, 2017 (as from time to time
amended, the “Note Purchase Agreement”), among the Issuer, CoreSite Realty
Corporation, a Maryland corporation, and the respective Purchasers named therein
and is entitled to the benefits thereof.  Each holder of this Note will be
deemed, by its acceptance hereof, to have (i) agreed to the confidentiality
provisions set forth in Section 20 of the Note Purchase Agreement and (ii) made
the representation set forth in Section 6.2 of the Note Purchase Agreement. 
Unless otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of,

 

SCHEDULE 1
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

the transferee.  Prior to due presentment for registration of transfer, the
Issuer may treat the Person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Issuer will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Issuer and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

 

CORESITE, L.P.

 

by its general partner,

 

CoreSite Realty Corporation

 

 

 

 

 

By

 

 

 

Jeffrey S. Finnin

 

 

Chief Financial Officer

 

1-2

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

 

 

SUBSIDIARY GUARANTY AGREEMENT

 

Dated as of April 20, 2017

 

relating to

 

$175,000,000 3.91% SENIOR NOTES DUE APRIL 20, 2024

 

of

 

CORESITE, L.P.

 

 

 

SCHEDULE 2.3

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

HEADING

 

PAGE

 

 

 

 

 

SECTION 1.

 

GUARANTY

 

2

 

 

 

 

 

SECTION 2.

 

OBLIGATIONS ABSOLUTE

 

3

 

 

 

 

 

SECTION 3.

 

WAIVER

 

3

 

 

 

 

 

SECTION 4.

 

OBLIGATIONS UNIMPAIRED

 

4

 

 

 

 

 

SECTION 5.

 

SUBROGATION AND SUBORDINATION

 

5

 

 

 

 

 

SECTION 6.

 

REINSTATEMENT OF GUARANTY

 

6

 

 

 

 

 

SECTION 7.

 

[RESERVED]

 

6

 

 

 

 

 

SECTION 8.

 

[RESERVED]

 

6

 

 

 

 

 

SECTION 9.

 

REPRESENTATIONS AND WARRANTIES OF EACH GUARANTOR

 

6

 

 

 

 

 

 

Section 9.1.

 

Organization; Power and Authority

 

6

 

Section 9.2.

 

Authorization, Etc.

 

6

 

Section 9.3.

 

Compliance with Laws, Other Instruments, Etc.

 

7

 

Section 9.4.

 

Governmental Authorizations, Etc.

 

7

 

Section 9.5.

 

Guaranties Rank Pari Passu

 

7

 

Section 9.6.

 

Solvency

 

7

 

Section 9.7.

 

No Bankruptcy Filing

 

7

 

 

 

 

 

SECTION 10.

 

[RESERVED]

 

7

 

 

 

 

 

SECTION 11.

 

TERM OF GUARANTY AGREEMENT

 

7

 

 

 

 

 

SECTION 12.

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

 

8

 

 

 

 

 

SECTION 13.

 

AMENDMENT AND WAIVER

 

8

 

 

 

 

 

 

Section 13.1.

 

Requirements

 

8

 

Section 13.2.

 

Solicitation of Holders of Notes

 

8

 

Section 13.3.

 

Binding Effect, Etc.

 

9

 

Section 13.4.

 

Notes Held by Issuer, Etc.

 

9

 

 

 

 

 

SECTION 14.

 

NOTICES

 

9

 

 

 

 

 

SECTION 15.

 

MISCELLANEOUS

 

9

 

i

--------------------------------------------------------------------------------


 

 

Section 15.1.

 

Successors and Assigns; Joinder

 

9

 

Section 15.2.

 

Severability

 

10

 

Section 15.3.

 

Construction, Etc.

 

10

 

Section 15.4.

 

Further Assurances

 

10

 

Section 15.5.

 

Governing Law

 

10

 

Section 15.6.

 

Jurisdiction and Process; Waiver of Jury Trial

 

10

 

Section 15.7.

 

Reproduction of Documents; Execution

 

11

 

 

EXHIBIT A

 

—

 

Form of Guarantor Supplement

 

ii

--------------------------------------------------------------------------------


 

SUBSIDIARY GUARANTY AGREEMENT

 

THIS SUBSIDIARY GUARANTY AGREEMENT, dated as of April 20, 2017 (this “Guaranty
Agreement”), is made by each of the undersigned (each an “Initial Subsidiary
Guarantor” and, together with each of the other signatories hereto, the “Initial
Subsidiary Guarantors” and, together with any other entities from time to time
party hereto pursuant to Section 15.1 hereof, the “Guarantors”) in favor of the
Purchasers (as defined below) and the other holders from time to time of the
Notes (as defined below).  The Purchasers and such other holders are herein
collectively called the “holders” and individually a “holder.”

 

PRELIMINARY STATEMENTS:

 

I.                    Each of CoreSite, L.P., a Delaware limited partnership
(the “Issuer”), and CoreSite Realty Corporation, a Maryland corporation (the
“Parent”), is entering into a Note Purchase Agreement dated April 20, 2017 (as
amended, modified, supplemented or restated from time to time, the “Note
Purchase Agreement”) with the Persons listed on the signature pages thereto (the
“Purchasers”) simultaneously with the delivery of this Guaranty Agreement.
 Capitalized terms used herein have the meanings specified in the Note Purchase
Agreement unless otherwise defined herein.

 

II.                    The Issuer has authorized the issuance of, and proposes
to issue and sell pursuant to the Note Purchase Agreement, $175,000,000
aggregate principal amount of its 3.91% Senior Notes due April 20, 2024 (the
“Initial Notes”).  The Initial Notes and any other Notes that may from time to
time be issued pursuant to the Note Purchase Agreement (including any notes
issued in substitution for any of the Notes) are herein collectively called the
“Notes” and each individually a “Note.”

 

III.                   It is a condition to the purchase of the Notes under the
Note Purchase Agreement that this Guaranty Agreement shall have been executed
and delivered by each Initial Subsidiary Guarantor and shall be in full force
and effect.

 

IV.                     Each Guarantor will receive direct and/or indirect
benefits from the financing arrangements contemplated by the Note Purchase
Agreement.  The governing body of each Guarantor has determined that the
incurrence of such obligations is in the best interests of such Guarantor.

 

NOW THEREFORE, in order to induce, and in consideration of, the execution and
delivery of the Note Purchase Agreement and the purchase of the Notes by each of
the Purchasers, each Guarantor hereby covenants and agrees with, and represents
and warrants to each of the holders as follows:

 

--------------------------------------------------------------------------------


 

SECTION 1.                                          GUARANTY.

 

Each Guarantor hereby irrevocably, unconditionally and jointly and severally
with the other Guarantors guarantees to each holder the due and punctual payment
in full of (a) the principal of, Make-Whole Amount, if any, and interest on
(including, without limitation, interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding), and any other amounts due under, the
Notes when and as the same shall become due and payable (whether at stated
maturity or by required or optional prepayment or by acceleration or otherwise)
and (b) any other sums which may become due under the terms and provisions of
the Notes or the Note Purchase Agreement (all such obligations described in
clauses (a) and (b) above are herein called the “Guaranteed Obligations”).  The
guaranty in the preceding sentence is an absolute, present and continuing
guaranty of payment and not of collectibility and is in no way conditional or
contingent upon any attempt to collect from the Issuer or any other guarantor of
the Notes (including, without limitation, any other Guarantor hereunder) or upon
any other action, occurrence or circumstance whatsoever.  In the event that the
Issuer shall fail so to pay any of such Guaranteed Obligations when due, each
Guarantor agrees to pay the same when due to the holders entitled thereto,
without demand, presentment, protest or notice of any kind, in lawful money of
the United States of America, pursuant to the requirements for payment specified
in the Notes and the Note Purchase Agreement.  Each default in payment of any of
the Guaranteed Obligations shall give rise to a separate cause of action
hereunder and separate suits may be brought hereunder as each cause of action
arises.  Each Guarantor agrees that the Notes issued in connection with the Note
Purchase Agreement may (but need not) make reference to this Guaranty Agreement.

 

Each Guarantor agrees to pay and to indemnify and save each holder harmless from
and against any loss, cost or expense (including attorneys’ fees) which such
holder may incur as a result of (x) any breach by such Guarantor, by any other
Guarantor or by the Issuer or the Parent of any warranty, covenant, term or
condition in, or the occurrence of any default under, this Guaranty Agreement,
the Notes or the Note Purchase Agreement, together with all expenses resulting
from the compromise or defense of any claims or liabilities arising as a result
of any such breach or default, (y) any legal action commenced to challenge the
validity or enforceability of this Guaranty Agreement, the Notes or the Note
Purchase Agreement and (z) enforcing or defending (or determining whether or how
to enforce or defend) the provisions of this Guaranty Agreement; provided that
the foregoing indemnity obligations shall not expand the scope of the Guaranteed
Obligations hereunder; provided further that, for the avoidance of doubt, the
scope of costs and expenses covered by this sentence shall be no more than the
costs and expenses reimbursable under the Note Purchase Agreement.

 

Each Guarantor hereby acknowledges and agrees that such Guarantor’s liability
hereunder is joint and several with each other Guarantor and any other
Person(s) who may guarantee the obligations and Indebtedness under and in
respect of the Notes and the Note Purchase Agreement.

 

Notwithstanding the foregoing provisions or any other provision of this Guaranty
Agreement, if at any time the Guaranteed Obligations exceed the Maximum
Guaranteed Amount determined as

 

2

--------------------------------------------------------------------------------


 

of such time with regard to such Guarantor, then this Guaranty Agreement shall
be automatically amended to reduce the Guaranteed Obligations of such Guarantor
to the Maximum Guaranteed Amount.  Such amendment shall not require the written
consent of any Guarantor or any holder and shall be deemed to have been
automatically consented to by each Guarantor and each holder.  Each Guarantor
agrees that the Guaranteed Obligations may at any time exceed the Maximum
Guaranteed Amount without affecting or impairing the obligation of such
Guarantor.  “Maximum Guaranteed Amount” means as of the date of determination
with respect to a Guarantor, the lesser of (a) the amount of the Guaranteed
Obligations outstanding on such date and (b) the maximum amount that would not
render such Guarantor’s liability under this Guaranty Agreement subject to
avoidance under Section 548 of the United States Bankruptcy Code (or any
successor provision) or any comparable provision of applicable state law.

 

SECTION 2.                                          OBLIGATIONS ABSOLUTE.

 

The obligations of each Guarantor hereunder shall be primary, absolute,
irrevocable and unconditional, irrespective of the validity or enforceability of
the Notes or the Note Purchase Agreement, shall not be subject to any
counterclaim, setoff, deduction or defense based upon any claim such Guarantor
may have against the Issuer or any holder or otherwise, and shall remain in full
force and effect without regard to, and shall not be released, discharged or in
any way affected by, any circumstance or condition whatsoever (whether or not
such Guarantor shall have any knowledge or notice thereof), including, without
limitation: (a) any amendment to, modification of, supplement to or restatement
of the Notes or the Note Purchase Agreement (it being agreed that the
obligations of each Guarantor hereunder shall apply to the Notes and the Note
Purchase Agreement as so amended, modified, supplemented or restated) or any
assignment or transfer of any thereof or of any interest therein, or any
furnishing, acceptance or release of any security for the Notes or the addition,
substitution or release of any other Guarantor or any other Person primarily or
secondarily liable in respect of the Guaranteed Obligations; (b) any waiver,
consent, extension, indulgence or other action or inaction under or in respect
of the Notes or the Note Purchase Agreement; (c) any bankruptcy, insolvency,
arrangement, reorganization, readjustment, composition, liquidation or similar
proceeding with respect to the Issuer or its property; (d) any merger,
amalgamation or consolidation of any Guarantor or of the Issuer into or with any
other Person or any sale, lease or transfer of any or all of the assets of any
Guarantor or of the Issuer to any Person; (e) any failure on the part of the
Issuer for any reason to comply with or perform any of the terms of any other
agreement with any Guarantor; (f) any failure on the part of any holder to
obtain, maintain, register or otherwise perfect any security; or (g) any other
event or circumstance which might otherwise constitute a legal or equitable
discharge or defense of a guarantor (whether or not similar to the foregoing),
and in any event however material or prejudicial it may be to any Guarantor or
to any subrogation, contribution or reimbursement rights any Guarantor may
otherwise have.  Each Guarantor covenants that its obligations hereunder will
not be discharged except by indefeasible payment in full in cash of all of the
Guaranteed Obligations and all other obligations hereunder.

 

SECTION 3.                                          WAIVER.

 

Each Guarantor unconditionally waives to the fullest extent permitted by law,
(a) notice of acceptance hereof, of any action taken or omitted in reliance
hereon and of any default by the

 

3

--------------------------------------------------------------------------------


 

Issuer in the payment of any amounts due under the Notes or the Note Purchase
Agreement, and of any of the matters referred to in Section 2 hereof; (b) all
notices which may be required by statute, rule of law or otherwise to preserve
any of the rights of any holder against such Guarantor, including, without
limitation, presentment to or demand for payment from the Issuer, the Parent or
any Guarantor with respect to any Note, notice to the Issuer, the Parent or to
any Guarantor of default or protest for nonpayment or dishonor and the filing of
claims with a court in the event of the bankruptcy of the Issuer; (c) any right
to require any holder to enforce, assert or exercise any right, power or remedy
including, without limitation, any right, power or remedy conferred in the Note
Purchase Agreement or the Notes; (d) any requirement for diligence on the part
of any holder; and (e) any other act or omission or thing or delay in doing any
other act or thing which might in any manner or to any extent vary the risk of
such Guarantor or otherwise operate as a discharge of such Guarantor or in any
manner lessen the obligations of such Guarantor hereunder other than the
indefeasible payment in full in cash of the Guaranteed Obligations.

 

SECTION 4.                                          OBLIGATIONS UNIMPAIRED.

 

Each Guarantor authorizes the holders, without notice or demand to such
Guarantor or any other Guarantor and without affecting its obligations
hereunder, from time to time, in each case in accordance with the terms of the
Notes and the Note Purchase Agreement: (a) to renew, compromise, extend,
accelerate or otherwise change the time for payment of, all or any part of the
Notes or the Note Purchase Agreement; (b) to change any of the representations,
covenants, events of default or any other terms or conditions of or pertaining
to the Notes or the Note Purchase Agreement, including, without limitation,
decreases or increases in amounts of principal, rates of interest, the
Make-Whole Amount or any other obligation; (c) to take and hold security for the
payment of the Notes or the Note Purchase Agreement, for the performance of this
Guaranty Agreement or otherwise for the Indebtedness guaranteed hereby and to
exchange, enforce, waive, subordinate and release any such security; (d) to
apply any such security and to direct the order or manner of sale thereof as the
holders in their sole discretion may determine; (e) to obtain additional or
substitute endorsers or guarantors or release any other Guarantor or any other
Person primarily or secondarily liable in respect of the Guaranteed Obligations;
(f) to exercise or refrain from exercising any rights against the Issuer, any
Guarantor or any other Person; and (g) to apply any sums, by whomsoever paid or
however realized, to the payment of the Guaranteed Obligations and all other
obligations owed hereunder.  The holders shall have no obligation to proceed
against any additional or substitute endorsers or guarantors or to pursue or
exhaust any security provided by the Issuer, such Guarantor or any other
Guarantor or any other Person or to pursue any other remedy available to the
holders.

 

If an event permitting the acceleration of the maturity of the principal amount
of any Notes shall exist and such acceleration shall at such time be prevented
or the right of any holder to receive any payment on account of the Guaranteed
Obligations shall at such time be delayed or otherwise affected by reason of the
pendency against the Issuer, any Guarantor or any other guarantors of a case or
proceeding under a bankruptcy or insolvency law, such Guarantor agrees that, for
purposes of this Guaranty Agreement and its obligations hereunder, the maturity
of such principal amount shall be deemed to have been accelerated with the same
effect as if the holder

 

4

--------------------------------------------------------------------------------


 

thereof had accelerated the same in accordance with the terms of the Note
Purchase Agreement, and such Guarantor shall forthwith pay such accelerated
Guaranteed Obligations.

 

SECTION 5.                                          SUBROGATION AND
SUBORDINATION.

 

(a)                    Each Guarantor will not exercise any rights which it may
have acquired by way of subrogation under this Guaranty Agreement, by any
payment made hereunder or otherwise, or accept any payment on account of such
subrogation rights, or any rights of reimbursement, contribution or indemnity or
any rights or recourse to any security for the Notes or this Guaranty Agreement
unless and until all of the Guaranteed Obligations shall have been indefeasibly
paid in full in cash.

 

(b)                     Each Guarantor hereby subordinates the payment of all
Indebtedness and other obligations of the Issuer or any other guarantor of the
Guaranteed Obligations owing to such Guarantor, whether now existing or
hereafter arising, including, without limitation, all rights and claims
described in clause (a) of this Section 5, to the indefeasible payment in full
in cash of all of the Guaranteed Obligations.  If the Required Holders so
request in accordance with the terms of the Notes and the Note Purchase
Agreement, any such Indebtedness or other obligations shall be enforced and
performance received by such Guarantor as trustee for the holders and the
proceeds thereof shall be paid over to the holders promptly, in the form
received (together with any necessary endorsements) to be applied to the
Guaranteed Obligations, whether matured or unmatured, as may be directed by the
Required Holders, but without reducing or affecting in any manner the liability
of any Guarantor under this Guaranty Agreement.

 

(c)                     If any amount or other payment is made to or accepted by
any Guarantor in violation of any of the preceding clauses (a) and (b) of this
Section 5, such amount shall be deemed to have been paid to such Guarantor for
the benefit of, and held in trust for the benefit of, the holders and shall be
paid over to the holders promptly, in the form received (together with any
necessary endorsements) to be applied to the Guaranteed Obligations, whether
matured or unmatured, as may be directed by the Required Holders in accordance
with the Notes and the Note Purchase Agreement, but without reducing or
affecting in any manner the liability of such Guarantor under this Guaranty
Agreement.

 

(d)                     Each Guarantor acknowledges that it will receive direct
and indirect benefits from the financing arrangements contemplated by the Note
Purchase Agreement and that its agreements set forth in this Guaranty Agreement
(including this Section 5) are knowingly made in contemplation of such benefits.

 

(e)                     Each Guarantor hereby agrees that, to the extent that a
Guarantor shall have paid an amount hereunder to any holder that is greater than
the net value of the benefits received, directly or indirectly, by such paying
Guarantor as a result of the issuance and sale of the Notes (such net value, its
“Proportionate Share”), such paying Guarantor shall, subject to Section 5(a) and
5(b), be entitled to contribution from any Guarantor that has not paid its
Proportionate Share of the Guaranteed Obligations.  Any amount payable as a
contribution under this Section 5(e) shall be determined as of the date on which
the related payment is made by such Guarantor seeking contribution and each
Guarantor acknowledges that the right to contribution hereunder shall

 

5

--------------------------------------------------------------------------------


 

constitute an asset of such Guarantor to which such contribution is owed. 
Notwithstanding the foregoing, the provisions of this Section 5(e) shall in no
respect limit the obligations and liabilities of any Guarantor to the holders of
the Notes hereunder or under the Notes, the Note Purchase Agreement or any other
document, instrument or agreement executed in connection therewith, and each
Guarantor shall remain jointly and severally liable for the full payment of the
Guaranteed Obligations.

 

SECTION 6.                                          REINSTATEMENT OF GUARANTY.

 

This Guaranty Agreement shall continue to be effective, or be reinstated, as the
case may be, if and to the extent at any time payment, in whole or in part, of
any of the sums due to any holder on account of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned by a holder upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the Issuer
or any other guarantors, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Issuer or any other guarantors or any part of its or their property, or
otherwise, all as though such payments had not been made.

 

SECTION 7.                                          [RESERVED].

 

SECTION 8.                                          [RESERVED].

 

SECTION 9.                                          REPRESENTATIONS AND
WARRANTIES OF EACH GUARANTOR.

 

Each Guarantor represents and warrants to each holder as follows:

 

Section 9.1.                                Organization; Power and Authority. 
Such Guarantor is a corporation, limited liability company, limited partnership
or other legal entity, as the case may be, duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation, limited liability company, limited
partnership or other legal entity, as the case may be, and is in good standing
in each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  Such Guarantor has the corporate, limited
liability company, limited partnership or other legal entity power and
authority, as the case may be, to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Guaranty Agreement and to
perform the provisions hereof.

 

Section 9.2.                                Authorization, Etc.  This Guaranty
Agreement has been duly authorized by all necessary corporate, limited liability
company, limited partnership or other legal entity  action, as the case may be,
on the part of such Guarantor, and this Guaranty Agreement constitutes a legal,
valid and binding obligation of such Guarantor enforceable against such
Guarantor in accordance with its terms, except as such enforceability may be
limited by the Enforceability Exceptions.

 

6

--------------------------------------------------------------------------------


 

Section 9.3.                                Compliance with Laws, Other
Instruments, Etc.  The execution, delivery and performance by such Guarantor of
this Guaranty Agreement will not (a) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of such Guarantor under, any indenture, mortgage, deed of trust,
loan, purchase or credit agreement, lease, organizational documents or any other
agreement or instrument to which such Guarantor is bound or by which such
Guarantor or any of its respective properties may be bound or affected;
(b) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority applicable to such Guarantor or any of its Subsidiaries;
or (c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to such Guarantor.

 

Section 9.4.                                Governmental Authorizations, Etc. 
No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by such Guarantor of this Guaranty Agreement, except for
consents, approvals, authorizations, registrations, filings and declarations
which have been duly obtained, taken, given or made and are in full force and
effect.

 

Section 9.5.                                Guaranties Rank Pari Passu.  The
payment obligations of each Guarantor under this Guaranty Agreement will rank at
least pari passu in right of payment with all other unsecured and unsubordinated
Indebtedness (actual or contingent) of such Guarantor, including, without
limitation, all Unsecured Indebtedness of such Guarantor described on
Schedule 5.15 to the Note Purchase Agreement, which is not therein designated as
subordinated Indebtedness.

 

Section 9.6.                                Solvency.  Upon the execution and
delivery hereof, such Guarantor will be Solvent.

 

Section 9.7.                                No Bankruptcy Filing.  Such
Guarantor is not contemplating either the filing of a petition by it under any
state or federal bankruptcy or insolvency laws or the liquidation of its assets
or property, and such Guarantor has no knowledge of any Person contemplating the
filing of any such petition against it.

 

SECTION 10.                                   [RESERVED].

 

SECTION 11.                                   TERM OF GUARANTY AGREEMENT.

 

Except as provided in Section 9.8 of the Note Purchase Agreement, this Guaranty
Agreement and all guarantees, covenants and agreements of each Guarantor
contained herein shall continue in full force and effect and shall not be
discharged until such time as all of the Guaranteed Obligations and all other
obligations hereunder shall be indefeasibly paid in full in cash and shall be
subject to reinstatement pursuant to Section 6.

 

7

--------------------------------------------------------------------------------


 

SECTION 12.                                   SURVIVAL OF REPRESENTATIONS AND
WARRANTIES; ENTIRE AGREEMENT.

 

All representations and warranties contained herein shall survive the execution
and delivery of this Guaranty Agreement and may be relied upon by any subsequent
holder, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder.  All statements contained in any certificate or
other instrument delivered by or on behalf of a Guarantor pursuant to this
Guaranty Agreement shall be deemed representations and warranties of such
Guarantor under this Guaranty Agreement.  Subject to the preceding sentence,
this Guaranty Agreement embodies the entire agreement and understanding between
each holder and the Guarantors and supersedes all prior agreements and
understandings relating to the subject matter hereof.

 

SECTION 13.                                   AMENDMENT AND WAIVER.

 

Section 13.1.                     Requirements.  Except as otherwise provided in
the fourth paragraph of Section 1 of this Guaranty Agreement, this Guaranty
Agreement may be amended, and the observance of any term hereof may be waived
(either retroactively or prospectively), with (and only with) the written
consent of each Guarantor and the Required Holders, except that no amendment or
waiver of any of the provisions of Sections 1 through 6 or 11 or 13 hereof
(except to the extent provided in the fourth paragraph of Section 1 or
Section 11 of this Guaranty Agreement) or any defined term as used therein will
be effective as to any holder unless consented to by such holder in writing.

 

Section 13.2.                     Solicitation of Holders of Notes.

 

(a)                    Solicitation.  Each Guarantor will provide each holder of
the Notes (irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof.  Each Guarantor will deliver executed or true and correct copies of each
amendment, waiver or consent effected pursuant to the provisions of this
Section 13.2 to each holder promptly following the date on which it is executed
and delivered by, or receives the consent or approval of, the requisite holders
of Notes.

 

(b)                     Payment.  The Guarantors will not directly or indirectly
pay or cause to be paid any remuneration, whether by way of supplemental or
additional interest, fee or otherwise, or grant any security or provide other
credit support, to any holder as consideration for or as an inducement to the
entering into by any holder of any waiver or amendment of any of the terms and
provisions hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each holder even if such holder did not consent to such waiver
or amendment.

 

(c)                     Consent in Contemplation of Transfer.  Any consent given
pursuant to this Section 13 by a holder that has transferred or has agreed to
transfer its Note to (i) the Parent, (ii) the Issuer, (iii) any Subsidiary or
any other Affiliate or (iv) any other Person in connection with, or in
anticipation of, such other Person acquiring, making a tender offer for or
merging with the

 

8

--------------------------------------------------------------------------------


 

Issuer and/or any of its Affiliates, in each case in connection with such
consent, shall be void and of no force or effect except solely as to such
holder, and any amendments effected or waivers granted or to be effected or
granted that would not have been or would not be so effected or granted but for
such consent (and the consents of all other holders of Notes that were acquired
under the same or similar conditions) shall be void and of no force or effect
except solely as to such holder.

 

Section 13.3.                     Binding Effect, Etc.  Any amendment or waiver
consented to as provided in this Section 13 applies equally to all holders and
is binding upon them and upon each future holder and upon each Guarantor without
regard to whether any Note has been marked to indicate such amendment or
waiver.  No such amendment or waiver will extend to or affect any obligation,
covenant or agreement not expressly amended or waived or impair any right
consequent thereon.  No course of dealing between a Guarantor and any holder nor
any delay in exercising any rights hereunder shall operate as a waiver of any
rights of any holder.

 

Section 13.4.                     Notes Held by Issuer, Etc.  Solely for the
purpose of determining whether the holders of the requisite percentage of the
aggregate principal amount of Notes then outstanding approved or consented to
any amendment, waiver or consent to be given under this Guaranty Agreement, or
have directed the taking of any action provided herein to be taken upon the
direction of the holders of a specified percentage of the aggregate principal
amount of Notes then outstanding, Notes directly or indirectly owned by the
Parent, the Issuer or any Affiliate shall be deemed not to be outstanding.

 

SECTION 14.                                   NOTICES.

 

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), (b) by
registered or certified mail with return receipt requested (postage prepaid) or
(c) by a recognized overnight delivery service (with charges prepaid).  Any such
notice must be sent:

 

(a)                        if to any Guarantor, to the Issuer at its address set
forth in the Note Purchase Agreement, or such other address as such Guarantor
shall have specified to the holders in writing, or

 

(b)                         if to any holder, to such holder at the addresses
specified for such communications set forth in the Purchaser Schedule to the
Note Purchase Agreement, or such other address as such holder shall have
specified to the Guarantors in writing.

 

SECTION 15.                                   MISCELLANEOUS.

 

Section 15.1.                     Successors and Assigns; Joinder.  All
covenants and other agreements contained in this Guaranty Agreement by or on
behalf of any of the parties hereto bind and inure to the benefit of their
respective successors and assigns whether so expressed or not.  It is agreed and
understood that any Person may become a Guarantor hereunder by executing a
Guarantor Supplement substantially in the form of Exhibit A attached hereto and
delivering the same to the

 

9

--------------------------------------------------------------------------------


 

holders.  Any such Person shall thereafter be a “Guarantor” for all purposes
under this Guaranty Agreement.

 

Section 15.2.                     Severability.  Any provision of this Guaranty
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall (to the full
extent permitted by law) not invalidate or render unenforceable such provision
in any other jurisdiction.

 

Section 15.3.                     Construction, Etc.  Each covenant contained
herein shall be construed (absent express provision to the contrary) as being
independent of each other covenant contained herein, so that compliance with any
one covenant shall not (absent such express contrary provision) be deemed to
excuse compliance with any other covenant.  Where any provision herein refers to
action to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be applicable whether such action is taken directly
or indirectly by such Person.

 

The section and subsection headings in this Guaranty Agreement are for
convenience of reference only and shall neither be deemed to be a part of this
Guaranty Agreement nor modify, define, expand or limit any of the terms or
provisions hereof.  All references herein to numbered sections, unless otherwise
indicated, are to sections of this Guaranty Agreement.  Words and definitions in
the singular shall be read and construed as though in the plural and vice versa,
and words in the masculine, neuter or feminine gender shall be read and
construed as though in either of the other genders where the context so
requires.

 

Section 15.4.                     Further Assurances.  Each Guarantor agrees to
execute and deliver all such instruments and take all such action as the
Required Holders may from time to time reasonably request in accordance with the
terms of the Notes and the Note Purchase Agreement in order to effectuate fully
the purposes of this Guaranty Agreement.

 

Section 15.5.                     Governing Law.  This Guaranty Agreement shall
be construed and enforced in accordance with, and the rights of the parties
shall be governed by, the law of the State of New York, excluding choice-of-law
principles of the law of such State that would permit the application of the
laws of a jurisdiction other than such State.

 

Section 15.6.                     Jurisdiction and Process; Waiver of Jury
Trial.  (a) Each Guarantor irrevocably submits to the non-exclusive jurisdiction
of any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Guaranty Agreement.  To the fullest extent permitted by applicable law,
each Guarantor irrevocably waives and agrees not to assert, by way of motion, as
a defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

10

--------------------------------------------------------------------------------


 

(b)                     Each Guarantor consents to process being served by or on
behalf of any holder in any suit, action or proceeding of the nature referred to
in Section 15.6(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 14 or at such other address
of which such holder shall then have been notified pursuant to Section 14.  Each
Guarantor agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it. 
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

 

(c)                     Nothing in this Section 15.6 shall affect the right of
any holder to serve process in any manner permitted by law, or limit any right
that the holders may have to bring proceedings against any Guarantor in the
courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

 

(d)                     THE GUARANTORS AND THE HOLDERS HEREBY WAIVE TRIAL BY
JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT TO THIS GUARANTY AGREEMENT OR
OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH.

 

Section 15.7.                     Reproduction of Documents; Execution.  This
Guaranty Agreement may be reproduced by any holder by any photographic, photo
static, electronic, digital, or other similar process and such holder may
destroy any original document so reproduced.  Each Guarantor agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such holder in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. 
This Section 15.7 shall not prohibit any Guarantor or any other holder of Notes
from contesting any such reproduction to the same extent that it could contest
the original, or from introducing evidence to demonstrate the inaccuracy of any
such reproduction.  A facsimile or electronic transmission of the signature
page of a Guarantor shall be as effective as delivery of a manually executed
counterpart hereof and shall be admissible into evidence for all purposes.

 

*    *    *    *    *

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Initial Subsidiary Guarantor has caused this Guaranty
Agreement to be duly executed and delivered as of the date and year first above
written.

 

 

CORESITE ONE WILSHIRE, L.L.C., a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

 

Name:

Jeffrey S. Finnin

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

CORESITE REAL ESTATE 55 S. MARKET STREET, L.L.C., a Delaware limited liability
company

 

 

 

 

 

 

 

By:

 

 

 

Name:

 Jeffrey S. Finnin

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

CORESITE REAL ESTATE 70 INNERBELT, L.L.C., a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

 

Name:

Jeffrey S. Finnin

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

CORESITE REAL ESTATE 427 S. LASALLE, L.L.C., a Delaware limited liability
company

 

 

 

 

 

 

 

By:

 

 

 

Name:

Jeffrey S. Finnin

 

 

Title:

Chief Financial Officer

 

[Signature Page to Subsidiary Guaranty Agreement]

 

--------------------------------------------------------------------------------


 

 

CORESITE REAL ESTATE 900 N. ALAMEDA, L.P., a Delaware limited partnership

 

 

 

 

 

 

By:

CORESITE REAL ESTATE 900 N. ALAMEDA GP, L.L.C., a Delaware limited liability
company, its general partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Jeffrey S. Finnin

 

 

Title:

Chief Financial Officer

 

 

 

 

 

CORESITE REAL ESTATE 1656 MCCARTHY, L.P., a Delaware limited partnership

 

 

 

 

 

 

By:

CORESITE REAL ESTATE 1656 MCCARTHY GP, L.L.C., a Delaware limited liability
company, its general partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Jeffrey S. Finnin

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

CORESITE REAL ESTATE 2115 NW 22ND STREET, L.L.C., a Delaware limited liability
company

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Jeffrey S. Finnin

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

CORESITE REAL ESTATE 2901 CORONADO, L.P., a Delaware limited partnership

 

 

 

 

 

 

By:

CORESITE REAL ESTATE 2901 CORONADO GP, L.L.C., a Delaware limited liability
company, its general partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Jeffrey S. Finnin

 

 

 

Title:

Chief Financial Officer

 

 

[Signature Page to Subsidiary Guaranty Agreement]

 

--------------------------------------------------------------------------------


 

 

CORESITE REAL ESTATE 2972 STENDER L.P., a Delaware limited partnership,

 

 

 

 

By:

CORESITE REAL ESTATE 2972 STENDER GP, L.L.C., a Delaware limited liability
company, its general partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

Jeffrey S. Finnin

 

 

Title:

Chief Financial Officer

 

 

 

 

CORESITE REAL ESTATE 12100 SUNRISE VALLEY DRIVE L.L.C., a Delaware limited
liability company

 

 

 

 

 

 

 

By:

 

 

 

Name:

Jeffrey S. Finnin

 

 

Title:

Chief Financial Officer

 

[Signature Page to Subsidiary Guaranty Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF GUARANTOR SUPPLEMENT

 

THIS GUARANTOR SUPPLEMENT (the “Guarantor Supplement”), dated as of [          ,
20  ] is made by [          ], a [            ] (the “Additional Guarantor”), in
favor of the holders from time to time of the Notes issued pursuant to the Note
Purchase Agreement described below:

 

PRELIMINARY STATEMENTS:

 

I.       Pursuant to the Note Purchase Agreement dated April 20, 2017 (as
amended, modified, supplemented or restated from time to time, the “Note
Purchase Agreement”), by and among each of CoreSite, L.P., a Delaware limited
partnership (the “Issuer”), CoreSite Realty Corporation, a Maryland corporation
(the “Parent”), and the Persons listed on the signature pages thereto (the
“Purchasers”), the Issuer has issued and sold $175,000,000 aggregate principal
amount of its 3.91% Senior Notes due April 20, 2024 (the “Initial Notes”).  The
Initial Notes and any other notes that may from time to time be issued pursuant
to the Note Purchase Agreement (including any notes issued in substitution for
any of the Notes) are herein collectively called the “Notes” and individually a
“Note.”

 

II.       The Issuer is required pursuant to the Note Purchase Agreement to
cause the Additional Guarantor to deliver this Guarantor Supplement in order to
cause the Additional Guarantor to become a Guarantor under the Subsidiary
Guaranty Agreement dated as of April 20, 2017 executed by certain Subsidiaries
of the Issuer (together with each entity that from time to time becomes a party
thereto by executing a Guarantor Supplement pursuant to Section 15.1 thereof,
collectively, the “Guarantors”) in favor of each holder from time to time of any
of the Notes (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Guaranty Agreement”).

 

III.      The Additional Guarantor has received and will receive substantial
direct and indirect benefits from the Issuer’s compliance with the terms and
conditions of the Note Purchase Agreement and the Notes issued thereunder.

 

IV.       Capitalized terms used and not otherwise defined herein have the
definitions set forth in the Note Purchase Agreement.

 

NOW THEREFORE, in consideration of the funds advanced to the Issuer by the
Purchasers under the Note Purchase Agreement and the Notes and to enable the
Issuer to comply with the terms of the Note Purchase Agreement, the Additional
Guarantor hereby covenants, represents and warrants to the holders as follows:

 

1.        The Additional Guarantor hereby becomes a Guarantor (as defined in the
Guaranty Agreement) for all purposes of the Guaranty Agreement.  Without
limiting the foregoing, the Additional Guarantor hereby (a) jointly and
severally with the other

 

--------------------------------------------------------------------------------


 

Guarantors under the Guaranty Agreement, guarantees to the holders from time to
time of the Notes the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) and the full and prompt performance of
all Guaranteed Obligations (as defined in Section 1 of the Guaranty Agreement)
in the same manner and to the same extent as is provided in the Guaranty
Agreement; (b) accepts and agrees to perform and observe all of the covenants
set forth therein; (c) waives the rights set forth in Section 3 of the Guaranty
Agreement; (d) makes the representations and warranties set forth in Section 9
of the Guaranty Agreement as of the date hereof; and (e) waives the rights,
submits to jurisdiction and waives service of process as described in
Section 15.6 of the Guaranty Agreement.

 

2.        Notice of acceptance of this Guarantor Supplement and of the Guaranty
Agreement, as supplemented hereby, is hereby waived by the Additional Guarantor.

 

3.        The address for notices and other communications to be delivered to
the Additional Guarantor shall be made pursuant to Section 14 of the Guaranty
Agreement or as set forth below.

 

This Guarantor Supplement shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the law of the State of New
York, excluding choice-of-law principles of the law of such State that would
permit the application of the law of a jurisdiction other than such State.

 

*    *    *    *    *

 

A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Additional Guarantor has caused this Guarantor
Supplement to be duly executed and delivered as of the date and year first above
written.

 

 

[NAME OF GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Notice Address for such Guarantor:

 

 

 

 

 

 

 

 

 

 

 

A-3

--------------------------------------------------------------------------------


 

FORM OF OPINION OF SPECIAL COUNSEL

 

FOR THE PARENT, THE ISSUER AND THE INITIAL SUBSIDIARY GUARANTORS

 

SCHEDULE 4.4(a)(i)

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

FORM OF OPINION OF SPECIAL MARYLAND COUNSEL FOR THE PARENT

 

SCHEDULE 4.4(a)(ii)

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

FORM OF OPINION OF SPECIAL COUNSEL
FOR THE PURCHASERS

 

[To Be Provided on a Case by Case Basis]

 

SCHEDULE 4.4(b)

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

CHANGES IN CORPORATE STRUCTURE

 

None.

 

SCHEDULE 4.9

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

DISCLOSURE MATERIALS

 

The Parent’s Annual Report on Form 10-K for the fiscal year ended December 31,
2016, filed with the SEC on February 10, 2017

 

The Parent’s Current Report on Form 8-K, filed with the SEC on March 9, 2017

 

Investor Presentation dated April 2017, which was posted to IntraLinks on
March 29, 2017

 

SCHEDULE 5.3

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

SUBSIDIARIES OF THE ISSUER AND

OWNERSHIP OF SUBSIDIARY STOCK

 

(i)                                   Subsidiaries:

 

Name

 

Jurisdiction
of Formation

 

Direct or Indirect
Ownership Interest

 

Subsidiary
Guarantor

 

CoreSite, L.L.C.

 

Delaware

 

99.00

%(1)

No

 

Comfluent Acquisition, L.L.C.

 

Delaware

 

100.00

%

No

 

CoreSite 1099 14th Street NW, L.L.C.

 

Delaware

 

100.00

%

No

 

CoreSite 1275 K Street, L.L.C.

 

Delaware

 

100.00

%

No

 

CoreSite 32 Avenue of the Americas, L.L.C.

 

Delaware

 

100.00

%

No

 

CoreSite Coronado Stender, L.L.C.

 

Delaware

 

100.00

%

No

 

CoreSite Data Center Services, Inc.

 

Delaware

 

100.00

%

No

 

CoreSite Denver, L.L.C.

 

Colorado

 

100.00

%

No

 

CoreSite Development Services, Inc.

 

Delaware

 

100.00

%

No

 

CoreSite One Wilshire, L.L.C.

 

Delaware

 

100.00

%

Yes

 

CoreSite Real Estate 12100 Sunrise Valley Drive L.L.C.

 

Delaware

 

100.00

%

Yes

 

CoreSite Real Estate 1656 McCarthy GP, L.L.C.

 

Delaware

 

100.00

%

No

 

CoreSite Real Estate 1656 McCarthy, L.L.C.

 

Delaware

 

100.00

%

No

 

CoreSite Real Estate 1656 McCarthy, L.P.

 

Delaware

 

100.00

%

Yes

 

CoreSite Real Estate 2 Emerson Lane, L.L.C.

 

Delaware

 

100.00

%

No

 

CoreSite Real Estate 2115 NW 22nd Street, L.L.C.

 

Delaware

 

100.00

%

Yes

 

CoreSite Real Estate 2901 Coronado GP, L.L.C.

 

Delaware

 

100.00

%

No

 

CoreSite Real Estate 2901 Coronado, L.L.C.

 

Delaware

 

100.00

%

No

 

CoreSite Real Estate 2901 Coronado, L.P.

 

Delaware

 

100.00

%

Yes

 

CoreSite Real Estate 2950 Stender GP, L.L.C.

 

Delaware

 

100.00

%

No

 

CoreSite Real Estate 2950 Stender, L.P.

 

Delaware

 

100.00

%

No

 

CoreSite Real Estate 2972 Stender G.P., L.L.C.

 

Delaware

 

100.00

%

No

 

CoreSite Real Estate 2972 Stender, L.P.

 

Delaware

 

100.00

%

Yes

 

CoreSite Real Estate 3001 Coronado GP, L.L.C.

 

Delaware

 

100.00

%

No

 

CoreSite Real Estate 3001 Coronado, L.P.

 

Delaware

 

100.00

%

No

 

CoreSite Real Estate 3032 Coronado G.P., L.L.C.

 

Delaware

 

100.00

%

No

 

CoreSite Real Estate 3032 Coronado, L.P.

 

Delaware

 

100.00

%

No

 

CoreSite Real Estate 3045 Stender, L.P.

 

Delaware

 

100.00

%

No

 

CoreSite Real Estate 3045 Stender GP, L.L.C.

 

Delaware

 

100.00

%

No

 

CoreSite Real Estate 427 S. LaSalle, L.L.C.

 

Delaware

 

100.00

%

Yes

 

CoreSite Real Estate 55 S. Market Street, L.L.C.

 

Delaware

 

100.00

%

Yes

 

CoreSite Real Estate 70 Innerbelt, L.L.C.

 

Delaware

 

100.00

%

Yes

 

CoreSite Real Estate 900 N. Alameda GP, L.L.C.

 

Delaware

 

100.00

%

No

 

CoreSite Real Estate 900 N. Alameda, L.L.C.

 

Delaware

 

100.00

%

No

 

CoreSite Real Estate 900 N. Alameda, L.P.

 

Delaware

 

100.00

%

Yes

 

CoreSite Real Estate Sunrise Technology Park, L.L.C.

 

Delaware

 

100.00

%

No

 

US Colo Holding Company, L.L.C.

 

Delaware

 

100.00

%

No

 

 

--------------------------------------------------------------------------------

(1)           The remaining 1.00% ownership interest is held by the Parent.

 

SCHEDULE 5.4
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

(ii)                                    Affiliates:

 

Name

 

Jurisdiction of Formation

 

Guarantor

CoreSite Realty Corporation

 

Maryland

 

Yes

 

(iii)          The Parent’s and the Issuer’s Directors and Senior Officers:

 

Directors of the Parent

 

James A. Attwood, Jr.

Kelly C. Chambliss

Michael R. Koehler

Robert G. Stuckey

Paul E. Szurek

J. David Thompson

David A. Wilson

 

Senior Officers of the Parent

 

Name

 

Title

Paul E. Szurek

 

President and Chief Executive Officer

Jeffrey S. Finnin

 

Chief Financial Officer

Derek S. McCandless

 

Senior Vice President, Legal, General Counsel and Secretary

Steven J. Smith

 

Senior Vice President, Sales and Marketing

Dominic M. Tobin

 

Senior Vice President, Field Operations and Network Engineering

Brian P. Warren

 

Senior Vice President, Engineering and Product

 

Directors of the Issuer

 

None.

 

Senior Officers of the Issuer

 

None.

 

5.4-2

 

--------------------------------------------------------------------------------


 

FINANCIAL STATEMENTS

 

The Parent’s Annual Report on Form 10-K for the fiscal year ended December 31,
2016, filed with the SEC on February 10, 2017

 

SCHEDULE 5.5

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

EXISTING INDEBTEDNESS

(as of December 31, 2016)

 

OBLIGOR(S)

 

DESCRIPTION OF INDEBTEDNESS

 

INTEREST
RATE(S)

 

COLLATERAL

 

FINAL
MATURITY

 

OUTSTANDING
PRINCIPAL AMOUNT

 

CoreSite, L.P., as parent borrower, and CoreSite Real Estate 70 Innerbelt,
L.L.C., CoreSite Real Estate 900 N. Alameda, L.P., CoreSite Real Estate 2901
Coronado, L.P., CoreSite Real Estate 1656 McCarthy, L.P., CoreSite Real Estate
427 S. LaSalle, L.L.C., CoreSite Real Estate 2972 Stender, L.P., CoreSite Real
Estate 12100 Sunrise Valley Drive, L.L.C., CoreSite Real Estate 2115 NW 22nd
Street, L.L.C., CoreSite One Wilshire, L.L.C. and CoreSite Real Estate 55 S.
Market Street, L.L.C., as subsidiary guarantors (the “Subsidiary Guarantors”)
and Coresite Realty Corporation, as guarantor (the “Parent Guarantor”)

 

Revolving Credit Facility pursuant to the Third Amended and Restated Credit
Agreement (the “Credit Agreement”)

 

 

2.32

%(1)

None

 

June 24, 2019

 

$

194.0 million

(5)

 

 

2019 Senior Unsecured Term Loan

 

 

3.23

%(2)

None

 

January 31, 2019

 

$

100.0 million

(6)

 

 

2020 Senior Unsecured Term Loan pursuant to the Credit Agreement

 

 

2.60

%(3)

None

 

June 24, 2020

 

$

150.0 million

 

 

 

2021 Senior Unsecured Term Loan pursuant to the Credit Agreement

 

 

2.27

%(4)

None

 

February 2, 2021

 

$

100.0 million

 

Coresite, L.P., as issuer, the Parent Guarantor and the Subsidiary Guarantors

 

4.19% Senior Notes due June 15, 2023

 

4.19

%

None

 

June 15, 2023

 

$

150.0 million

 

 

--------------------------------------------------------------------------------

(1)               Borrowings under the revolving credit facility bear interest
at a variable rate per annum equal to either (i) LIBOR plus 155 basis points to
225 basis points, or (ii) a base rate plus 55 basis points to 125 basis points,
each depending on the Issuer’s leverage ratio. At December 31, 2016, the
Issuer’s leverage ratio was 23.3% and the interest rate was LIBOR plus 155 basis
points.

 

(2)               The borrowings under this term loan bear interest at a
variable rate per annum equal to either (i) LIBOR plus 175 basis points to 265
basis points, or (ii) a base rate plus 75 basis points to 165 basis points, each
depending on the Issuer’s leverage ratio. At December 31, 2016, the Issuer’s
leverage ratio was 23.3% and the interest rate was LIBOR plus 175 basis points.
The Issuer entered into a swap agreement with respect to this term loan to swap
the variable interest rate associated with 100% of the principal amount of such
term loan to a fixed rate of approximately 3.23% per annum at the Issuer’s
current leverage ratio.

 

(3)               The borrowings under this term loan bear interest at a
variable rate per annum equal to either (i) LIBOR plus 150 basis points to 220
basis points, or (ii) a base rate plus 50 basis points to 120 basis points, each
depending on the Issuer’s leverage ratio. At December 31, 2016, the Issuer’s
leverage ratio was 23.3% and the interest rate was LIBOR plus 150 basis points.
The Issuer entered into a swap agreement with respect to this term loan to swap
the variable interest rate associated with 50% of the principal amount of such
term loan to a fixed rate of approximately 2.93% per annum at the Issuer’s
current leverage ratio. The interest rate on the remaining 50% of the principal
amount of such term loan is based on LIBOR plus the applicable spread. The
effective interest rate as of December 31, 2016 was 2.60%.

 

(4)               The borrowings under this term loan bear interest at a
variable rate per annum equal to either (i) LIBOR plus 150 basis points to 220
basis points, or (ii) a base rate plus 50 basis points to 120 basis points, each
depending on the Issuer’s leverage ratio. At December 31, 2016, the Issuer’s
leverage ratio was 23.3% and the interest rate was LIBOR plus 150 basis points.

 

SCHEDULE 5.15
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

(5)               As of the date hereof, after giving effect to the offering of
the Notes, there is no amount outstanding under the Revolving Credit Facility.

 

(6)               On April 19, 2017, the commitments under this term loan were
increased from $100.0 million to $200.0 million and borrowed in full, and the
maturity extended from January 31, 2019 to April 19, 2022.

 

B-2

--------------------------------------------------------------------------------


 

ELIGIBLE REAL ESTATE

 

1.              1656 McCarthy Blvd.
Milpitas, CA

 

2.              900 N. Alameda Street
Los Angeles, CA

 

3.              2901 Coronado Drive
Santa Clara, CA

 

4.              70 Innerbelt Road
Somerville, MA

 

5.              427 S. LaSalle Street
Chicago, IL

 

6.              2972 Stender Way

Santa Clara, CA

 

7.              624 S. Grand Avenue
Los Angeles, CA

 

8.              12100 Sunrise Valley Drive
Reston, VA

 

9.              2115 NW 22nd Street
Miami, FL

 

10.       55 S. Market Street
San Jose, CA

 

SCHEDULE 10

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

EXISTING CREDIT FACILITIES

 

Amended and Restated Term Loan Agreement, among CoreSite, L.P., as borrower,
Royal Bank of Canada, the other lenders party thereto and other lenders that may
become parties thereto, Royal Bank of Canada, as administrative agent, Regions
Bank, as syndication agent, and RBC Capital Markets, Regions Capital Markets, TD
Securities (USA) LLC and Wells Fargo Securities, LLC, as joint lead arrangers
and joint book managers, dated as of April 19, 2017.

 

Note Purchase Agreement, among CoreSite, L.P., as issuer, CoreSite Realty
Corporation, as parent guarantor, and the purchasers party thereto, dated as of
June 15, 2016 and as amended through April 20, 2017.

 

SCHEDULE 11

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------

 


 

CORESITE, L.P.

1001 17th Street, Suite 500

Denver, Colorado 80202

 

INFORMATION RELATING TO PURCHASERS

 

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED

 

 

ATHENE ANNUITY AND LIFE COMPANY

$1,000,000

 

Name in which to register Note(s)

 

GERLACH & CO F/B/O ATHENE ANNUITY AND LIFE COMPANY

 

 

 

Payment on Account of Note

 

 

 

 

 

Method

 

Federal Funds Wire Transfer

 

 

 

Wiring Instructions

 

Citibank NA

 

 

ABA number: 021000089

 

 

Concentration A/C#: 36112805

 

 

FFC Account #: 214453

 

 

Account Name: Athene Annuity and Life Co – Non-Modco

 

 

Citi’s SWIFT address: CITIUS33

 

 

 

 

 

Reference: Please reference the Name of Company, Description of Security, PPN,
Due Date and Application (as among principal, make-whole and interest) of the
payment being made.

 

 

 

Address for all Notices, including Financials, Compliance and Requests

 

PREFERRED REMITTANCE:

privateplacements@atheneLP.com

 

 

 

Athene Annuity and Life Company

 

 

c/o Athene Asset Management L.P.

 

 

Attn: Private Fixed Income

 

 

7700 Mills Civic Parkway

 

 

West Des Moines, IA 50266

 

 

 

Instructions for Delivery of Notes

 

Citibank NA

 

 

Attn: Keith Whyte

 

 

399 Park Ave

 

 

Level B Vault

 

 

New York, NY 10022

 

 

A/C Number: 214453

 

 

 

Tax Identification Number

 

42-0175020 (Athene Annuity and Life Company)

 

 

13-6021155 (Gerlach & Co.)

 

PURCHASER SCHEDULE
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED

 

 

STRUCTURED ANNUITY REINSURANCE COMPANY

$2,000,000

 

Name in which to register Note(s)

 

GERLACH & CO F/B/O STRUCTURED ANNUITY REINSURANCE COMPANY

 

 

 

Payment on Account of Note

 

 

 

 

 

Method

 

Federal Funds Wire Transfer

 

 

 

Wiring Instructions

 

Citibank NA

 

 

ABA number:  021000089

 

 

Concentration A/C#:  36112805

 

 

FFC Account #:  214475

 

 

Account Name:  Structured Annuity Reinsurance Company (STAR)

 

 

Citi’s SWIFT address: CITIUS33

 

 

 

 

 

Reference:  Please reference the Name of Company, Description of Security, PPN,
Due Date and Application (as among principal, make-whole and interest) of the
payment being made.

 

 

 

Address for all Notices, including Financials, Compliance and Requests

 

PREFERRED REMITTANCE:

privateplacements@athenelp.com

 

 

 

Structured Annuity Reinsurance Company

 

 

c/o Athene Asset Management L.P.

 

 

Attn: Private Fixed Income

 

 

7700 Mills Civic Parkway

 

 

West Des Moines, IA  50266

 

 

 

Instructions for Delivery of Notes

 

Citibank NA

 

 

Attn: Keith Whyte

 

 

399 Park Ave

 

 

Level B Vault

 

 

New York, NY  10022

 

 

A/C Number:  214475

 

 

 

Tax Identification Number

 

46-2091695 (Structured Annuity Reinsurance Company)

 

 

13-6021155 (Gerlach & Co.)

 

2

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT OF

NOTES TO BE PURCHASED

 

 

ATHENE ANNUITY & LIFE ASSURANCE COMPANY OF NEW YORK

$3,000,000

 

Name in which to register Note(s)

 

GERLACH & CO F/B/O ATHENE ANNUITY & LIFE ASSURANCE COMPANY OF NEW YORK

 

 

 

Payment on Account of Note

 

 

 

 

 

Method

 

Federal Funds Wire Transfer

 

 

 

Wiring Instructions

 

Citibank NA

 

 

ABA number:  021000089

 

 

Concentration A/C #:  36112805

 

 

FFC Account #:  215321

 

 

Account Name:  AANY – MOD – AAM

 

 

Citi’s SWIFT address: CITIUS33

 

 

 

 

 

Reference:  Please reference the Name of Company, Description of Security, PPN,
Due Date and Application (as among principal, make-whole and interest) of the
payment being made.

 

 

 

Address for all Notices, including Financials, Compliance and Requests

 

PREFERRED REMITTANCE:

privateplacements@athenelp.com

 

 

 

Athene Annuity & Life Assurance Company of New York

 

 

c/o Athene Asset Management L.P.

 

 

Attn: Private Fixed Income

 

 

7700 Mills Civic Parkway

 

 

West Des Moines, IA  50266

 

 

 

Instructions for Delivery of Notes

 

Citibank NA

 

 

Attn: Keith Whyte

 

 

399 Park Ave

 

 

Level B Vault

 

 

New York, NY  10022

 

 

A/C Number:  215321

 

 

 

Tax Identification Number

 

13-2570714 (Athene Annuity & Life Assurance Company of New York)

 

 

13-6021155 (Gerlach & Co.)

 

3

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED

 

 

HOMESTEADERS LIFE COMPANY

$1,000,000

Attention: Investment Department

 

5700 Westown Parkway

 

West Des Moines, Iowa 50266

 

Telephone Number: 515-440-7727

 

Fax Number: 515-440-7692

 

 

 

Email:

 

dwatters@homesteaderslife.com

 

LStange@Homesteaderslife.com

 

 

Security Delivery

 

Deliver bonds to Name and Address of Purchaser above, to Attention: Lisa
Stange, Investments

 

Payments

 

All payments on or in respect of the Equipment Notes to be made by Fed wire
transfer of immediately available funds (identifying each payment with name of
the Issuer (and the Credit, if any), the Private Placement Number preceded by
“DPP” and the payment as principal, interest, or premium) in the format as
follows:

 

Bank

=

Wells Fargo Bank, N.A.

 

 

ABA #121000248

Account

=

Trust Wire Clearing

 

 

BAN: 0000840245

 

 

 

OBI

=

FFC:  20973800 Homesteaders Life Company

[Name of Bond Issuer]

DPP – [Insert Private Placement Number] —

Payment Due Date (MM/DD/YY) —

P        (enter “P” and the amount of principal being remitted, for example,
P50000000.00) —

I         (enter “I” and the amount of interest being remitted, for
example, I225000.00)

 

Notices

 

All notices of scheduled payments and written confirmation of each such payment,
to be addressed:

 

4

--------------------------------------------------------------------------------


 

Homesteaders Life Company

Deanna Watters

5700 Westown Parkway

West Des Moines, Iowa 50266

Telephone: 515-440-7855

Telecopy: 515-440-7692

 

All financial reports, compliance certificates and all other written
communications, including notice of prepayments to be addressed as first
provided above.

 

Name of Nominee in which Notes are to be issued:

Wells Fargo Bank, NA For benefit of: Homesteaders Life Company

 

Taxpayer I.D. Number:  42-0316600

 

5

--------------------------------------------------------------------------------

 


 

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED

 

 

I.                     THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

$32,637,000

 

II.                All payments on account of Notes held by such Purchaser shall
be made by wire transfer of immediately available funds, providing sufficient
information to identify the source of the transfer, the amount of the dividend
and/or redemption (as applicable) and the identity of the security as to which
payment is being made.

 

Please contact our Treasury & Investment Operations Department to securely
obtain wire transfer instructions for The Northwestern Mutual Life Insurance
Company.

 

E-mail:  payments@northwesternmutual.com

Phone: (414) 665-1679

 

III.           All notices with respect to confirmation of payments on account
of the Notes shall be delivered or mailed to:

 

The Northwestern Mutual Life Insurance Company

720 East Wisconsin Avenue

Milwaukee, WI 53202

Attention: Investment Operations

E-mail: payments@northwesternmutual.com

Phone: (414) 665-1679

 

IV.            All other communications including any permitted electronic
delivery of financial and business information (or any notices related thereto)
shall be delivered or mailed to:

 

The Northwestern Mutual Life Insurance Company

720 East Wisconsin Avenue

Milwaukee, WI 53202

Attention: Securities Department

E-mail: privateinvest@northwesternmutual.com

 

V.                 Address for delivery of Closing Documents and Notes:

 

The Northwestern Mutual Life Insurance Company

720 East Wisconsin Avenue

Milwaukee, WI 53202

Attention:  Justin Szalanski

 

6

--------------------------------------------------------------------------------


 

VI.            If posted to IntraLinks or another document repository/hosted
website, send to:

 

Email: preautodownload@northwesternmutual.com

 

VII.       Tax Identification No.: 39-0509570

 

7

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT OF NOTES
TO BE PURCHASED

 

 

I.                     THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY FOR ITS
GROUP ANNUITY SEPARATE ACCOUNT

$363,000

 

II.                All payments on account of Notes held by such Purchaser shall
be made by wire transfer of immediately available funds, providing sufficient
information to identify the source of the transfer, the amount of the dividend
and/or redemption (as applicable) and the identity of the security as to which
payment is being made.

 

Please contact our Treasury & Investment Operations Department to securely
obtain wire transfer instructions for The Northwestern Mutual Life Insurance
Company for its Group Annuity Separate Account.

 

E-mail:  payments@northwesternmutual.com

 

Phone: (414) 665-1679

 

III.           All notices with respect to confirmation of payments on account
of the Notes shall be delivered or mailed to:

 

The Northwestern Mutual Life Insurance Company

for its Group Annuity Separate Account

720 East Wisconsin Avenue

Milwaukee, WI 53202

Attention: Investment Operations

E-mail: payments@northwesternmutual.com

Phone: (414) 665-1679

 

8

--------------------------------------------------------------------------------


 

IV.            All other communications including any permitted electronic
delivery of financial and business information (or any notices related thereto)
shall be delivered or mailed to:

 

The Northwestern Mutual Life Insurance Company

for its Group Annuity Separate Account

720 East Wisconsin Avenue

Milwaukee, WI 53202

Attention: Securities Department

E-mail: privateinvest@northwesternmutual.com

 

V.                 Address for delivery of Closing Documents and Notes:

 

The Northwestern Mutual Life Insurance Company

720 East Wisconsin Avenue

Milwaukee, WI 53202

Attention:  Justin Szalanski

 

VI.            If posted to IntraLinks or another document repository/hosted
website, send to:

 

Email: preautodownload@northwesternmutual.com

 

VII.       Tax Identification No.: 39-0509570

 

9

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT OF NOTES
 TO BE PURCHASED

 

 

 

THE OHIO NATIONAL LIFE INSURANCE COMPANY
One Financial Way
Cincinnati, OH 45242
Attention: Investment Department

 

$3,000,000

 

Address for payments on account of the Notes:

 

By bank wire transfer of Federal or

other immediately available funds

(identifying each payment as to issuer,

security (including interest rate and maturity date), and principal or interest)
to:

 

U.S. Bank N.A. (ABA #042-000013)

5th & Walnut Streets

Cincinnati, OH 45202

 

For credit to The Ohio National Life

Insurance Company’s Account No. 910-275-7

 

All notices and communications, including

notices with respect to payments and written

confirmation of each such payment, to be

addressed:

 

THE OHIO NATIONAL LIFE INSURANCE COMPANY

 

One Financial Way

Cincinnati, OH 45242

Attention: Investment Department

With a copy to:

privateplacements@ohionational.com

 

Tax identification No.: 31-0397080

 

Fax number: 513-794-4506

 

Original notes to be delivered to:

 

THE OHIO NATIONAL LIFE INSURANCE COMPANY

 

One Financial Way

Cincinnati, OH 45242

Attention: Investment Department

 

10

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT OF NOTES
 TO BE PURCHASED

 

 

 

OHIO NATIONAL LIFE ASSURANCE CORPORATION
One Financial Way
Cincinnati, OH 45242
Attention: Investment Department

 

$2,000,000

 

Address for payments on account of the Notes:

 

By bank wire transfer of Federal or

other immediately available funds

(identifying each payment as to issuer,

security, and principal or interest) to:

 

U.S. Bank N.A. (ABA #042-000013)

5th & Walnut Streets

Cincinnati, OH 45202

 

For credit to Ohio National Life

Assurance Corporation’s Account No. 865-215-8

 

All notices and communications, including

notices with respect to payments and written

confirmation of each such payment, to be

addressed:

 

OHIO NATIONAL LIFE ASSURANCE CORPORATION

 

One Financial Way

Cincinnati, OH 45242

Attn: Investment Department

With a copy to:

privateplacements@ohionational.com

 

Tax identification No.: 31-0962495

 

Fax number: 513-794-4506

 

Original notes to be delivered to:

OHIO NATIONAL LIFE ASSURANCE CORPORATION

One Financial Way

Cincinnati, OH 45242

Attention: Investment Department

 

11

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT OF NOTES
 TO BE PURCHASED

 

 

 

UNITED OF OMAHA LIFE INSURANCE COMPANY

 

$20,000,000

 

(1)

 

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

 

 

 

 

 

 

Beneficiary Name:

 

U.S. Bank as Paying Agent for Prudential as Admin Agent

 

 

 

 

 

 

 

Beneficiary Address:

 

214 N. Tryon St 26th Floor Charlotte, NC 28201

 

 

 

 

 

 

 

Primary Bank Name:

 

U.S. Bank as Paying Agent for Prudential as Admin Agent

 

 

 

 

 

 

 

Primary ABA Number:

 

091000022

 

 

 

 

 

 

 

Account Name:

 

Paying Agent DDA - CoreSite, L.P.

 

 

 

 

 

 

 

Account Number:

 

104791306624

 

 

 

 

 

 

 

FFC:

 

189586-700

 

(2)                      Address for all communications and notices:

 

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

Four Embarcadero Center
Suite 2700
San Francisco, CA 94111

 

Attention:  Managing Director

cc:  Vice President and Corporate Counsel

 

and for all notices relating solely to scheduled principal and interest payments
and written confirmations of wire transfers to:

 

JPMorgan Chase Bank

14201 Dallas Parkway - 13th Floor

Dallas, TX 75254-2917

 

Attention:  Income Processing - G. Ruiz

a/c: FFC: United of Omaha, a/c: G09588, Cusip/PPN (21871@ AB6), Security Name,
Principal & Interest Breakdown

 

12

--------------------------------------------------------------------------------


 

(3)                      Address for Delivery of Notes:

 

(a)              Send physical security by nationwide overnight delivery service
to:

 

JPMorgan Chase Bank
4 Chase Metrotech Center, 3rd Floor
Brooklyn, NY 11245-0001

 

Attention:  Physical Receive Department

 

Please include in the cover letter accompanying the Notes a reference to the
Purchaser’s account number (United of Omaha Life Insurance Company; Account
Number: FFC: United of Omaha, a/c: G09588, Cusip/PPN (21871@ AB6), Security
Name, Principal & Interest Breakdown).

 

(b)              Send copy by email to:

 

James Evert
james.evert@prudential.com
(415) 291-5055

 

(4)                      Tax Identification No.: 47-0322111

 

(5)                      Email addresses for electronic delivery:

 

david.levine@prudential.com and pcgsanfrancisco@prudential.com

 

13

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT OF NOTES
 TO BE PURCHASED

 

 

 

FARMERS NEW WORLD LIFE INSURANCE COMPANY

 

$10,000,000

 

(1)

 

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

 

 

 

 

 

 

Beneficiary Name:

 

U.S. Bank as Paying Agent for Prudential as Admin Agent

 

 

 

 

 

 

 

Beneficiary Address:

 

214 N. Tryon St 26th Floor Charlotte, NC 28201

 

 

 

 

 

 

 

Primary Bank Name:

 

U.S. Bank as Paying Agent for Prudential as Admin Agent

 

 

 

 

 

 

 

Primary ABA Number:

 

091000022

 

 

 

 

 

 

 

Account Name:

 

Paying Agent DDA - CoreSite, L.P.

 

 

 

 

 

 

 

Account Number:

 

104791306624

 

 

 

 

 

 

 

FFC:

 

189586-700

 

(2)                      Address for all communications and notices:

 

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

Four Embarcadero Center
Suite 2700
San Francisco, CA 94111

 

Attention:  Managing Director

cc:  Vice President and Corporate Counsel

 

and for all notices relating solely to scheduled principal and interest payments
and written confirmations of wire transfers to:

 

investment.accounting@farmersinsurance.com

 

or

 

Farmers Insurance Company

Attention:  Investment Accounting Team

4680 Wilshire Blvd., 4th Floor

Los Angeles, CA 90010

 

14

--------------------------------------------------------------------------------


 

and

 

investments.operations@farmersinsurance.com

 

or

 

Farmers New World Life Insurance Company

Attention:  Investment Operations Team

3003 77th Avenue Southeast, 5th Floor

Mercer Island, WA 98040-2837

 

(3)                      Address for Delivery of Notes:

 

(a)              Send physical security by nationwide overnight delivery service
to:

 

JPMorgan Chase Bank, N.A.
4 Chase Metrotech Center, 3rd Floor
Brooklyn, NY 11245-0001

 

Attention:  Physical Receive Department
Brian Cavanaugh
Telephone:  (718) 242-0264

 

If sending by messenger:
JPMorgan Chase Bank, N.A.
4 Chase Metrotech Center
1st Floor, Window 5
Brooklyn, NY 11245-0001

 

Attention:  Physical Receive Department
(Use Willoughby Street Entrance)

 

Please include in the cover letter accompanying the Notes a reference to the
Purchaser’s account number (“P58834 - Farmers New World Life Private Placement”)
and CUSIP information.

 

(b)              Send copy by email to:

 

James Evert
james.evert@prudential.com
(415) 291-5055

 

(4)                      Tax Identification No.: 91-0335750

 

(5)                      Email addresses for electronic delivery:

 

david.levine@prudential.com and pcgsanfrancisco@prudential.com

 

15

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT OF NOTES TO BE PURCHASED

 

 

 

 

 

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

 

$35,000,000

 

 

 

 

(1)

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

 

 

 

 

Beneficiary Name:

 

U.S. Bank as Paying Agent for Prudential as Admin Agent

 

 

 

 

 

Beneficiary Address:

 

214 N. Tryon St 26th Floor Charlotte, NC  28201

 

 

 

 

 

Primary Bank Name:

 

U.S. Bank as Paying Agent for Prudential as Admin Agent

 

 

 

 

 

Primary ABA Number:

 

091000022

 

 

 

 

 

Account Name:

 

Paying Agent DDA - CoreSite, L.P.

 

 

 

 

 

Account Number:

 

104791306624

 

 

 

 

 

FFC:

 

189586-700

 

 

 

 

(2)

Address for all communications and notices:

 

 

 

 

 

Prudential Retirement Insurance and Annuity Company

c/o Prudential Capital Group

Four Embarcadero Center

Suite 2700

San Francisco, CA 94111

 

Attention:  Managing Director

cc:  Vice President and Corporate Counsel

 

and for all notices relating solely to scheduled principal and interest payments
and written confirmations of wire transfers to:

 

Prudential Retirement Insurance and Annuity Company

c/o PGIM, Inc.

Prudential Tower

655 Broad Street

14th Floor - South Tower

Newark, NJ 07102

 

Attention:  PIM Private Accounting Processing Team

 

16

--------------------------------------------------------------------------------


 

 

Email: Pim.Private.Accounting.Processing.Team@prudential.com

 

 

(3)

Address for Delivery of Notes:

 

 

 

 

(a)

Send physical security by nationwide overnight delivery service to:

 

PGIM, Inc.

655 Broad Street

14th Floor - South Tower

Newark, NJ 07102

 

Attention:  Michael Iacono - Trade Management Manager

 

 

 

 

(b)

Send copy by email to:

 

James Evert

james.evert@prudential.com

(415) 291-5055

 

 

 

(4)

Tax Identification No.: 06-1050034

 

 

(5)

Email addresses for electronic delivery:

 

david.levine@prudential.com and pcgsanfrancisco@prudential.com

 

17

--------------------------------------------------------------------------------


 

 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT OF NOTES TO BE PURCHASED

 

 

 

 

 

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA

8500 Andrew Carnegie Boulevard

Charlotte, North Carolina 28262

 

$65,000,000

 

Payments

 

All payments on or in respect of the Notes shall be made in immediately
available funds on the due date by electronic funds transfer, through the
Automated Clearing House System, to:

 

JPMorgan Chase Bank, N.A.

ABA # 021-000-021

Account Number: 900-9-000200

Account Name:  TIAA

For Further Credit to the Account Number: G07040

Reference:  PPN: 21871@ AB6/CoreSite, L.P.

Maturity Date:  April 20, 2024/Interest Rate: 3.91%/P&I Breakdown

 

Payment Notices

 

All notices with respect to payments and prepayments of the Notes shall be sent
to:

 

Teachers Insurance and Annuity Association of America

730 Third Avenue

New York, New York 10017

Attention: Securities Accounting Division

Phone: (212) 916-5504

Email: jpiperato@tiaa.org or mwolfe@tiaa.org

 

With a copy to:

 

JPMorgan Chase Bank, N.A.

P.O. Box 35308

Newark, New Jersey 07101

 

18

--------------------------------------------------------------------------------


 

And to:

 

Teachers Insurance and Annuity Association of America

8500 Andrew Carnegie Boulevard

Charlotte, North Carolina 28262

Attention: Global Private Markets

Telephone:            (704) 988-4349 (Ho Young Lee)

(704) 988-1000 (General Number)

Facsimile:              (704) 988-4916

Email:                    hoyoung.lee@tiaainvestments.com

 

Contemporaneous written confirmation of any electronic funds transfer shall be
sent to the above addresses setting forth (1) the full name, private placement
number, interest rate and maturity date of the Notes, (2) allocation of payment
between principal, interest, Make-Whole Amount, other premium or any special
payment and (3) the name and address of the bank from which such electronic
funds transfer was sent.

 

Other Notices and Communications

 

All other notices and communications shall be delivered or mailed to:

 

Teachers Insurance and Annuity Association of America

8500 Andrew Carnegie Boulevard

Charlotte, North Carolina 28262

Attention: Global Private Markets

Telephone:            (704) 988-4349 (Ho Young Lee)

(704) 988-1000 (General Number)

Facsimile:              (704) 988-4916

Email:                    hoyoung.lee@tiaainvestments.com

 

Taxpayer Identification Number:  13-1624203

 

Physical Delivery of Notes:

 

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center

3rd Floor

Brooklyn, New York 11245-0001

Attention: Physical Receive Department

For TIAA A/C #G07040

 

19

--------------------------------------------------------------------------------